Exhibit 10.1

Conformed Copy

 

 

 

CREDIT AGREEMENT

Dated as of November 4, 2011

among

KINETIC CONCEPTS, INC. and

KCI USA, INC.,

as Co-Borrowers,

CHIRON MERGER SUB, INC.,

as the Initial Borrower,

CHIRON HOLDINGS, INC.,

as Holdings,

CHIRON TOPCO, INC.,

as Topco,

CHIRON GUERNSEY LP, INC.,

as Parent,

CHIRON GUERNSEY GP CO. LIMITED,

as Parent GP,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

and

THE OTHER LENDERS PARTY HERETO

BANK OF AMERICA, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

CREDIT SUISSE SECURITIES (USA) LLC and

RBC CAPITAL MARKETS1,

as Joint Lead Arrangers and Bookrunners,

MORGAN STANLEY SENIOR FUNDING, INC. and

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agents,

ROYAL BANK OF CANADA,

as Documentation Agent,

and

UBS SECURITIES LLC,

as Co-Manager

 

 

1 

RBC Capital Markets is a marketing name for the investment banking activities of
Royal Bank of Canada.

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions and Accounting Terms   

Section 1.01

 

Defined Terms

     2    Section 1.02  

Other Interpretive Provisions

     56    Section 1.03  

Accounting Terms

     57    Section 1.04  

Rounding

     57    Section 1.05  

References to Agreements, Laws, Etc.

     58    Section 1.06  

Times of Day

     58    Section 1.07  

Timing of Payment or Performance

     58    Section 1.08  

Currency Equivalents Generally

     58    Section 1.09  

Letter of Credit Amounts

     59    Section 1.10  

Additional Alternative L/C Currencies

     59    ARTICLE II    The Commitments and Credit Extensions    Section 2.01  

The Loans

     60    Section 2.02  

Borrowings, Conversions and Continuations of Loans

     60    Section 2.03  

Letters of Credit

     62    Section 2.04  

Swing Line Loans

     70    Section 2.05  

Prepayments

     73    Section 2.06  

Termination or Reduction of Commitments

     80    Section 2.07  

Repayment of Loans

     81    Section 2.08  

Interest

     82    Section 2.09  

Fees

     83    Section 2.10  

Computation of Interest and Fees

     83    Section 2.11  

Evidence of Indebtedness

     83    Section 2.12  

Payments Generally

     84    Section 2.13  

Sharing of Payments

     86    Section 2.14  

Incremental Credit Extensions

     87    Section 2.15  

Extensions of Term Loans and Revolving Credit Commitments

     89    Section 2.16  

Defaulting Lenders

     92    Section 2.17  

Lead Borrower as Agent

     94    ARTICLE III    Taxes, Increased Costs Protection and Illegality   
Section 3.01  

Taxes

     94    Section 3.02  

Illegality

     97    Section 3.03  

Inability to Determine Rates

     98    Section 3.04  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     98    Section 3.05  

Funding Losses

     99    Section 3.06  

Matters Applicable to All Requests for Compensation

     99   

 

- i -



--------------------------------------------------------------------------------

         Page   Section 3.07  

Replacement of Lenders under Certain Circumstances

     100    Section 3.08  

Survival

     102    ARTICLE IV    Conditions Precedent to Credit Extensions    Section
4.01  

Conditions of Initial Credit Extension

     102    Section 4.02  

Conditions to All Credit Extensions

     104    ARTICLE V    Representations and Warranties    Section 5.01  

Existence, Qualification and Power; Compliance with Laws

     105    Section 5.02  

Authorization; No Contravention

     105    Section 5.03  

Governmental Authorization; Other Consents

     105    Section 5.04  

Binding Effect

     105    Section 5.05  

Financial Statements; No Material Adverse Effect

     106    Section 5.06  

Litigation

     106    Section 5.07  

Ownership of Property; Liens

     106    Section 5.08  

Environmental Compliance

     107    Section 5.09  

Taxes

     107    Section 5.10  

Compliance with ERISA

     108    Section 5.11  

Subsidiaries; Equity Interests

     108    Section 5.12  

Margin Regulations; Investment Company Act

     108    Section 5.13  

Disclosure

     108    Section 5.14  

Intellectual Property; Licenses, Etc.

     109    Section 5.15  

Solvency

     109    Section 5.16  

Collateral Documents

     109    Section 5.17  

Use of Proceeds

     109    Section 5.18  

Senior Indebtedness

     109    ARTICLE VI    Affirmative Covenants    Section 6.01  

Financial Statements

     109    Section 6.02  

Certificates; Other Information

     110    Section 6.03  

Notices

     112    Section 6.04  

[Reserved]

     112    Section 6.05  

Maintenance of Existence

     112    Section 6.06  

Maintenance of Properties

     112    Section 6.07  

Maintenance of Insurance

     112    Section 6.08  

Compliance with Laws

     113    Section 6.09  

Books and Records

     113    Section 6.10  

Inspection Rights

     113    Section 6.11  

Covenant to Guarantee Obligations and Give Security

     114    Section 6.12  

Use of Proceeds

     115    Section 6.13  

Further Assurances and Post-Closing Covenants

     115    Section 6.14  

Designation of Subsidiaries

     116    Section 6.15  

Payment of Taxes

     116    Section 6.16  

Nature of Business

     117   

 

- ii -



--------------------------------------------------------------------------------

         Page   ARTICLE VII    Negative Covenants    Section 7.01  

Liens

     117    Section 7.02  

Investments

     121    Section 7.03  

Indebtedness

     123    Section 7.04  

Fundamental Changes

     127    Section 7.05  

Dispositions

     128    Section 7.06  

Restricted Payments

     130    Section 7.07  

[Reserved]

     132    Section 7.08  

Transactions with Affiliates

     132    Section 7.09  

Prepayments, Etc., of Indebtedness

     134    Section 7.10  

Financial Covenants

     134    Section 7.11  

Holdings Covenants

     136    Section 7.12  

Negative Pledge

     136    Section 7.13  

Parent GP Covenants

     137    ARTICLE VIII    Events of Default and Remedies    Section 8.01  

Events of Default

     138    Section 8.02  

Remedies Upon Event of Default

     140    Section 8.03  

Exclusion of Immaterial Subsidiaries

     141    Section 8.04  

Application of Funds

     141    Section 8.05  

Permitted Holders’ Right to Cure

     142    ARTICLE IX    Administrative Agent and Other Agents    Section 9.01
 

Appointment and Authorization of Agents

     143    Section 9.02  

Delegation of Duties

     143    Section 9.03  

Liability of Agents

     144    Section 9.04  

Reliance by Agents

     144    Section 9.05  

Notice of Default

     145    Section 9.06  

Credit Decision; Disclosure of Information by Agents

     145    Section 9.07  

Indemnification of Agents

     145    Section 9.08  

Agents in their Individual Capacities

     146    Section 9.09  

Successor Agents

     146    Section 9.10  

Administrative Agent May File Proofs of Claim

     147    Section 9.11  

Collateral and Guaranty Matters

     148    Section 9.12  

Other Agents; Arrangers and Managers

     149    Section 9.13  

Appointment of Supplemental Administrative Agents

     149    Section 9.14  

Withholding Tax

     150    Section 9.15  

Cash Management Obligations; Secured Hedge Agreements

     150    ARTICLE X    Miscellaneous    Section 10.01  

Amendments, Etc.

     150    Section 10.02  

Notices and Other Communications; Electronic Communications

     152    Section 10.03  

No Waiver; Cumulative Remedies

     154   

 

- iii -



--------------------------------------------------------------------------------

         Page   Section 10.04  

Attorney Costs and Expenses

     154    Section 10.05  

Indemnification by the Borrowers

     155    Section 10.06  

Payments Set Aside

     156    Section 10.07  

Successors and Assigns

     156    Section 10.08  

Confidentiality

     162    Section 10.09  

Setoff

     163    Section 10.10  

Counterparts

     163    Section 10.11  

Integration

     163    Section 10.12  

Survival of Representations and Warranties

     164    Section 10.13  

Severability

     164    Section 10.14  

GOVERNING LAW

     164    Section 10.15  

WAIVER OF RIGHT TO TRIAL BY JURY

     164    Section 10.16  

Binding Effect

     165    Section 10.17  

Judgment Currency

     165    Section 10.18  

Lender Action

     165    Section 10.19  

USA PATRIOT Act

     165    Section 10.20  

ENTIRE AGREEMENT

     166    Section 10.21  

Notes Intercreditor Agreement

     166    Section 10.22  

No Advisory or Fiduciary Responsibility

     166    Section 10.23  

Guernsey Parent Limited Partnership Acknowledgment

     167   

 

- iv -



--------------------------------------------------------------------------------

SCHEDULES 1.01A   —   Certain Security Interests and Guarantees 1.01B   —  
Unrestricted Subsidiaries 1.01C   —   Excluded Subsidiaries 1.01D   —  
Guarantors 1.01E   —   Mandatory Cost Formulae 2.01(b)   —   Term B Commitment
2.01(c)   —   Revolving Credit Commitment 2.03(a)   —   Existing Letters of
Credit 5.06   —   Litigation 5.10(a)   —   Compliance with ERISA 5.11   —  
Subsidiaries and Other Equity Investments 7.01(b)   —   Existing Liens 7.03(c)  
—   Surviving Indebtedness 7.05   —   Dispositions 7.08   —   Transactions with
Affiliates 10.02   —   Administrative Agent’s Office, Certain Addresses for
Notices

 

EXHIBITS

 

Form of

A   —   Committed Loan Notice B   —   Swing Line Loan Notice C-1   —   Dollar
Term B-1 Note C-2   —   Euro Term B-1 Note C-3   —   Revolving Credit Note C-4  
—   Term B-2 Note D   —   Compliance Certificate E-1   —   Assignment and
Assumption E-2   —   Affiliated Lender Notice F   —   Guaranty G   —   Security
Agreement H-1   —   Opinion Matters — New York Counsel to Loan Parties H-2   —  
Opinion Matters — Texas Counsel to Loan Parties H-3   —   Opinion Matters —
Guernsey Counsel to Loan Parties I   —   Intellectual Property Security
Agreement J   —   Officer’s Certificate K   —   Discounted Prepayment Option
Notice L   —   Lender Participation Notice M   —   Discounted Voluntary
Prepayment Notice N   —   Notes Intercreditor Agreement O   —   United States
Tax Compliance Certificate

 

- v -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 4, 2011,
among CHIRON MERGER SUB, INC., a Texas corporation (the “Initial Borrower”),
KINETIC CONCEPTS, INC., a Texas corporation (the “Lead Borrower”), KCI USA,
INC., a Delaware corporation (“KCI USA” and, together with the Lead Borrower,
the “Co-Borrowers”), CHIRON HOLDINGS, INC., a Delaware corporation (“Holdings”),
CHIRON TOPCO, INC., a Delaware corporation (“Topco”), CHIRON GUERNSEY LP, INC.,
a Guernsey limited partnership (“Parent”), solely with respect to Sections 5.01
through 5.04, 7.13 and 8.01, CHIRON GUERNSEY GP CO. LIMITED, a Guernsey limited
company (the “Parent GP”), BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent and Collateral Agent, and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

1. The Sponsor (as this and other capitalized terms used in these Preliminary
Statements are defined in Section 1.01 below) intends to acquire (the
“Acquisition”) all of the outstanding common stock of the Lead Borrower. To
effect the Acquisition, (i) the Sponsor and certain other Investors will make
the Equity Contribution, (ii) the Initial Borrower and the Lead Borrower will
consummate the transactions pursuant to the Agreement and Plan of Merger, dated
as of July 12, 2011 (the “Merger Agreement”), by and among Holdings, the Initial
Borrower and the Lead Borrower and (iii) pursuant to the Merger Agreement, the
Initial Borrower will merge into and with the Lead Borrower (the “Merger”), with
the Lead Borrower as the surviving entity.

2. The Borrowers have requested that simultaneously with the consummation of the
Acquisition and the Merger, the Lenders extend credit to the Borrowers in the
form of (i) Dollar Term B-1 Loans in an initial aggregate principal amount equal
to $1,630,000,000, (ii) Euro Term B-1 Loans in an aggregate principal amount
equal to €250,000,000 , (iii) Term B-2 Loans in an initial aggregate principal
amount equal to $325,000,000 and (iv) Revolving Credit Commitments in an initial
aggregate principal amount of $200,000,000 (the “Revolving Credit Facility”).
The Revolving Credit Facility may include one or more Swing Line Loans and one
or more Letters of Credit from time to time.

3. The proceeds of the Term B Loans and the Initial Revolving Borrowing (to the
extent permitted in accordance with the definition of the term “Permitted
Initial Revolving Borrowing”), together with the proceeds of (i) the Senior
Unsecured Notes, (ii) the Senior Secured Notes and (iii) the Equity
Contribution, will be used to finance the Acquisition and the Transaction
Expenses and, subject to the terms and conditions set forth herein, to
consummate the Refinancing. The proceeds of Revolving Credit Loans made after
the Closing Date and Letters of Credit will be used for working capital and
other general corporate purposes of the Borrowers and their Subsidiaries,
including Capital Expenditures and the financing of Permitted Acquisitions.
Swing Line Loans will be used for general corporate purposes of the Borrowers
and their Subsidiaries.

4. On the Closing Date, Parent and the Borrowers will effectuate the LifeCell
Restructuring.

5. The applicable Lenders have indicated their willingness to lend, and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions and Accounting Terms

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

“Accounting Changes” has the meaning specified in Section 1.03(d).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as determined on a consolidated basis for such Acquired Entity or
Business or Converted Restricted Subsidiary.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Acquisition” has the meaning specified in the Preliminary Statements to this
Agreement.

“Additional Lender” has the meaning specified in Section 2.14(d).

“Administrative Agent” means, subject to Section 9.13, Bank of America, in its
capacity as administrative agent under the Loan Documents, or any successor
administrative agent appointed in accordance with Section 9.09.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrowers and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Debt Fund” means a Sponsor Affiliated Lender that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course and with respect to
which the Sponsor does not, directly or indirectly, possess the power to direct
or cause the direction of the investment policies of such entity.

“Agent Parties” has the meaning specified in Section 10.02(c).

 

-2-



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Agents, together with their respective Related
Parties.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.17.

“Aircraft Trust” means either of the grantor trusts in which KCI USA owns a
beneficial interest created pursuant to (i) the terms of the Trust Agreement
(Federal Express 1991-A), dated as of September 29, 1993, as amended by the
First Amendment of Trust Agreement, dated as of December 29, 1994, which
agreement provides that the trust estate consists of one McDonnell Douglas
DC-10-30F Aircraft, Manufacturer’s Serial No. 47835, U.S. Registration No.
N320FE and three General Electric Model CF6-5OC2 Engines, Manufacturer’s Serial
Nos. 455311, 455720 and 455705, and (ii) the terms of the Trust Agreement
(Federal Express 1991-B), dated as of September 29, 1993, as amended by the
First Amendment of Trust Agreement, dated as of December 30, 1996, which
agreement provides that the trust estate consists of one McDonnell Douglas
DC-10-30CF Aircraft, Manufacturer’s Serial No. 47836, U.S. Registration No.
N321FE and three General Electric Model CF6-5OC2 Engines, Manufacturer’s Serial
Nos. 528146, 455217 and 455900. The aggregate book value of KCI USA’s interest
in these trusts is $7,400,000.

“Alternative Currency” means each of Euro, Brazilian Real, British Pounds
Sterling, Australian Dollars, Canadian Dollars, Chinese Yuan, Danish Kroner,
Hong Kong Dollars, Hungarian Forint, Indian Rupee, Japanese Yen, New Zealand
Dollars, Norwegian Krone, Singapore Dollars, South African Rand, Swedish Kroner,
Swiss Francs, Turkish Lira, United Arab Emirates Diram and each other currency
(other than Dollars) that is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.

“Alternative L/C Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative L/C Currency as determined by the L/C Issuer at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative L/C Currency with Dollars.

“Alternative L/C Currency” means each of Euro, Canadian Dollars, British Pounds
Sterling and Japanese Yen and each other currency (other than Dollars) that is
approved in accordance with Section 1.10.

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances, Swing Line Loans or Letters of Credit, as applicable, as notified to
the Administrative Agent and the Borrowers or as otherwise specified in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
any of which offices may, subject to Section 3.01(e) and Section 3.02, be
changed by such Lender upon ten (10) days’ prior written notice to the
Administrative Agent and the Borrowers; provided that, for the purposes of the
definition of “Excluded Taxes” and Section 3.01, any such change shall be deemed
an assignment made pursuant to an Assignment and Assumption.

 

-3-



--------------------------------------------------------------------------------

“Applicable Rate” means a percentage per annum equal to:

 

  (a) (i) for Eurocurrency Rate Loans that are Term B-1 Loans, 5.75%, (ii) for
Base Rate Loans that are Term B-1 Loans, 4.75%, (iii) for Eurocurrency Rate
Loans that are Term B-2 Loans, 5.25%, and (iv) for Base Rate Loans that are Term
B-2 Loans, 4.25%; and

 

  (b) (i) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are
Revolving Credit Loans, 5.75%, (B) for Base Rate Loans that are Revolving Credit
Loans, 4.75% and (C) for letter of credit fees, 5.75% per annum and
(ii) thereafter, in connection with Revolving Credit Loans, the percentages per
annum set forth in the table below, based upon the First Lien Senior Secured
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

Applicable Rate

 

Pricing
Level

  First Lien Senior
Secured Leverage
Ratio   Letter
of Credit
Fees     Base Rate for
Revolving
Loans     Eurocurrency Rate
for Revolving
Loans   I   > 2.75x     5.75 %      4.75 %      5.75 %  II   < 2.75x
but > 2.25x     5.50 %      4.50 %      5.50 %  III   < 2.25x     5.25 %     
4.25 %      5.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Senior Secured Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Senior Secured Leverage Ratio set forth in any Compliance Certificate
delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest or fees for any period
based on an Applicable Rate that is less than that which would have been
applicable had the First Lien Senior Secured Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the “Applicable Rate” for
any day occurring within the period covered by such Compliance Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined First Lien Senior Secured Leverage Ratio for such period,
and any shortfall in the interest or fees theretofore paid by the Borrowers for
the relevant period pursuant to Section 2.09 and Section 2.10 as a result of the
miscalculation of the First Lien Senior Secured Leverage Ratio shall be deemed
to be (and shall be) due and payable under the relevant provisions of
Section 2.09 or Section 2.10, as applicable, at the time the interest or fees
for such period were required to be paid pursuant to said Section (and shall
remain due and payable until paid in full, together with all amounts owing under
Section 2.09 (other than Section 2.09(b)), in accordance with the terms of this
Agreement); provided that, notwithstanding the foregoing, so long as an Event of
Default described in Section 8.01(f) has not occurred with respect to the Lead
Borrower, such shortfall shall be due and payable five (5) Business Days
following the determination described above.

Notwithstanding the foregoing, the Applicable Rate in respect of any tranche of
Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension Offer.

 

-4-



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any payments in any Alternative L/C
Currency, the local time in the place of settlement for such Alternative L/C
Currency as may be determined by the applicable L/C Issuer to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Asset Percentage” has the meaning specified in Section 2.05(b)(ii).

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited balance sheets of the Lead
Borrower for the fiscal years ended December 31, 2008, 2009 and 2010 and the
related audited statements of income and cash flows for the fiscal years ended
December 31, 2008, 2009 and 2010.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount (which shall not be less than zero) equal to the sum of:

 

  (a) the cumulative amount of Excess Cash Flow of the Company and the
Restricted Subsidiaries for all fiscal years completed after the Closing Date
(commencing with the first full fiscal year ending after the Closing Date) and
prior to the Available Amount Reference Time, minus (y) the portion of such
Excess Cash Flow that has been (or is required to be) applied after the Closing
Date and prior to the Available Amount Reference Time to the prepayment of Term
Loans in accordance with Section 2.05(b)(i); plus

 

  (b)

the amount of any capital contributions or Net Cash Proceeds from any Permitted
Equity Issuance (or issuance of debt securities that have been converted into or
exchanged for Qualified Equity Interests) (other than any Cure Amount, any
capital contributions by Parent or any of its Subsidiaries in connection with a
Trigger Event (other than capital

 

-5-



--------------------------------------------------------------------------------

contributions from a direct or indirect parent of Parent) or any other capital
contributions or equity or debt issuances to the extent utilized in connection
with other transactions permitted pursuant to Section 7.02, 7.06 or 7.09)
received or made by the Company (or any direct or indirect parent thereof and
contributed by such parent to the Company) during the period from and including
the Business Day immediately following the Closing Date through and including
the Available Amount Reference Time; plus

 

  (c) the aggregate amount of Retained Declined Proceeds retained by the Company
during the period from the Business Day immediately following the Closing Date
through the Available Amount Reference Time; plus

 

  (d) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Company and the Restricted Subsidiaries or (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clause (f) below, the aggregate amount of all cash
dividends and other cash distributions received by the Company or any Restricted
Subsidiary from any JV Entity or Unrestricted Subsidiaries during the period
from the Business Day immediately following the Closing Date through the
Available Amount Reference Time; plus

 

  (e) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Company and the Restricted Subsidiaries, (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clause (f) below, or (iii) used to prepay Term Loans or
otherwise applied in accordance with Section 2.05(b)(ii) or Section 2.05(b)(vi),
the aggregate amount of all Net Cash Proceeds received by the Company or any
Restricted Subsidiary in connection with the sale, transfer or other disposition
of its ownership interest in any JV Entity or Unrestricted Subsidiary during the
period from the Business Day immediately following the Effective Date through
the Available Amount Reference Time; minus

 

  (f) the aggregate amount of (i) any Investments made pursuant to
Section 7.02(n) (net of any return of capital in respect of such Investment or
deemed reduction in the amount of such Investment, including, without
limitation, upon the redesignation of any Unrestricted Subsidiary as a
Restricted Subsidiary or the sale, transfer, lease or other disposition of any
such Investment), (ii) any Restricted Payment made pursuant to Section 7.06(l)
and (iii) any payments made pursuant to Section 7.09(a)(iii), in each case,
during the period commencing on the Closing Date and ending on prior to the
Available Amount Reference Time (and, for purposes of this clause (f), without
taking account of the intended usage of the Available Amount at such Available
Amount Reference Time).

“Bank of America” means Bank of America, N.A. in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise.

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Event” means, with respect to any Person, such Person or its parent
entity becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by

 

-6-



--------------------------------------------------------------------------------

virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person or its
parent entity.

“Base Rate” means a fluctuating rate per annum, for any day, equal to the
highest of:

 

  (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”;

 

  (b)

 1/2 of 1% per annum above the Federal Funds Rate;

 

  (c) the Eurocurrency Rate for an Interest Period of one (1) month plus 1%; and

 

  (d) in respect of Term B Loans, 2.25% per annum.

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” means (a) at any time prior to the consummation of the Merger, the
Initial Borrower and (b) upon and at any time after the consummation of the
Merger, the Co-Borrowers.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City; provided that (a) if such day relates to any interest
rate settings as to a Eurocurrency Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
Business Day also means any such day on which dealings in deposits in Dollars
are conducted by and between banks in the London interbank eurodollar market,
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, Business Day also means a TARGET Day and (c) if such day
relates to any fundings, disbursements, settlements and payments in connection
with a Letter of Credit issued in an Alternative L/C Currency (other than Euro),
means any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and

 

-7-



--------------------------------------------------------------------------------

Development Costs and Capitalized Software Expenditures) by the Company and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Company and its
Restricted Subsidiaries and (b) Capitalized Lease Obligations incurred by the
Company and its Restricted Subsidiaries during such period.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of a Person and its Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any Restricted Subsidiary:

 

  (1) Dollars;

 

  (2) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality of the
foregoing the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;

 

  (3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, with any domestic
or foreign commercial bank having capital and surplus of not less than
$500,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of non-U.S. banks;

 

  (4) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (7) of this definition entered into with any financial
institution meeting the qualifications specified in clause (3) above;

 

  (5) commercial paper rated at least “P-1” by Moody’s or at least “A-1” by S&P,
and in each case maturing within 24 months after the date of creation thereof
and Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A-2” or higher from Moody’s, with maturities of 24 months or
less from the date of acquisition;

 

-8-



--------------------------------------------------------------------------------

  (6) marketable short-term money market and similar securities having a rating
of at least “P-2” or “A-2” from either Moody’s or S&P, respectively (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrowers) and in each case maturing within 24 months after the date of
creation or acquisition thereof;

 

  (7) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from Moody’s or S&P with maturities of
24 months or less from the date of acquisition;

 

  (8) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from Moody’s or S&P with maturities of 24 months or
less from the date of acquisition;

 

  (9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
S&P or Moody’s;

 

  (10) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 270
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

 

  (11) Cash Equivalents of the types described in clauses (1) through (10) above
denominated in Dollars or any Alternative Currency; and

 

  (12) investment funds investing 90% of their assets in securities of the types
described in clauses (1) through (11) above.

“Cash Management Bank” means any Lender, any Agent, any Lead Arranger or any
Affiliate of the foregoing providing treasury, depository, credit or debit card,
purchasing card and/or cash management services to the Company or any Restricted
Subsidiary or conducting any automated clearing house transfers of funds (either
on the Closing Date or at the time it begins providing such services).

“Cash Management Obligations” means obligations owed by the Company or any
Restricted Subsidiary to any Cash Management Bank in respect of any overdraft
and related liabilities arising from treasury, depository, credit or debit card,
purchasing card or cash management services or any automated clearing house
transfers of funds.

 

-9-



--------------------------------------------------------------------------------

“Casualty Event” means any event that gives rise to the receipt by the Company
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Change of Control” means the earlier to occur of:

 

  (a) the Permitted Holders ceasing to have the power, directly or indirectly,
to vote or direct the voting of securities having a majority of the ordinary
voting power for the election of directors or other governing body of the
Holding Company; provided that the occurrence of the foregoing event shall not
be deemed a Change of Control if,

 

  (i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors or other governing body of the Holding Company at such time or (B) the
Permitted Holders own a majority of the outstanding voting Equity Interests of
the Holding Company at such time, or

 

  (ii) at any time upon or after the consummation of a Qualifying IPO, and for
any reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding the Permitted Holders,
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of more than the greater of
(x) thirty-five percent (35%) of the then outstanding voting stock of the
Holding Company, and (y) the percentage of the then outstanding voting stock of
the Holding Company owned, directly or indirectly, beneficially by the Permitted
Holders, and (B) during each period of twelve (12) consecutive months, the board
of directors or other governing body of the Holding Company shall consist of a
majority of the Continuing Directors of Holdings or Parent, as applicable; or

 

  (b) at any time prior to a Qualifying IPO, (i) prior to any Trigger Event,
Holdings ceasing to be a direct or indirect Wholly-Owned Subsidiary of Topco or
Topco ceasing to be a direct or indirect Wholly-Owned Subsidiary of Parent, in
each case other than as a result of a transaction otherwise permitted by
Section 7.04(a) or Section 7.04(b), or (ii) the Lead Borrower ceasing to be a
direct Wholly-Owned Subsidiary of (x) Holdings or (y) if any Intermediate
Holding Company is formed, the Intermediate Holding Company that is a direct
parent of the Lead Borrower; or

 

  (c) the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in (i) the Senior Unsecured Notes Indenture or the
Senior Secured Notes Indenture or (ii) any indenture or agreement in respect of
a Permitted Refinancing in respect of the Senior Unsecured Notes or the Senior
Secured Notes.

 

-10-



--------------------------------------------------------------------------------

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Dollar Term B-1 Commitments, Euro Term B-1 Commitments, Term B-2
Commitments, Extended Revolving Credit Commitments or Commitments in respect of
any Incremental Term Loans and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans, Dollar Term B-1 Loans, Euro Term B-1 Loans, Term B-2
Loans, Extended Term Loans or Incremental Term Loans. Incremental Term Loans and
Extended Term Loans that have different terms and conditions (together with the
Commitments in respect thereof) shall be construed to be in different Classes.

“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.

“Closing Date Material Adverse Effect” means any event, change, occurrence,
development or effect that, individually or in the aggregate, would have or
would reasonably be expected to have a material adverse effect on the business,
financial condition or results of operations of the Lead Borrower and its
subsidiaries (as defined in the Merger Agreement) taken as a whole, other than
any event, change, occurrence, development or effect resulting from (i) changes
in general economic, financial market, business or geopolitical conditions,
(ii) changes or developments generally applicable to any of the industries and
markets in which the Lead Borrower or its subsidiaries operate, (iii) changes in
any applicable laws or regulations or GAAP (as defined in the Merger Agreement)
(or interpretations thereof), (iv) any change in the price or trading volume of
the Shares (as defined in the Merger Agreement) or the credit rating of the Lead
Borrower, in each case in and of itself (provided, that the facts or occurrences
giving rise to or contributing to such change that are not otherwise excluded
from the definition of “Closing Date Material Adverse Effect” may be taken into
account in determining whether there has been a Closing Date Material Adverse
Effect), (v) any failure by the Lead Borrower to meet any published analyst
estimates or expectations of the Lead Borrower’s revenue, earnings or other
financial performance or results of operations for any period, in and of itself,
or any failure by the Lead Borrower to meet its internal or published
projections, budgets, plans or forecasts of its revenues, earnings or other
financial performance or results of operations, in and of itself (provided, that
the facts or occurrences giving rise to or contributing to such failure that are
not otherwise excluded from the definition of “Closing Date Material Adverse
Effect” may be taken into account in determining whether there has been a
Closing Date Material Adverse Effect), (vi) any outbreak or escalation of
hostilities or war (whether or not declared), military actions or the escalation
thereof, or any act of sabotage or terrorism or any natural disasters, (vii) the
announcement of the Merger Agreement and the transactions contemplated thereby,
(viii) any action required by the Merger Agreement or taken at the request of
Holdings or the Initial Borrower or (ix) any shareholder or derivative
litigation arising from allegations of a breach of fiduciary duty relating to
the Merger Agreement or the transactions contemplated thereby, except in the
case of each of clauses (i) through (iii) and (vi), to the extent such events,
changes, occurrences, developments or effects have, individually or in the
aggregate, a disproportionate impact on the Lead Borrower and its subsidiaries,
taken as a whole, relative to other industry participants (in which case the
incremental disproportionate impact or impacts may be taken into account in
determining whether there has been a Closing Date Material Adverse Effect).

“Co-Borrowers” has the meaning specified in the introductory paragraph to this
Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

-11-



--------------------------------------------------------------------------------

“Collateral” means all the “Collateral” as defined in the Collateral Documents
and shall include the Mortgaged Properties.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent appointed in
accordance with Section 9.09.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

  (a) the Collateral Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or pursuant
to Section 6.11 or Section 6.13 at such time, duly executed by each Loan Party
thereto;

 

  (b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by Holdings (in the absence of any Intermediate Holding Company),
any Intermediate Holding Company and each Restricted Subsidiary that is a
Material Subsidiary (other than KCI USA, any Excluded Subsidiary and any JV
Entity) including as of the Closing Date those that are listed on Schedule 1.01D
hereto, and, prior to a Trigger Event, Topco and Parent (each, a “Guarantor”);

 

  (c) the Obligations and the Guarantees shall have been secured pursuant to the
Security Agreement by a first-priority security interest in (i) all the Equity
Interests of the Borrowers, (ii) prior to a Trigger Event, all Equity Interests
of Holdings and Topco and (iii) all Equity Interests (other than Equity
Interests of Unrestricted Subsidiaries, Equity Interests of De Minimis Foreign
Subsidiaries and any Equity Interest of any Subsidiary acquired pursuant to a
Permitted Acquisition financed with Indebtedness incurred pursuant to
Section 7.03(h) if such Equity Interests are pledged as security for such
Indebtedness and if and for so long as the terms of such Indebtedness prohibit
the creation of any other Lien on such Equity Interests) held directly by
(x) the Borrowers, (y) prior to a Trigger Event, Parent or Topco or (z) any
other Guarantor in any Wholly-Owned Subsidiary (limited, in the case of voting
Equity Interests of any Wholly-Owned Foreign Subsidiary or Domestic Foreign
Holding Company, in each case not otherwise excluded from this clause (c), to
65% of the issued and outstanding Equity Interests of each such Wholly-Owned
Foreign Subsidiary or Domestic Foreign Holding Company; provided that, to the
extent the only Equity Interests held by a Domestic Foreign Holding Company are
Equity Interests in a Foreign Subsidiary the Equity Interests of which are
otherwise required to be pledged pursuant to this clause (c), in no event shall
the security interest in the Equity Interests of such Foreign Subsidiary (either
directly or through a security interest in the Equity Interests of such Domestic
Foreign Holding Company) exceed 65% of the issued and outstanding Equity
Interests of such Foreign Subsidiary);

 

  (d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities
and instruments, filing personal property financing statements or making any
necessary filings with the United States Patent and Trademark Office or United
States Copyright Office) in, and mortgages on, substantially all tangible and
intangible assets of Holdings, the Borrowers and each other Guarantor
(including, without limitation, accounts receivable, inventory, equipment,
investment property, intellectual property, other general intangibles, owned
(but not leased) real property and proceeds of the foregoing), in each case,
with the priority required by the Collateral Documents; provided that security
interests in real property shall be limited to the Mortgaged Properties;

 

-12-



--------------------------------------------------------------------------------

  (e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

 

  (f) the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property required to be delivered pursuant to
Section 6.11 and Section 6.13 (the “Mortgaged Properties”) duly executed and
delivered by the applicable Loan Party, (ii) a title insurance policy for such
property available in each applicable jurisdiction (the “Mortgage Policies”)
insuring the Lien of each such Mortgage as a valid first priority Lien on the
property described therein, free of any other Liens except as expressly
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance and in such amounts as the Collateral Agent may reasonably request,
(iii) a completed Life-of-Loan Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto)
and if any improvements on any Mortgaged Property is designated a “flood hazard
area,” evidence of such flood insurance as may be required under Section 6.07
and (iv) such existing surveys, existing abstracts, existing appraisals, legal
opinions and other documents as the Collateral Agent may reasonably request with
respect to any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent and
the Lead Borrower agree in writing that the cost of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Lead Borrower,
that perfection cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases, (b) Liens required to be granted from
time to time pursuant to the Collateral and Guarantee Requirement shall be
subject to exceptions and limitations set forth in the Collateral Documents and,
to the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Lead Borrower, (c) the Collateral and Guarantee
Requirement shall not apply to any of the following assets: (i) any fee-owned
real property that is not a Material Real Property and any leasehold interests
in real property, (ii) motor vehicles and other assets subject to certificates
of title to the extent a Lien thereon cannot be perfected by the filing of a UCC
financing statement (or equivalent), letter of credit rights and commercial tort
claims, (iii) assets for which a pledge thereof or a security interest therein
is prohibited by applicable Laws, (iv) any lease, license or other agreements or
any property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under
the Loan Documents, to the extent that a pledge thereof or a security interest
therein would violate or invalidate such lease, license or agreement, purchase

 

-13-



--------------------------------------------------------------------------------

money, Capitalized Lease or similar arrangement, or create a right of
termination in favor of any other party thereto (other than a Borrower or a
Guarantor) after giving effect to the applicable anti-assignment clauses of the
Uniform Commercial Code and applicable Laws, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition and (v) any cash (other than as
set forth in the Security Agreement), deposit accounts and securities accounts
and (d) no control agreements or control arrangements shall be required with
respect to assets specifically requiring perfection through control agreements.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Collateral Agent
and the Lenders pursuant to Section 4.01(a)(iii), Section 6.11 or Section 6.13,
the Guaranty and each of the other agreements, instruments or documents that
creates or purports to create a Lien or Guarantee in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Commitment” means a Dollar Term B-1 Commitment, a Euro Term B-1 Commitment, a
Term B-2 Commitment, a Revolving Credit Commitment, an Extended Revolving Credit
Commitment or commitment in respect of any Incremental Term Loans or any
combination thereof, as the context may require.

“Commitment Fee” has the meaning provided in Section 2.09(a).

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Company” means (i) prior to a Trigger Event, Parent (or any entity into which
Parent merges in accordance with this Agreement) and (ii) following a Trigger
Event, the Lead Borrower.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
Capitalized Software Expenditures and the amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise as determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

  (a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted (and not added
back) in computing Consolidated Net Income; plus

 

-14-



--------------------------------------------------------------------------------

(ii) Consolidated Interest Expense of such Person for such period (including
(x) net losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate risk and
(y) costs of surety bonds in connection with financing activities, plus amounts
excluded from the definition of “Consolidated Interest Expense” pursuant to
clauses (w), (x) and (y) in clause (1) thereof, to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (whether or not
successful), including (A) such fees, expenses or charges related to the
offering of the Senior Unsecured Notes, the Senior Secured Notes, the Loans and
any other credit facilities and (B) any amendment or other modification of the
Senior Unsecured Notes, the Senior Secured Notes, the Loans and any other credit
facilities, in each case, deducted (and not added back) in computing
Consolidated Net Income; plus

(v) the amount of any restructuring charge or reserve, integration cost or other
business optimization expense or cost associated with establishing new
facilities that is deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions after the Closing Date, and costs related to the closure
and/or consolidation of facilities, to the extent not in excess of 15% of
Consolidated EBITDA in any four quarter period; plus

(vi) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting, (excluding any such non-cash charge, write-down
or item to the extent it represents an accrual or reserve for a cash expenditure
for a future period) or other items classified by the Company as special items
less other non-cash items of income increasing Consolidated Net Income
(excluding any such non-cash item of income to the extent it represents a
receipt of cash in any future period); plus

(vii) the amount of management, advisory, consulting, refinancing, subsequent
transaction and exit fees (including termination fees) and related indemnities
and expenses paid or accrued in such period to the Sponsor to the extent
permitted under Section 7.08(e); plus

(viii) the amount of “run-rate” cost savings projected by the Lead Borrower in
good faith and certified by a Responsible Officer of the Lead Borrower in
writing to the Administrative Agent to result from actions either taken or
initiated prior to or during such period (which cost savings shall be subject
only to certification by a Responsible Officer of the Lead Borrower and shall be
calculated on a pro forma basis as though such cost savings had been realized on
the first day of such period), net of the amount of actual benefits realized or
expected to be realized prior to or during such period from such actions;
provided that (A) a Responsible Officer of the Lead Borrower shall have
certified to the Administrative Agent that (x) such cost savings are reasonably
identifiable, reasonably

 

-15-



--------------------------------------------------------------------------------

attributable to the actions specified and reasonably anticipated to result from
such actions and (y) such actions have been taken or initiated and the benefits
resulting therefrom are anticipated by the Lead Borrower to be realized within
twelve (12) months, (B) no cost savings shall be added pursuant to this clause
(viii) to the extent duplicative of any expenses or charges relating to such
cost savings that are included in clause (v) above with respect to such period
and (C) the aggregate amount added back pursuant to this clause (viii) for any
period shall not exceed 15% of Consolidated EBITDA for such period; plus

(ix) any costs or expense incurred by the Company or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Company or Net Cash Proceeds of
an issuance of Equity Interests of the Company (other than Disqualified Equity
Interests or any Cure Amount); plus

(x) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xi) any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45; plus

(xii) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Company and its Restricted Subsidiaries; plus

(xiii) net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus

(xiv) royalty payments to Wake Forest University or its affiliates in respect of
certain patents relating to negative pressure wound therapy products, which have
been accrued in any period ending on or prior to February 27, 2011;

 

  (b) decreased (without duplication) by: (a) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period and any
non-cash gains with respect to cash actually received in a prior period so long
as such cash did not increase Consolidated EBITDA in such prior period; plus
(b) realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Company and its Restricted Subsidiaries; plus (c) any net
realized income or gains from any obligations under any Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standard Codification Topic 815 and related
pronouncements, plus (d) any net income included in Consolidated Net Income
attributable to non-controlling interests pursuant to the application of
Accounting Standards Codification Topic 810-10-45;

 

-16-



--------------------------------------------------------------------------------

  (c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting for the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and

 

  (d) increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Company or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed of by the Company or such Restricted Subsidiary during
such period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition) and (B) an adjustment in respect of each Acquired
Entity or Business equal to the amount of the Pro Forma Adjustment with respect
to such Acquired Entity or Business for such period (including the portion
thereof occurring prior to such acquisition) as specified in a certificate
executed by a Responsible Officer and delivered to the Lenders and the
Administrative Agent. For purposes of determining the Total Leverage Ratio,
Senior Secured Leverage Ratio, First Lien Senior Secured Leverage Ratio and the
Interest Coverage Ratio, there shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by the Company or
any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”) and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).
Notwithstanding the foregoing, Consolidated EBITDA shall be $177.3 million and
$196.4 million for the fiscal quarters ending June 30, 2011 and September 30,
2011, respectively.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

 

  (1) consolidated cash interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) all cash
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (b) the cash interest component of Capitalized
Lease Obligations, and (c) net cash payments, if any, pursuant to interest rate
obligations under any Swap Contracts with respect to Indebtedness, and excluding
(w) penalties and interest relating to taxes, (x) any additional cash interest
owing pursuant to any registration rights agreement, (y) accretion or accrual of
discounted liabilities other than Indebtedness and (z) any expensing of bridge
commitment and other financing fees); plus

 

  (2) amortization of original issue discount resulting from the issuance of the
Term Loans at less than par; plus

 

-17-



--------------------------------------------------------------------------------

  (3) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, to the extent paid in cash; less

 

  (4) cash interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

Notwithstanding the foregoing, for purposes of calculating Consolidated Interest
Expense for any Test Period ended on or prior to September 30, 2012,
Consolidated Interest Expense shall be equal to the Consolidated Interest
Expense for the full fiscal quarters ended after the Closing Date multiplied by
(i) four, in the case of the Test Period ending March 31, 2012, (ii) two, in the
case of the Test Period ending June 30, 2012 and (iii) 4/3, in the case of the
Test Period ending September 30, 2012.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:

 

  (1) subject to the limitations contained in clause (3) below, any net income
(loss) of any Person if such Person is not a Restricted Subsidiary, except that
the Company’s equity in the net income of any such Person for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
or Cash Equivalents actually distributed or that (as reasonably determined by a
Responsible Officer of the Lead Borrower) could have been distributed by such
Person during such period to the Company or a Restricted Subsidiary as a
dividend or other distribution or return on investment (subject, in the case of
a dividend or other distribution or return on investment to a Restricted
Subsidiary, to the limitations contained in clause (2) below);

 

  (2) solely for the purpose of determining the Available Amount, any net income
(loss) of any Restricted Subsidiary (other than the Borrowers or any Guarantor)
if such Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to the Company, the Borrowers or a Guarantor
by operation of the terms of such Restricted Subsidiary’s charter or any
agreement, instrument, judgment, decree, order, statute or governmental rule or
regulation applicable to such Restricted Subsidiary or its shareholders (other
than (a) restrictions that have been waived or otherwise released and
(b) restrictions pursuant to the Loan Documents, the Senior Unsecured Notes
Indenture or the Senior Secured Notes Indenture), except that the Company’s
equity in the net income of any such Restricted Subsidiary for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
or Cash Equivalents actually distributed or that could have been distributed by
such Restricted Subsidiary during such period to the Company or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend to another Restricted Subsidiary, to the limitation contained in
this clause);

 

  (3) any net gain (or loss) realized upon the sale or other disposition of any
asset or disposed operations of the Company or any Restricted Subsidiaries
(including pursuant to any sale/leaseback transaction) which is not sold or
otherwise disposed of in the ordinary course of business (as determined in good
faith by a Responsible Officer or the Board of Directors of the Lead Borrower);

 

-18-



--------------------------------------------------------------------------------

  (4) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense (including relating to the Transaction Expenses) or any charges,
expenses or reserves in respect of any restructuring, redundancy or severance
expense;

 

  (5) the cumulative effect of a change in accounting principles;

 

  (6) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;

 

  (7) all deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness;

 

  (8) any unrealized gains or losses in respect of any obligations under any
Swap Contracts or any ineffectiveness recognized in earnings related to
qualifying hedge transactions or the fair value of changes therein recognized in
earnings for derivatives that do not qualify as hedge transactions, in each
case, in respect of any obligations under any Swap Contracts;

 

  (9) any unrealized foreign currency translation gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

 

  (10) any unrealized foreign currency translation or transaction gains or
losses in respect of Indebtedness or other obligations of the Company or any
Restricted Subsidiary owing to the Company or any Restricted Subsidiary;

 

  (11) any purchase accounting effects including, but not limited to,
adjustments to inventory, property and equipment, software and other intangible
assets and deferred revenue in component amounts required or permitted by GAAP
and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Company and the Restricted Subsidiaries), as a
result of any consummated acquisition, or the amortization or write-off of any
amounts thereof (including any write-off of in process research and
development);

 

  (12) any goodwill or other intangible asset impairment charge or write-off;

 

  (13) any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;

 

  (14) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP; and

 

  (15) any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements.

 

-19-



--------------------------------------------------------------------------------

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder and
(ii) to the extent covered by insurance and actually reimbursed, or, so long as
the Company has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Company and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments minus (b) the
aggregate amount of unrestricted cash and Cash Equivalents (in each case, free
and clear of all Liens other than any nonconsensual Lien that is permitted under
the Loan Documents) included in the consolidated balance sheet of the Company
and its Restricted Subsidiaries as of such date (other than cash or Cash
Equivalents deposited, segregated or otherwise allocated for the conversion or
settlement of the Convertible Notes as set forth in clause (w) of the following
proviso), which aggregate amount of unrestricted cash and Cash Equivalents shall
be determined without giving pro forma effect to the proceeds of Indebtedness
incurred on such date and which shall not exceed the greater of $300,000,000 and
40% of Consolidated EBITDA for the most recent Test Period; provided that
Consolidated Total Debt shall not include (w) the Convertible Notes, to the
extent that Holdings has deposited (or caused to be deposited) with a paying
agent in accordance with the Merger Agreement at or prior to the Closing Date an
amount in cash sufficient for the conversion and settlement of the Convertible
Notes in full, (x) Letters of Credit, except to the extent of Unreimbursed
Amounts thereunder and (y) obligations under Swap Contracts entered into in the
ordinary course of business and not for speculative purposes.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Company and its Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Company and its Restricted Subsidiaries on
such date and (ii) long-term deferred revenue, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations to
the extent otherwise included therein, (c) the current portion of interest,
(d) the current portion of current and deferred income taxes, (e) the current
portion of any Capitalized Lease Obligations, (f) deferred revenue arising from
cash receipts that are earmarked for specific projects, (g) the current portion
of deferred acquisition costs and (h) current accrued costs associated with any
restructuring or business optimization (including accrued severance and accrued
facility closure costs).

“Continuing Directors” means the directors or equivalent body of the Holding
Company or the Lead Borrower, as the case may be, on the Closing Date, as
elected or appointed after giving effect to the Acquisition and the other
transactions contemplated hereby, and each other director or equivalent body,
if, in each case, such other director’s or equivalent body’s nomination for
election to the board of directors or other governing body of the Holding
Company or the Lead Borrower, as the case may be (or

 

-20-



--------------------------------------------------------------------------------

the direct or indirect parent of the Lead Borrower after a Qualifying IPO of
such direct or indirect parent) is recommended by a majority of the then
Continuing Directors or such other director or equivalent body receives the vote
of the Permitted Holders in his or her election by the stockholders or partners
of the Holding Company or the Lead Borrower, as the case may be (or the direct
or indirect parent of the Lead Borrower after a Qualifying IPO of such direct or
indirect parent).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Control Agent” means the Control Agent as defined in the Notes Intercreditor
Agreement.

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Convertible Notes” means the 3.25% Convertible Senior Notes due 2015 of the
Lead Borrower.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.05.

“Cure Right” has the meaning specified in Section 8.05.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate and any
Mandatory Cost) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

 

-21-



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans required to be funded by it, (ii) fund any portion of its
participations in Letters of Credit or Swing Line Loans required to be funded by
it or (iii) pay over to the Administrative Agent, the L/C Issuer, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Lead Borrower or the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender in writing that it does not intend or
expect to comply with any of its funding obligations under this Agreement
(unless such writing indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan cannot be
satisfied), (c) has failed, within three (3) Business Days after request by the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any other Lender,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Administrative
Agent’s, L/C Issuer’s, Swing Line Lender’s or Lender’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“De Minimis Foreign Subsidiary” means, at any date of determination, any Foreign
Subsidiary the Equity Interests of which would otherwise be required to be
pledged pursuant to the Collateral and Guarantee Requirement and which does not
have either (a) net sales that are greater than three percent (3.0%) (or, when
combined with all other De Minimis Foreign Subsidiaries, greater than five
percent (5.0%)) of the net sales of the Company and its Restricted Subsidiaries
as of the most recent fiscal quarter for which the Company has delivered
financial statements pursuant to Section 6.01(a) or (b) or, for the period prior
to the time when any such statements have been delivered pursuant to
Section 6.01(a) or (b), the last fiscal quarter covered by the Pro Forma
Financial Statements, or (b) assets with a book value that is greater than three
percent (3.0%) (or, when combined with all other De Minimis Foreign
Subsidiaries, greater than five percent (5.0%)) of the book value of Total
Assets as of the most recent fiscal quarter end for which the Company has
delivered financial statements pursuant to Section 6.01(a) or (b) or, for the
period prior to the time when any such statements have been delivered pursuant
to Section 6.01(a) or (b), as of the last day covered by the Pro Forma Financial
Statements.

“Deposit Note” means the note issued by the Initial Borrower to Parent on the
Closing Date in the aggregate principal amount of $950,000,000 as part of the
LifeCell Restructuring, which note shall be repaid through the delivery of the
Equity Interests in LifeCell to Parent as part of the LifeCell Restructuring.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Company) of non-cash consideration received by the Company
or one of its Restricted Subsidiaries in connection with a Permitted LifeCell
Disposition that is so designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer, setting forth the basis of such
valuation, less the amount of cash or Cash Equivalents received in connection
with a subsequent payment, redemption, retirement, sale or other disposition of
such Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 7.05.

“Discount Range” has the meaning specified in Section 2.05(d)(ii).

 

-22-



--------------------------------------------------------------------------------

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(d)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.05(d)(v).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any sale of Equity Interests) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided that “Disposition” and
“Dispose” shall not be deemed to include any issuance by the Holding Company or
any direct or indirect parent of the Holding Company (and, after a Qualifying
IPO of any Intermediate Holding Company) of any of its Equity Interests to
another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Maturity Date of the
Term B-1 Loans.

“Disqualified Lenders” means such Persons that have been specified in writing to
the Administrative Agent and the Lead Arrangers prior to July 12, 2011 as being
“Disqualified Lenders.”

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, (b) with respect to any amount denominated
in Euro, the equivalent amount thereof in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
Euro and (c) with respect to any amount denominated in any Alternative L/C
Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent or the applicable L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative L/C
Currency.

“Dollar Term B-1 Borrowing” means a borrowing consisting of Dollar Term B-1
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Dollar Term B-1 Lenders pursuant to
Section 2.01(b)(i).

 

-23-



--------------------------------------------------------------------------------

“Dollar Term B-1 Commitment” means, as to each Dollar Term B-1 Lender, its
obligation to make a Dollar Term B-1 Loan to the Borrowers pursuant to
Section 2.01(b)(i) in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01(b) under the caption “Dollar
Term B-1 Commitment” or in the Assignment and Assumption pursuant to which such
Dollar Term B-1 Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Dollar Term B-1 Commitments is $1,630,000,000.

“Dollar Term B-1 Lender” means, at any time, any Lender that has a Dollar Term
B-1 Commitment or a Dollar Term B-1 Loan at such time.

“Dollar Term B-1 Loan” has the meaning provided in Section 2.01(b)(i).

“Dollar Term B-1 Note” means a promissory note of the Borrowers payable to any
Dollar Term B-1 Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrowers to
such Dollar Term B-1 Lender resulting from the Dollar Term B-1 Loans made by
such Dollar Term B-1 Lender.

“Domestic Foreign Holding Company” means any Domestic Subsidiary that is a
disregarded entity for U.S. federal income tax purposes and has no material
assets other than the Equity Interests of one or more Foreign Subsidiaries that
are controlled foreign corporations within the meaning of Section 957 of the
Code.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the generation,
transport, storage, use, treatment, Release or threat of Release of any
Hazardous Materials or, to the extent relating to exposure to Hazardous
Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure of any Person to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

-24-



--------------------------------------------------------------------------------

“Equity Contribution” means cash common or preferred equity contributions by the
Investors to Parent, directly or indirectly, in an aggregate amount equal to,
when combined with the fair market value of all capital contributions and
investments by management and existing equity holders of the Lead Borrower
rolled over or invested in connection with the Transaction, at least 25.0% of
the total pro forma debt and equity capitalization of Parent and its
Subsidiaries on the Closing Date after giving effect to the Transaction (all of
which Equity Contribution shall be contributed to the Lead Borrower as cash
common equity except for an amount equal to the principal amount of the Deposit
Note).

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA or that is in endangered or critical status, within the
meaning of Section 305 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (h) a determination that any Pension Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code); or (i) the occurrence of a
non-exempt prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to any Loan Party.

“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euro as determined by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Euro with
Dollars.

 

-25-



--------------------------------------------------------------------------------

“Euro Term B-1 Borrowing” means a borrowing consisting of Euro Term B-1 Loans
and having the same Interest Period made by each of the Euro Term B-1 Lenders
pursuant to Section 2.01(b)(ii).

“Euro Term B-1 Commitment” means, as to each Euro Term B-1 Lender, its
obligation to make a Euro Term B-1 Loan to the Borrowers pursuant to
Section 2.01(b)(ii) in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01(b) under the caption
“Euro Term B-1 Commitment” or in the Assignment and Assumption pursuant to which
such Euro Term B-1 Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Euro Term B-1 Commitments is €250,000,000.

“Euro Term B-1 Lender” means, at any time, any Lender that has a Euro Term B-1
Commitment or a Euro Term B-1 Loan at such time.

“Euro Term B-1 Loan” has the meaning provided in Section 2.01(b)(ii).

“Euro Term B-1 Note” means a promissory note of the Borrowers payable to any
Euro Term B-1 Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrowers to
such Euro Term B-1 Lender resulting from the Euro Term B-1 Loans made by such
Euro Term B-1 Lender.

“Eurocurrency Rate” means:

 

  (a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

 

  (b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

 

-26-



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary in the Credit Agreement, the
applicable Eurocurrency Rate in respect of Term B Loans shall at no time be less
than 1.25% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

  (a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Company and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting); and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Company and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

 

  (b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (1) through
(5) of the definition of Consolidated Net Income;

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made in cash during such period, to the extent that such
Capital Expenditures or acquisitions were financed with internally generated
cash flow of the Company or its Restricted Subsidiaries;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Company and its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of repayments of
Term Loans pursuant to Section 2.07(a) and any mandatory prepayment of Term
Loans pursuant to Section 2.05(b) to the extent required due to a Disposition
that resulted in an increase to such Consolidated Net Income and not in excess
of the amount of such increase but excluding (X) all other prepayments of Term
Loans, (Y) all prepayments under the Revolving Credit Facility and (Z) all
prepayments in respect of any other revolving credit facility, except, in the
case of clause (Z), to the extent there is an equivalent permanent reduction in
commitments thereunder) made during such period, except to the extent financed
with the proceeds of incurrence or issuance of other Indebtedness of the Company
or its Restricted Subsidiaries or with the proceeds from the issuance of Equity
Interests;

 

-27-



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Company and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income;

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Company and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(vi) cash payments by the Company and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Company and its Restricted
Subsidiaries other than Indebtedness (including such Indebtedness specified in
clause (b)(iii) above);

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period to the extent that such Investments and acquisitions were financed with
internally generated cash flow of the Company and its Restricted Subsidiaries;

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(l) to the extent such Restricted Payments were financed with
internally generated cash flow of the Company and its Restricted Subsidiaries;

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Company and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness;

(x) the aggregate amount of expenditures actually made by the Company and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period;

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Company
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Company following the end of such period to the extent intended
to be financed with internally generated cash flow of the Company and its
Restricted Subsidiaries; provided that to the extent the aggregate amount
utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of intellectual property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall, less the amount financed other than through internally generated cash
flow of the Company and its Restricted Subsidiaries, shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters; and

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period.

 

-28-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule 1.01C hereto,
(b) any Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (c) any Foreign Subsidiary that is a direct or indirect subsidiary
of (i) the Borrower or (ii) any Domestic Subsidiary, (d) any Domestic Subsidiary
that is a Subsidiary of a Foreign Subsidiary, (e) any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition financed with secured Indebtedness
incurred pursuant to Section 7.03(h) and each Restricted Subsidiary that is a
Subsidiary thereof that guarantees such Indebtedness to the extent such secured
Indebtedness prohibits such Subsidiary from becoming a Guarantor; provided that
each such Restricted Subsidiary shall cease to be an Excluded Subsidiary under
this clause (e) if such secured Indebtedness is repaid or becomes unsecured, if
such Restricted Subsidiary ceases to guarantee such secured Indebtedness or such
prohibition no longer exists, as applicable, (f) any Immaterial Subsidiary,
(g) any Domestic Foreign Holding Company, and (h) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Lead Borrower), the cost or other
consequences (including any adverse tax consequences) of providing a Guarantee
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.

“Excluded Taxes” means, (a) with respect to each Agent and each Lender, Taxes
(including any additions to tax, penalties and interest) imposed on its overall
net income or net profits (including any franchise Taxes imposed in lieu
thereof) by any jurisdiction (or any political subdivision thereof) as a result
of such Agent or such Lender, as the case may be, being resident or being deemed
to be resident, being organized, maintaining an Applicable Lending Office, or
carrying on business or being deemed to carry on business in such jurisdiction
(other than any business or deemed business arising solely from any Loan
Documents or any transactions contemplated thereby), (b) any U.S. federal
withholding Tax that is imposed on amounts payable to a Lender under the law in
effect at the time such Lender becomes a party to this Agreement; provided that
this clause (b) shall not apply to the extent that (x) the indemnity payments or
additional amounts any Lender would be entitled to receive (without regard to
this clause (b)) do not exceed the indemnity payment or additional amounts that
the Lender’s assignor (if any) was entitled to receive immediately prior to such
assignment or (y) any Tax is imposed on a Lender in connection with an interest
or participation in any Loan or other obligations that such Lender was required
to acquire pursuant to Section 2.13 or that such Lender acquired pursuant to
Section 3.07 (it being understood and agreed, for the avoidance of doubt, that
any withholding tax imposed on a Lender as a result of a Change in Law occurring
after the time such Lender became a party to this Agreement (or designates a new
lending office) shall not be an Excluded Tax), (c) any withholding Tax resulting
from a failure of a Lender to comply with Section 3.01(f) or a failure of the
Administrative Agent to comply with Section 3.01(g) and (d) any U.S. federal
withholding Tax imposed pursuant to current Sections 1471 through 1474 of the
Code (or any amended or successor version that is substantively comparable) or
any current or future regulations with respect thereto or official
administrative interpretations thereof.

“Existing Indebtedness” means Indebtedness for borrowed money of each of the
Company and its Restricted Subsidiaries outstanding immediately prior to the
Closing Date.

“Existing Letters of Credit” has the meaning specified in Section 2.03(a).

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.15(a).

“Extending Term Lender” has the meaning specified in Section 2.15(a).

 

-29-



--------------------------------------------------------------------------------

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means the Term Loans or the Revolving Credit Facility, as the context
may require.

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations with respect thereto or official administrative interpretations
thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the Fee Letter dated July 12, 2011 (or as of such date) among
the Bank of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan
Stanley Senior Funding, Inc., Credit Suisse AG, Cayman Islands Branch, Credit
Suisse Securities (USA) LLC, Royal Bank of Canada, RBC Capital Markets, LLC, UBS
Loan Finance LLC and UBS Securities LLC and the Initial Borrower, as amended,
supplemented or otherwise modified from time to time.

“Financial Covenants” means the covenants set forth in Section 7.10.

“First Lien Senior Secured Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Total Debt (other than any portion of
Consolidated Total Debt that is unsecured or is secured solely by a Lien that is
junior to the Liens securing the Obligations pursuant to an Intercreditor
Agreement) as of the last day of such Test Period to (b) Consolidated EBITDA of
the Company for such Test Period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(vi).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(vi).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Subsidiary with respect to employees outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Company which is not a Domestic Subsidiary.

 

-30-



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Fee” has the meaning specified in Section 2.03(h).

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Company and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Lead Borrower notifies the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Lead Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, (B) at any time after the Closing Date, the Borrowers
may elect, upon notice to the Administrative Agent, to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
herein), including as to the ability of the Borrowers to make an election
pursuant to clause (A) of this proviso, (C) any election made pursuant to clause
(B) of this proviso, once made, shall be irrevocable, (D) any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrowers’ election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP and (E) the Borrowers may only make an election pursuant to clause
(B) of this proviso if it also elects to report any subsequent financial reports
required to be made by the Borrowers, including pursuant to Sections 6.01(a) and
(b), in IFRS.

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity

 

-31-



--------------------------------------------------------------------------------

capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other monetary obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other monetary obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other monetary obligation of any other Person, whether or not such Indebtedness
or other monetary obligation is assumed by such Person (or any right, contingent
or otherwise, of any holder of such Indebtedness to obtain any such Lien);
provided that the term “Guarantee Obligations” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee Obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means, collectively, (a) the Guarantee substantially in the form of
Exhibit F and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any applicable Environmental Law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.

“Hedge Bank” means any Person that is a Lender, an Agent, a Lead Arranger or an
Affiliate of the foregoing at the time it enters into a Secured Hedge Agreement
or on the Closing Date is party to a Swap Contract with a Loan Party or any
Restricted Subsidiary permitted under Section 7.03(g) on the Closing Date, in
its capacity as a party thereto.

“Holding Company” means (i) prior to any Trigger Event, Parent and
(ii) following any Trigger Event, Holdings.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, at any date of determination, each Subsidiary of
the Company that has been designated by the Lead Borrower in writing to the
Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below),
provided that (a) for purposes of this Agreement, at no time shall (i) the total
assets of all Immaterial Subsidiaries (other than Foreign Subsidiaries and
Unrestricted Subsidiaries) at the last day of the most recent Test Period equal
or exceed 5% of the total assets of the Company and its Subsidiaries at such
date or (ii) the gross revenues for such Test Period of all Immaterial
Subsidiaries (other than Foreign Subsidiaries and Unrestricted Subsidiaries)
equal or exceed 5% of the consolidated gross revenues of the Company and its
Subsidiaries for such period, in each case determined in accordance with GAAP,
(b)

 

-32-



--------------------------------------------------------------------------------

the Lead Borrower shall not designate any new Immaterial Subsidiary if such
designation would not comply with the provisions set forth in clause (a) above,
and (c) if the Total Assets or gross revenues of all Subsidiaries so designated
by the Lead Borrower as “Immaterial Subsidiaries” (and not redesignated as
“Material Subsidiaries”) shall at any time exceed the limits set forth in clause
(a) above, then all such Subsidiaries shall be deemed to be Material
Subsidiaries unless and until the Lead Borrower shall redesignate one or more
Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the total assets
and gross revenues of all Subsidiaries still designated as “Immaterial
Subsidiaries” do not exceed such limits; and provided further that the Lead
Borrower may designate and re-designate a Subsidiary as an Immaterial Subsidiary
at any time, subject to the terms set forth in this definition.

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(d).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(d).

“Incremental Revolving Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Lender” has the meaning specified in Section 2.14(d).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

  (a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

  (b) the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), banker’s acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

  (c) net obligations of such Person under any Swap Contract;

 

  (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);

 

  (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

  (f) all Attributable Indebtedness;

 

-33-



--------------------------------------------------------------------------------

  (g) all obligations of such Person in respect of Disqualified Equity
Interests; and

 

  (h) all Guarantee Obligations of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of the Company and its Restricted Subsidiaries, exclude all
intercompany Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
consistent with past practice. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of Indebtedness of any Person for purposes of clause
(e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid amount
of such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Borrower” has the meaning specified in the Preliminary Statements to
this Agreement.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans or issuances or deemed issuances of Letters of Credit on the Closing Date
as specified in the definition of the term “Permitted Initial Revolving
Borrowing.”

“Intellectual Property Security Agreement” means, collectively, (a) the First
Lien Intellectual Property Security Agreement executed by certain Loan Parties
in the form of Exhibit I, and (b) each other Intellectual Property Security
Agreement Supplement executed and delivered pursuant to Section 6.11.

“Intellectual Property Security Agreement Supplement” has the meaning specified
in the Intellectual Property Security Agreement.

“Intercreditor Agreement” means an intercreditor agreement by and among the
Collateral Agent and the collateral agents or other representatives for the
holders of Indebtedness secured by Liens on the Collateral that are intended to
rank junior to the Liens securing the Obligations and that are otherwise Liens
permitted pursuant to Section 7.01, providing that all proceeds of Collateral
shall first be applied to repay the Obligations in full prior to being applied
to any obligations under the Indebtedness secured by such junior Liens and that
until the termination of the Commitments and the repayment in full (or Cash
Collateralization of Letters of Credit) of all Obligations (other than
contingent obligations not then due and payable), the Collateral Agent shall
have the sole right to exercise remedies against the Collateral (subject to
customary exceptions and the expiration of any standstill provisions) and
otherwise in form and substance reasonably satisfactory to the Collateral Agent.
For purposes of this Agreement, the Notes Intercreditor Agreement shall be
deemed to be an Intercreditor Agreement.

 

-34-



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA of the Company for such period to (b) Consolidated
Interest Expense of the Company for such Test Period.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of such Loan; provided that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date
of such Loan.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent agreed to by each Lender of such Eurocurrency Rate
Loan, nine or twelve months thereafter as selected by the Borrowers in their
Committed Loan Notice; provided that:

 

  (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

  (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

  (c) no Interest Period shall extend beyond the Maturity Date of such Loan.

“Intermediate Holding Company” means any wholly-owned Subsidiary of Holdings
that, directly or indirectly, owns 100% of the issued and outstanding Equity
Interests of the Lead Borrower.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Company and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
consistent with past practice) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by Fitch, Inc.

“Investors” means the Sponsor and the Management Stockholders.

“IP Rights” has the meaning specified in Section 5.14.

 

-35-



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“JV Entity” means (a) any joint venture and (b) any non-Wholly-Owned Subsidiary
of the Company.

“Judgment Currency” has the meaning specified in Section 10.17.

“KCI USA” has the meaning specified in the introductory paragraph to this
Agreement.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (i) Bank of America or any of its Subsidiaries or Affiliates,
and (ii) any other Lender (or any of its Subsidiaries or Affiliates) that
becomes an L/C Issuer in accordance with Section 2.03(j) or Section 10.07(j); in
the case of each of clause (i) or (ii) above, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

“L/C Obligation” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.09.

“Lead Arrangers” means Bank of America, N.A., Morgan Stanley Senior Funding,
Inc., Credit Suisse Securities (USA) LLC and RBC Capital Markets, LLC, in their
capacity as Joint Lead Arrangers and Bookrunners under this Agreement, and UBS
Securities LLC, in its capacity as a co-manager under this Agreement.

“Lead Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

 

-36-



--------------------------------------------------------------------------------

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit and
may be issued in Dollars or in an Alternative L/C Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $75,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“LifeCell” means LifeCell Corporation, a Delaware corporation.

“LifeCell Group” means the Subsidiaries of the Company constituting the LifeCell
group of companies, which, as of the Closing Date, consist of LifeCell and its
Subsidiary, LifeCell Canada Inc.

“LifeCell Restructuring” means the Transactions occurring on the Closing Date by
which LifeCell becomes a Wholly-Owned direct Subsidiary of Parent.

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans or loans made pursuant to any Incremental
Revolving Commitment).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents and (iv) each Letter of Credit Application, in
each case as amended.

“Loan Parties” means, collectively, (i) the Borrowers, (ii) Holdings,
(iii) prior to a Trigger Event, Topco and Parent and (iv) each other Guarantor.

“Make-Whole Premium” means, as of any date upon which a prepayment premium is
payable with respect to Term B-1 Loans pursuant to Section 2.05(a), the present
value at such date, computed using a discount rate equal to the Treasury Rate
plus 50 basis points, of (i) 101% of the principal amount of the applicable
repaid Term B-1 Loans (assuming such amount were paid on the date that is one
year after the Closing Date) and (ii) all interest that would accrue (assuming
the Borrowers had selected consecutive three-month Interest Periods) on the
applicable repaid Term B-1 Loans from such date to the date which is one year
following the Closing Date, computed using the Eurocurrency Rate for an Interest
Period of three months commencing on such date plus the Applicable Rate in
effect on such date for Term B-1 Loans that are Eurocurrency Rate Loans minus
(b) 100% of the principal amount of the applicable repaid Term B-1 Loans.

 

-37-



--------------------------------------------------------------------------------

“Management Stockholders” means the members of management of Company or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01E.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Company and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.

“Material Real Property” means any real property with a book value in excess of
$20,000,000 owned by any Loan Party (other than the New Headquarters to the
extent that a Permitted Sale Leaseback in respect of the New Headquarters is
completed pursuant to the terms of this Agreement or Indebtedness permitted
pursuant to Section 7.03(y) is incurred or assumed, in each case on or before
December 31, 2013).

“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Company that is not an Immaterial Subsidiary (but including, in any case,
any Subsidiary that has been designated as a Material Subsidiary as provided in,
or has been designated as an Immaterial Subsidiary in a manner that does not
comply with, the definition of “Immaterial Subsidiary”).

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Closing Date, (b) with respect to the Term B-1 Loans,
the date that is six years and six months after the Closing Date and (c) with
respect to the Term B-2 Loans, the fifth anniversary of the Closing Date;
provided that if either such day is not a Business Day, the Maturity Date shall
be the Business Day immediately preceding such day.

“Merger” has the meaning specified in the Preliminary Statements to this
Agreement.

“Merger Agreement” has the meaning specified in the Preliminary Statements to
this Agreement.

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tranche Amount” has the meaning specified in Section 2.15(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothec and mortgages creating and evidencing a Lien on a Mortgaged Property
made by the Loan Parties in favor or for the benefit of the Collateral Agent on
behalf of the Secured Parties, in form and substance reasonably satisfactory to
the Collateral Agent, and any other mortgages executed and delivered pursuant to
Section 6.11 and Section 6.13.

 

-38-



--------------------------------------------------------------------------------

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of Collateral and Guarantee Requirement.

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

 

  (a) with respect to the Disposition of any asset by the Company or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Company or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Company or such Restricted Subsidiary in connection with such Disposition
or Casualty Event, (C) taxes paid or reasonably estimated to be actually payable
in connection therewith, (D) any reserve for adjustment in respect of (x) the
sale price of such asset or assets established in accordance with GAAP and
(y) any liabilities associated with such asset or assets and retained by the
Company or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or with respect to any
indemnification obligations associated with such transaction, (E) in the case of
any Specified Disposition, any proceeds therefrom paid as a dividend pursuant to
Section 7.06(j) and (F) in the case of any Permitted LifeCell Disposition, any
proceeds therefrom paid as a dividend pursuant to Section 7.06(k), it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Company or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; provided that (x) no net cash proceeds calculated in accordance with
the foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$10,000,000 and (y) no such net cash proceeds shall constitute Net Cash Proceeds
under this clause (a) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year shall exceed $15,000,000 (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Cash
Proceeds under this clause (a)); and

 

-39-



--------------------------------------------------------------------------------

  (b) (i) with respect to the incurrence or issuance of any Indebtedness by the
Company or any Restricted Subsidiary, the excess, if any, of (x) the sum of the
cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by the Company or
such Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Company, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Company.

“New Headquarters” means the Lead Borrower’s world headquarters located at 12930
Highway 10 West, San Antonio, Texas.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Loan Party” means any Subsidiary of the Company that is not a Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Dollar Term B-1 Note, a Euro Term B-1 Note, a Term B-2 Note or a
Revolving Credit Note as the context may require.

“Notes Intercreditor Agreement” means the agreement contemplated by
Section 4.01(i) and substantially in the form of Exhibit N, dated as of the
Closing Date, among the Collateral Agent, the Trustee and the Control Agent (as
defined therein), as the same may be amended, modified or supplemented from time
to time.

“Notice of Reinvestment Election” has the meaning specified in
Section 2.05(b)(ii)(B).

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (y) obligations of
any Loan Party or any other Subsidiary arising under any Secured Hedge
Agreement, and (z) Cash Management Obligations. Without limiting the generality
of the foregoing, the Obligations of the Loan Parties under the Loan Documents
(and of any of their Subsidiaries to the extent they have obligations under the
Loan Documents) include (a) the obligation (including guarantee obligations) to
pay principal, interest, Letter of Credit commissions, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party or any other Subsidiary under any Loan
Document and (b) the obligation of any Loan Party or any other Subsidiary to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party or
such Subsidiary.

“Offered Loans” has the meaning specified in Section 2.05(d)(iii).

 

-40-



--------------------------------------------------------------------------------

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, mortgage recording or similar Taxes
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document, excluding, in each case, any such Taxes resulting from an
Assignment and Assumption or transfer or assignment to or designation of a new
Applicable Lending Office or other office for receiving payments under any Loan
Document (“Assignment Taxes”), but only to the extent such Assignment Taxes do
not result from an assignment, change of Applicable Lending Office, etc.,
requested by the Borrowers.

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
(including any refinancing of outstanding Unreimbursed Amounts under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
maximum amount available for drawing under related Letters of Credit taking
effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in
Euro, the rate of interest per annum at which overnight deposits in Euro, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Parent” has the meaning specified in the introductory paragraph to this
Agreement.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is

 

-41-



--------------------------------------------------------------------------------

sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding six (6) years.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings or any direct or indirect parent of Holdings (and, after a
Qualifying IPO, of any Intermediate Holding Company), in each case to the extent
permitted hereunder.

“Permitted First Lien Secured Debt” means Indebtedness secured by Liens on
Collateral in reliance on clause (i)(A) of the proviso to Section 7.01(ee).

“Permitted Holders” means any of (a) the Sponsor, (b) any other Investor and
(c) the Management Stockholders.

“Permitted Initial Revolving Borrowing” means (a) one or more Borrowings of
Revolving Credit Loans to finance the Acquisition and related transactions and
to pay the Transaction Expenses, in an aggregate amount for this clause (a) of
up to $5.0 million, and (b) the issuance of Letters of Credit in replacement of,
or as a backstop for, letters of credit of the Company or its Restricted
Subsidiaries outstanding on the Closing Date.

“Permitted LifeCell Disposition” means a Disposition of any or all of the
LifeCell Group; provided that (i) such Disposition shall be for fair market
value as reasonably determined in good faith by the Board of Directors of the
Company and (ii) at least 75% of the consideration from such Disposition shall
be in the form of cash or Cash Equivalents; provided further that, for the
purposes of this definition of Permitted LifeCell Disposition, the following
will be deemed to be cash: Designated Non-Cash Consideration received by the
Company or any Restricted Subsidiary in any Permitted LifeCell Disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received in connection with any other Permitted LifeCell
Disposition that is at that time outstanding, not to exceed the greater of
$150.0 million and 1.75% of Total Assets (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value).

“Permitted LifeCell Net Cash Proceeds” means the portion, if any, of the Net
Cash Proceeds realized or received in connection with a Permitted LifeCell
Disposition that could be paid as a dividend to the Holding Company (or any
direct or indirect parent thereof) such that, after giving effect to such
Disposition and the making of such dividend, the Total Leverage Ratio as of the
end of the most recent Test Period, on a Pro Forma Basis, would not exceed
1.50:1.00 (with such calculation (i) made as of the date of such Disposition,
(ii) disregarding any cash received from such Disposition when determining how
much cash should be “netted” for such calculation and (iii) set forth in a
notice of a Responsible Officer to the Administrative Agent not later than ten
(10) Business Days following the consummation of such Disposition).

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,

 

-42-



--------------------------------------------------------------------------------

refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.03, (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 7.03(f), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(f), at the time thereof, no
Event of Default shall have occurred and be continuing, and (d) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is
Indebtedness permitted pursuant to Section 7.03(c), (i) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, (ii) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement,
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Lead Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(iii) such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor of the Indebtedness being so modified,
refinanced, refunded, renewed or extended.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Company
or any of its Restricted Subsidiaries after the Closing Date; provided that any
such Sale Leaseback not between (a) a Loan Party and another Loan Party or (b) a
Restricted Subsidiary that is not a Loan Party and another Restricted Subsidiary
that is not a Loan Party must be, in each case, consummated for fair value as
determined at the time of consummation in good faith by (i) the Company or such
Restricted Subsidiary and (ii) in the case of any Sale Leaseback (or series of
related Sales Leasebacks) the aggregate proceeds of which exceed $5,000,000, the
board of directors of the Company or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Company or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

“Permitted Specified Disposition Net Cash Proceeds” means the portion, if any,
of the Net Cash Proceeds realized or received in connection with a Specified
Disposition that could be paid as a dividend to the Holding Company (or any
direct or indirect parent thereof) such that, after giving effect to such
Disposition and the making of such dividend, the Total Leverage Ratio as of the
end of the most recent Test Period, on a Pro Forma Basis, would not exceed
5.50:1.00 (with such calculation (i) made as of the date of such Disposition,
(ii) disregarding any cash received from such Disposition when determining how
much cash should be “netted” for such calculation and (iii) set forth in a
notice of a Responsible Officer to the Administrative Agent not later than ten
(10) Business Days following the consummation of such Disposition).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

-43-



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period (or, with respect to
the Acquisition, the twelve (12) months following the Closing Date), with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Company,
(a) the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that is factually supportable and is
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act, as
interpreted by the Securities and Exchange Commission and (b) additional good
faith pro forma adjustments arising out of cost savings initiatives attributable
to such transaction and additional costs associated with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of the Company and its Restricted Subsidiaries,
in each case being given pro forma effect, that (i) have been realized or
(ii) will be implemented following such transaction and are supportable and
quantifiable and expected to be realized within the succeeding twelve
(12) months and, in each case, including, but not limited to, (w) reduction in
personnel expenses, (x) reduction of costs related to administrative functions,
(y) reductions of costs related to leased or owned properties and (z) reductions
from the consolidation of operations and streamlining of corporate overhead)
taking into account, for purposes of determining such compliance, the historical
financial statements of the Acquired Entity or Business or Converted Restricted
Subsidiary and the consolidated financial statements of the Company and its
Subsidiaries, assuming such Permitted Acquisition or conversion, and all other
Permitted Acquisitions or conversions that have been consummated during the
period, and any Indebtedness or other liabilities repaid in connection therewith
had been consummated and incurred or repaid at the beginning of such period (and
assuming that such Indebtedness to be incurred bears interest during any portion
of the applicable measurement period prior to the relevant acquisition at the
interest rate which is or would be in effect with respect to such Indebtedness
as at the relevant date of determination); provided that, so long as such
actions are initiated during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, as applicable, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, it may be assumed that such cost
savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period; provided further that any increase in Consolidated EBITDA as a
result of such Pro Forma Adjustment attributable to business optimization
expenses (other than as a result of an actual increase in revenues or an actual
reduction in costs) shall not exceed 15% of total Consolidated EBITDA of the
Company on a Pro Forma Basis for such Test Period.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement

 

-44-



--------------------------------------------------------------------------------

(as of the last date in the case of a balance sheet item) in such test:
(a) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (i) in the case of a
Disposition of all or substantially all Equity Interests in any Subsidiary of
the Company or any division, product line, or facility used for operations of
the Company or any of its Subsidiaries, shall be excluded, and (ii) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Company or any of its
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are (as
determined by the Lead Borrower in good faith) (i) (x) directly attributable to
such transaction, (y) expected to have a continuing impact on the Company and
its Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment; provided, further, that
any requirement to comply with the Financial Covenants on a Pro Forma Basis, at
any time prior to the date for which financial statements for the period ended
March 31, 2012 have been or are required to be delivered pursuant to
Section 6.01(a) or (b), shall be made assuming that compliance with the maximum
Total Leverage Ratio and minimum Interest Coverage Ratio set forth in
Section 7.10 for the Test Period ending on March 31, 2012, is required with
respect to the most recent Test Period prior to such time.

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(d)(ii).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments (or Loans, in the case of
Term Loans) of such Lender under the applicable Facility or Facilities at such
time and the denominator of which is the amount of the Aggregate Commitments (or
aggregate Loans, in the case of Term Loans) under the applicable Facility or
Facilities at such time; provided that if the Revolving Credit Commitments have
been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying IPO” means the issuance by (i) prior to or following a Trigger
Event, the Holding Company or any direct or indirect parent of the Holding
Company, (ii) prior to a Trigger Event, any direct or indirect parent of the
Lead Borrower (provided that all of the Equity Interests of the LifeCell Group
then held by Parent and its Subsidiaries shall be held directly or indirectly by
such parent), or (iii) following a Trigger Event, the Lead Borrower of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
or in a firm commitment underwritten offering (or series of related offerings of
securities to the public pursuant to a final prospectus) made pursuant to the
Securities Act.

 

-45-



--------------------------------------------------------------------------------

“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

“Redemption Notes” means, collectively, (x) the term loan A note issued by
LifeCell to the Lead Borrower on the Closing Date in the aggregate principal
amount of $500,000,000 and (y) the term loan B note issued by LifeCell to the
Lead Borrower on the Closing Date in the aggregate principal amount of
$320,000,000, in each case as part of the LifeCell Restructuring.

“Refinancing” means the repayment, repurchase or other discharge of all Existing
Indebtedness.

“Refinancing Revolving Commitments” means Incremental Revolving Commitments that
are designated by a Responsible Officer of the Lead Borrower as “Refinancing
Revolving Commitments” in a certificate of a Responsible Officer of the Lead
Borrower delivered to the Administrative Agent on or prior to the date of
incurrence.

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Lead Borrower as “Refinancing Term Loans” in a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent on or prior to the date of incurrence.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

“Related Parties” means, with respect to any Person, such Person’s Affiliates,
and the officers, directors, partners, employees, agents, trustees, advisors and
attorneys-in-fact of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment or into, from or through any building, structure or facility.

“Reportable Event” means, with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.

“Repricing Transaction” means (a) any prepayment or repayment of Term B-1 Loans
or Term B-2 Loans, as applicable, with the proceeds of, or any conversion of
Term B-1 Loans or Term B-2 Loans, as applicable, into, any (i) new or
replacement tranche of term loans or (ii) Indebtedness incurred under
Section 7.03(x), in either case bearing interest with an “effective yield”
(taking into account, for example, upfront fees, interest rate spreads, interest
rate benchmark floors and original issue discount, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement loans) less than the “effective yield” applicable to the Term B-1
Loans or Term B-2 Loans, as applicable, (as such comparative yields are
determined in the reasonable judgment of the Administrative Agent consistent
with generally accepted financial practices) but excluding any new or
replacement loans incurred in connection with a Change of Control and (b) any
amendment (including pursuant to a replacement term loan as contemplated

 

-46-



--------------------------------------------------------------------------------

by Section 10.01) to the Term B-1 Loans or Term B-2 Loans, as applicable, or any
tranche thereof which reduces the “effective yield” applicable to such Term B-1
Loans or Term B-2 Loans, as applicable. For purposes of the foregoing,
“effective yield” per annum, shall mean, as of any date of determination, the
sum of (i) the higher of (A) the Eurocurrency Rate on such date for a deposit in
Dollars or Euro, as applicable, with a maturity of one month and (B) the
Eurocurrency Rate floor, if any, with respect thereto as of such date, (ii) the
interest rate margins as of such date (with such interest rate margin and
interest spreads to be determined by reference to the Eurocurrency Rate) and
(iii) the amount of original issue discount and upfront fees thereon (converted
to yield assuming a four-year average life and without any present value
discount).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
outstanding amount of each Lender’s risk participation and funded participation
in L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Term Commitments and
(c) aggregate unused Revolving Credit Commitments; provided that the unused Term
Commitment and unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by any Defaulting Lender or Lenders that
are Sponsor Affiliated Lenders (other than Affiliated Debt Funds) shall be
excluded for purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination, at
least two Lenders having more than 50.0% in the aggregate of (a) the Revolving
Credit Commitments or (b) after the termination of the Revolving Credit
Commitments, the Revolving Credit Exposure; provided that the Revolving Credit
Commitment and the Revolving Credit Exposure of any Defaulting Lender or Lenders
that are Sponsor Affiliated Lenders (other than Affiliated Debt Funds) shall be
excluded for the purposes of making a determination of Required Revolving Credit
Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the Company
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the holders of Equity Interests of the Company.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

 

-47-



--------------------------------------------------------------------------------

“Revaluation Date” means, (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in Euro,
(ii) each date of a continuation of a Eurocurrency Rate Loan denominated in Euro
pursuant to Section 2.02, (iii) with respect to calculations of the Dollar
Equivalent made pursuant to Section 2.12, each date a payment is made in Dollars
in lieu of Euro , and (iv) such additional dates as are set forth in this
Agreement; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
L/C Currency, (ii) each date of an amendment of any such Letter of Credit having
the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by an L/C Issuer under any
Letter of Credit denominated in an Alternative L/C Currency and (iv) such
additional dates as are set forth in this Agreement.

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01(c).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(c) or Section 2.03, as applicable, (b) purchase participations in
L/C Obligations in respect of Letters of Credit and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01(c) under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $200,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender at any
time, the sum of (a) the outstanding principal amount of all Revolving Credit
Loans held by such Revolving Credit Lender (or its Applicable Lending Office),
(b) such Revolving Credit Lender’s Pro Rata Share of the L/C Obligations and
(c) such Revolving Credit Lender’s Pro Rata Share of the Swing Line Obligations.

“Revolving Credit Facility” has the meaning specified in the Preliminary
Statements to this Agreement.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-3 hereto, evidencing the aggregate Indebtedness of the Borrowers to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Company or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

-48-



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, (b) with respect to disbursements and
payments in Euro, same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in Euro and (c) with
respect to disbursements and payments in an Alternative L/C Currency, same day
or other funds as may be determined by the applicable L/C Issuer to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative L/C Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(g) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, (a) the First Lien Security Agreement
executed by certain Loan Parties substantially in the form of Exhibit G and
(b) each Security Agreement Supplement executed and delivered pursuant to
Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Secured Notes” means the $1,750,000,000 Senior Secured Notes due 2019
issued by the Borrowers pursuant to the Senior Secured Notes Indenture, as
amended to the extent permitted under the Loan Documents.

“Senior Secured Notes Indenture” means the Indenture dated November 4, 2011
among the Borrowers, the guarantors party thereto and the Trustee as amended to
the extent permitted under the Loan Documents.

“Senior Unsecured Notes” means the $750,000,000 Senior Notes due 2019 issued by
the Borrowers pursuant to the Senior Unsecured Notes Indenture, as amended to
the extent permitted under the Loan Documents.

“Senior Unsecured Notes Indenture” means the Indenture dated November 4, 2011
among the Borrowers, the guarantors party thereto and Wilmington Trust, National
Association, as trustee, as amended to the extent permitted under the Loan
Documents.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill

 

-49-



--------------------------------------------------------------------------------

and other intangibles) of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (iii) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature and (iv) such Person is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which such Person’s property would constitute an
unreasonably small capital; the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Dispositions” means the Dispositions set forth on Schedule 7.05
hereto.

“Specified Merger Agreement Representations” means the representations made by
the Lead Borrower with respect to Lead Borrower and its Subsidiaries in the
Merger Agreement that are material to the interests of the Lenders, but only to
the extent that Holdings or the Initial Borrower has the right to terminate its
obligations under the Merger Agreement as a result of a breach of such
representations in the Merger Agreement.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Incremental Revolving Commitments that by the terms of
this Agreement requires such test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect”; provided that any increase in the Revolving
Credit Commitment, for purposes of this “Specified Transaction” definition,
shall be deemed to be fully drawn; provided further that any such Specified
Transaction having an aggregate value of less than $5,000,000 shall not be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”.

“Sponsor” means each of Apax Partners, L.L.P., the Canada Pension Plan
Investment Board and the Public Sector Pension Investment Board and their
respective Affiliates and funds or partnerships managed by any of them or any of
their respective Affiliates, but not including, however, any of their respective
portfolio companies.

“Sponsor Affiliated Lender” means the Sponsor and any Affiliate of the Sponsor
(including Affiliated Debt Funds).

“Sponsor Management Agreement” means, collectively, each of the management
agreements between certain of the management companies associated with the
Sponsor or their advisors, the Company and certain of its Subsidiaries and
certain direct or indirect parents of the Lead Borrower.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsor and its
Affiliates in the event of either a Change of Control or the completion of a
Qualifying IPO.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or an L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or

 

-50-



--------------------------------------------------------------------------------

such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; provided further
that an L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative L/C Currency.

“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of all Obligations of such
Loan Party under the Loan Documents.

“Subordinated Debt Documents” means any agreement, indenture and instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person; provided that an Aircraft Trust shall be deemed to be a
Subsidiary of the Company only if it is, or if it is required to be,
consolidated in the financial statements of the Company in accordance with GAAP
(it being understood that, as of the date hereof, the Aircraft Trusts are not
required to be consolidated in the financial statements of the Company in
accordance with GAAP). Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Company that
are Guarantors.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Surviving Indebtedness” means Indebtedness of the Company or any of its
Subsidiaries outstanding immediately before and after giving effect to the
initial Credit Extension.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date

 

-51-



--------------------------------------------------------------------------------

referenced in clause (a), the amount(s) determined as the mark to market
value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Borrowers, if no Hedge Bank is party to such Swap Contract) in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Borrowers, if no Hedge Bank is party to such Swap Contract).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate principal amount of the Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto.

“Term B Loan” means a Term B-1 Loan or a Term B-2 Loan.

“Term B-1 Commitment” means a Dollar Term B-1 Commitment or a Euro Term B-1
Commitment.

“Term B-1 Lender” means, at any time, any Lender that has a Term B-1 Commitment
or a Term B-1 Loan at such time.

“Term B-1 Loan” means a Dollar Term B-1 Loan or a Euro Term B-1 Loan.

“Term B-2 Borrowing” means a borrowing consisting of Term B-2 Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term B-2 Lenders pursuant to Section 2.01(b)(iii).

 

-52-



--------------------------------------------------------------------------------

“Term B-2 Commitment” means, as to each Term B-2 Lender, its obligation to make
a Term B-2 Loan to the Borrowers pursuant to Section 2.01(b)(iii) in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01(b) under the caption “Term B-2 Commitment” or in
the Assignment and Assumption pursuant to which such Term B-2 Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the Term B-2
Commitments is $325,000,000.

“Term B-2 Lender” means, at any time, any Lender that has a Term B-2 Commitment
or a Term B-2 Loan at such time.

“Term B-2 Loan” has the meaning provided in Section 2.01(b)(iii).

“Term B-2 Note” means a promissory note of the Borrowers payable to any Term B-2
Lender or its registered assigns, in substantially the form of Exhibit C-4
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Term B-2
Lender resulting from the Term B-2 Loans made by such Term B-2 Lender.

“Term Borrowing” means a Dollar Term B-1 Borrowing, a Euro Term B-1 Borrowing, a
Term B-2 Borrowing or a borrowing in respect of Incremental Term Loans, as the
context requires.

“Term Lender” means, at any time, any lender that has a Dollar Term B-1
Commitment, a Euro Term B-1 Commitment, a Dollar Term B-1 Loan, a Euro Term B-1
Loan, a Term B-2 Commitment, a Term B-2 Loan or an Incremental Term Loan at such
time.

“Term Loan” means a Term B Loan or Incremental Term Loan, as the context
requires, including any Extended Term Loan.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Company ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or (b).

“Threshold Amount” means $50,000,000.

“Topco” has the meaning specified in the introductory paragraph to this
Agreement.

“Total Assets” means the total assets of the Company and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Company delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the pro forma financial statements of the Company giving
effect to the Transaction.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Company for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolver Outstandings” means the aggregate Outstanding Amount of all
Loans (other than Term Loans) and all L/C Obligations.

 

-53-



--------------------------------------------------------------------------------

“Total Senior Secured Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Debt (other than any portion of Consolidated
Total Debt that is unsecured) as of the last day of such Test Period to
(b) Consolidated EBITDA of the Company for such Test Period.

“Transaction” means, collectively, (a) the Equity Contribution, (b) the
Acquisition, (c) the funding of the Term B Loans and the Initial Revolving
Borrowing on the Closing Date, (d) the issuance and sale of the Senior Unsecured
Notes on the Closing Date, (e) the issuance and sale of the Senior Secured Notes
on the Closing Date, (f) the Refinancing, (g) the LifeCell Restructuring,
(h) the consummation of any other transactions in connection with the foregoing
and (i) the payment of the fees and expenses incurred in connection with any of
the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Parent,
Topco, Holdings, the Borrowers, or any Restricted Subsidiary in connection with
the Transaction, this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

“Treasury Rate” means, at any date, the yield to maturity as of such date of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to the date which is one year following the Closing Date; provided, however,
that if the period from such date to the date which is one year following the
Closing Date is not equal to the constant maturity of a United States Treasury
security, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year shall be used.

“Trigger Event” means either (i) the Disposition of 100% (or such lesser
percentage constituting all of the assets or Equity Interests of the LifeCell
Group held by Parent and its Subsidiaries) of the LifeCell Group or (ii) 100%
(or such lesser percentage constituting all of the assets or Equity Interests of
the LifeCell Group held by Parent and its Subsidiaries) of the LifeCell Group
becoming direct or indirect Restricted Subsidiaries of the Lead Borrower;
provided that the following conditions shall be satisfied prior to a Trigger
Event being deemed to occur:

 

  (1) all Net Cash Proceeds of any Disposition of the LifeCell Group not paid as
a dividend pursuant to Section 7.06(k) shall have been contributed to the Lead
Borrower as cash common equity;

 

  (2) all other Net Cash Proceeds realized or received with respect to any
Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event by the Parent or
any of its Restricted Subsidiaries (other than the Borrower and its Restricted
Subsidiaries) that have not been used to repay Term Loans, do not constitute
Declined Proceeds, have not been reinvested in accordance with
Section 2.05(b)(ii)(B) and have not been otherwise transferred to the Borrower
or any of its Restricted Subsidiaries, shall have been contributed to the
Borrower as cash common equity;

 

  (3) the Redemption Notes shall have been repaid in full in cash (or the
borrower of such Redemption Notes shall have become (or continue as) a
Subsidiary Guarantor);

 

-54-



--------------------------------------------------------------------------------

  (4) after giving effect to the Trigger Event and all transfers and
contributions to the Lead Borrower:

 

  (a) the Lead Borrower shall be permitted to make (and shall be deemed to make)
a Restricted Payment, on the date of the Trigger Event, to a Person other than
the Lead Borrower or any of its Subsidiaries, in an amount equal to the fair
market value of any assets held by Parent and its Subsidiaries (other than any
assets held by the Lead Borrower and its Subsidiaries) as of the date of the
Trigger Event;

 

  (b) any outstanding Investment by the Lead Borrower or any of its Restricted
Subsidiaries in Parent or any of its Subsidiaries (other than the Lead Borrower
and its Subsidiaries) shall be permitted to be made (and shall be deemed to have
been made), on the date of the Trigger Event, in a Person other than the Lead
Borrower or any of its Subsidiaries (with the amount of any such Investment
determined as of the date of the Trigger Event);

 

  (c) any Indebtedness owing by the Lead Borrower or any of its Restricted
Subsidiaries to Parent or any of its Subsidiaries (other than to the Lead
Borrower and its Subsidiaries) shall be permitted to be incurred (and shall be
deemed to have been incurred), on the date of the Trigger Event, to a Person
other than the Lead Borrower or any of its Subsidiaries (with the amount of any
such Indebtedness determined as of the date of the Trigger Event); and

 

  (d) any Liens on assets of the Lead Borrower or any of its Restricted
Subsidiaries in favor of Parent or any of its Subsidiaries (other than the Lead
Borrower and its Subsidiaries) shall be permitted to be incurred (and shall be
deemed to have been incurred), on the date of the Trigger Event, in favor of a
Person other than the Lead Borrower or any of its Subsidiaries; and

 

  (5) no Default or Event of Default shall have occurred or be continuing
immediately prior or after giving effect to the Trigger Event (including after
giving effect to the deemed Restricted Payments, Investments, Indebtedness and
Liens set forth in clause (4) above).

“Trustee” means Wilmington Trust, National Association under the terms of the
Senior Secured Notes Indenture.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited balance sheets and related
statements of income and cash flows of the Lead Borrower, for each fiscal
quarter ended after the most recent fiscal year covered by the Audited Financial
Statements and at least forty-five (45) days before the Closing Date.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

-55-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (i) each Subsidiary of the Company listed on
Schedule 1.01B, (ii) any Subsidiary of the Company designated by the board of
directors of the Company as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the date hereof and (iii) any Subsidiary of an Unrestricted
Subsidiary.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

-56-



--------------------------------------------------------------------------------

(e) For the purposes of Section 5.15, Parent shall be deemed not to be Solvent
if an order is made declaring that the affairs of Parent are en etat de
désastre.

(f) For the purposes of Section 8.01(f), in respect of Parent, the making of a
declaration that the affairs of Parent are en etat de désastre shall be deemed
to be a proceeding under any Debtor Relief Law.

Section 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, (i) for purposes of
determining compliance with any test contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio, the First Lien Senior Secured Leverage Ratio, the Interest Coverage Ratio
and the Total Senior Secured Leverage Ratio shall be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis and (ii) for
purposes of determining compliance with any test or the making of any
calculation (including with respect to the Available Amount, Consolidated
EBITDA, Consolidated Interest Expense, Consolidated Net Income, Excess Cash
Flow, the First Lien Senior Secured Leverage Ratio, the Interest Coverage Ratio,
the Total Leverage Ratio and the Total Senior Secured Leverage Ratio) with
respect to any period during which a Trigger Event occurs, such test or
calculation shall be made on the basis of Parent and its Subsidiaries (or
Restricted Subsidiaries, as applicable) for the period prior to the Trigger
Event and on the basis of the Lead Borrower and its Subsidiaries (or Restricted
Subsidiaries, as applicable) for the period on and after the Trigger Event.

(c) Where reference is made to “the Company and its Restricted Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of the Company other than Restricted Subsidiaries.

(d) In the event that the Company elects to prepare its financial statements in
accordance with IFRS and such election results in a change in the method of
calculation of financial covenants, standards or terms (collectively, the
“Accounting Changes”) in this Agreement, the Company and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Total Leverage Ratio, the First Lien Senior Secured Leverage
Ratio, the Interest Coverage Ratio and the Total Senior Secured Leverage Ratio)
so as to reflect equitably the Accounting Changes with the desired result that
the criteria for evaluating the Company’s financial condition shall be
substantially the same after such change as if such change had not been made.
Until such time as such an amendment shall have been executed and delivered by
Parent (if prior to a Trigger Event), the Borrowers, the Administrative Agent
and the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed in accordance with GAAP
(as determined in good faith by a Responsible Officer of the Lead Borrower) (it
being agreed that the reconciliation between GAAP and IFRS used in such
determination shall be made available to Lenders) as if such change had not
occurred

Section 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

-57-



--------------------------------------------------------------------------------

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally.

(i) Any amount specified in this Agreement (other than in Article II, Article IX
and Article X or as set forth in paragraph (ii), (iii) or (iv) of this Section)
or any of the other Loan Documents to be in Dollars shall also include the
Dollar Equivalent of such amount in any currency other than Dollars. The
Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
such Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Euro or an Alternative L/C Currency. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Notwithstanding the foregoing, for purposes of
determining compliance with Sections 7.01, 7.02 and 7.03 with respect to any
amount of Indebtedness or Investment in a currency other than Dollars, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that, for the avoidance of doubt, the foregoing provisions of
this Section 1.08 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.

(ii) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating net income in the Company’s
annual financial statements delivered pursuant to Section 6.01(a); provided,
however, that the foregoing shall not be deemed to apply to the determination of
any amount of Indebtedness.

(iii) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in Euro, such amount shall be the Euro
Equivalent of such Dollar amount (rounded to the nearest euro cent, with 0.5 of
a euro cent being rounded upward), as determined by the Administrative Agent.

 

-58-



--------------------------------------------------------------------------------

(iv) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative L/C Currency, such amount shall be the relevant
Alternative L/C Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative L/C Currency, with 0.5 of a unit being rounded
upward), as determined by the applicable L/C Issuer.

Section 1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Letter of Credit Application related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
any reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

Section 1.10 Additional Alternative L/C Currencies

(a) The Borrowers may from time to time request that Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative L/C Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Such request shall be subject to the approval of
the Administrative Agent and the applicable L/C Issuer; provided that such
approval may require, without limitation, that a condition to the issuance of a
Letter of Credit denominated in such additional Alternative L/C Currency shall
be that there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which, in the reasonable opinion of the Administrative Agent
or the relevant L/C Issuer, would make it impracticable for such L/C Credit
Extension to be denominated in the relevant Alternative L/C Currency,

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and the
applicable L/C Issuer in their sole discretion). The Administrative Agent shall
promptly notify each L/C Issuer in the case of any such request. Each L/C Issuer
shall notify the Administrative Agent, not later than 11:00 a.m., ten Business
Days after receipt of such request whether it consents, in its sole discretion,
to the issuance of Letters of Credit in such requested currency.

(c) Any failure by an L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and an L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrowers and such currency shall thereupon be deemed for all
purposes to be an Alternative L/C Currency hereunder for purposes of any Letter
of Credit issuances by such L/C Issuers. If the Administrative Agent shall fail
to obtain consent to any request for an additional currency under this
Section 1.10, the Administrative Agent shall promptly so notify the Borrowers.

 

-59-



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Credit Extensions

Section 2.01 The Loans.

(a) [Reserved].

(b) The Term B Borrowings. Subject to the terms and conditions set forth herein:

(i) each Dollar Term B-1 Lender severally agrees to make to the Borrowers a
single loan (a “Dollar Term B-1 Loan”) denominated in Dollars in a principal
amount equal to such Dollar Term B-1 Lender’s Dollar Term B-1 Commitment on the
Closing Date;

(ii) each Euro Term B-1 Lender severally agrees to make to the Borrowers a
single loan (a “Euro Term B-1 Loan”) denominated in Euro in a principal amount
equal to such Euro Term B-1 Lender’s Euro Term B-1 Commitment on the Closing
Date; and

(iii) each Term B-2 Lender severally agrees to make to the Borrowers a single
loan (a “Term B-2 Loan”) denominated in Dollars in a principal amount equal to
such Term B-2 Lender’s Term B Commitment on the Closing Date.

Amounts borrowed under this Section 2.01(b) and repaid or prepaid may not be
reborrowed. Dollar Term B-1 Loans and Term B-2 Loans may be Base Rate Loans or
Eurocurrency Rate Loans and Euro Term B Loans shall be Eurocurrency Rate Loans,
in each case, as further provided herein.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make (or cause
its Applicable Lending Office to make) loans denominated in Dollars or Euro
(each such loan, a “Revolving Credit Loan”) from time to time, on any Business
Day after the Closing Date until the Maturity Date with respect to the Revolving
Credit Facility (provided that each Revolving Credit Lender agrees to make the
Initial Revolving Borrowing, at the request of the Borrowers, on the Closing
Date), in an aggregate principal amount (based on the Dollar Equivalent thereof)
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided that after giving effect to any such Revolving
Credit Borrowing, the aggregate Outstanding Amount of the Revolving Credit Loans
of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(c), prepay under Section 2.05, and reborrow under this
Section 2.01(c). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrowers’ irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three (3) Business Days (or
four (4) Business Days in the case of Loans denominated in Euro) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency

 

-60-



--------------------------------------------------------------------------------

Rate Loans or conversion of Eurocurrency Rate Loans to Base Rate Loans and
(ii) one (1) Business Day before the requested date of any Borrowing of Base
Rate Loans; provided that Euro Term B-1 Loans may not be converted into Base
Rate Loans. Each telephonic notice by the Borrowers pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Lead Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Section 2.03(c) and Section 2.04(c), each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $2,500,000 or a whole multiple of
$500,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrowers are requesting a Term Borrowing
(and whether such Term Borrowing is a Dollar Term B-1 Borrowing, a Euro Term B-1
Borrowing, a Term B-2 Borrowing or a borrowing in respect of Incremental Term
Loans), a Revolving Credit Borrowing denominated in Dollars, a Revolving Credit
Borrowing denominated in Euro, a conversion of Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrowers fail to specify a currency in a Committed Loan
Notice requesting a Borrowing, then the applicable Loans shall be made in
Dollars. If the Borrowers fail to specify a Type of Loan in a Committed Loan
Notice or fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to specify a Type of Loan in a
Committed Loan Notice or timely request a continuation of Loans, in each case
denominated in Euro, such Loans shall be made or continued, as applicable, as
Eurocurrency Rate Loans with an Interest Period of one (1) month. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrowers request a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month. For the avoidance of doubt, the Borrowers and
Lenders acknowledge and agree that any conversion or continuation of an existing
Loan shall be deemed to be a continuation of that Loan with a converted interest
rate methodology and not a new Loan. No Loan may be converted into or continued
as a Loan denominated in a different currency, but instead must be prepaid in
the original currency of such Committed Loan and reborrowed in the other
currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrowers, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make (or cause its Applicable Lending Office to make)
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m. (or 1:00 p.m. (London time) in the case of Loans denominated in Euro)
on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrowers; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrowers,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrowers as provided above.

 

-61-



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrowers pay the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans (whether denominated in Dollars or Euro) may be converted to or continued
as Eurocurrency Rate Loans, and the Required Lenders may demand that any or all
of the then outstanding Eurocurrency Rate Loans denominated in Euro be prepaid,
or redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrowers and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) Anything in subsections (a) to (d) above to the contrary notwithstanding,
after giving effect to all Term Borrowings and Revolving Credit Borrowings, all
conversions of Term Loans and Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
on a combined basis there shall not be more than ten (10) Interest Periods in
effect for Term Borrowings and Revolving Credit Borrowings.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars or in one or more Alternative L/C Currencies
for the account of the Borrowers (provided that any Letter of Credit may be for
the benefit of any Subsidiary of the Company) and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (y) to
honor drafts under the Letters of Credit and (2) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if after giving effect to such
L/C Credit Extension, if (x) the Revolving Credit Exposure of any Lender would
exceed such Lender’s Revolving Credit Commitment, or (y) the Outstanding Amount
of the L/C Obligations would exceed the Letter of Credit Sublimit. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. It is hereby acknowledged and agreed that each of the letters of
credit described in Schedule 2.03(a) (the “Existing Letters of Credit”) shall
constitute a “Letter of Credit” for all purposes of this Agreement and shall be
deemed issued under this Agreement on the Closing Date.

 

-62-



--------------------------------------------------------------------------------

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Revolving Credit Lenders have approved such expiry
date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date (and may not unless all the Revolving Credit
Lenders have approved such expiry date);

(D) the issuance of such Letter of Credit would violate any Laws binding upon or
otherwise applicable to such L/C Issuer;

(E) the Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative L/C Currency, unless otherwise agreed by the L/C Issuer and
the Administrative Agent; or

(F) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrowers delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Letter of Credit Application must be received by the relevant L/C
Issuer and the Administrative Agent not later than 1:00 p.m. at least two
(2) Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount and currency thereof;
(c) the expiry date thereof; (d) the name and address of the beneficiary
thereof; (e) the documents to be presented by such beneficiary in case of any
drawing thereunder; (f) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (g) such other matters as the
relevant L/C Issuer may reasonably request.

 

-63-



--------------------------------------------------------------------------------

In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day);
(3) the nature of the proposed amendment; and (4) such other matters as the
relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowers and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from the Administrative Agent, any Revolving Credit
Lender or any Loan Party, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not have been
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrowers (and, if requested, on behalf of a Subsidiary) or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Revolving Credit Lender’s Pro Rata Share times the amount of such Letter
of Credit.

(iii) If the Borrowers so request in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrowers shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided that the relevant L/C Issuer shall not
permit any such renewal if (A) the relevant L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone, followed promptly in writing, or in writing) on or before the day
that is five (5) Business Days before the Nonrenewal Notice Date from the
Administrative Agent or any Revolving Credit Lender, as applicable, or the
Borrowers that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrowers and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative

 

-64-



--------------------------------------------------------------------------------

L/C Currency, the Borrowers shall reimburse the relevant L/C Issuer in such
Alternative L/C Currency, unless (A) the relevant L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrowers shall have notified the relevant L/C Issuer promptly
following receipt of the notice of drawing that the Borrowers will reimburse the
relevant L/C Issuer in Dollars. In the case of any such reimbursement in Dollars
of a drawing under a Letter of Credit denominated in an Alternative L/C
Currency, the relevant L/C Issuer shall notify the Borrowers of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. On the Business Day immediately following the Business Day on which the
Borrowers shall have received notice of any payment by an L/C Issuer under a
Letter of Credit (or, if the Borrowers shall have received such notice later
than 1:00 p.m. (or the Applicable Time in the case of any payment by the
relevant L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
L/C Currency) on any Business Day, on the second succeeding Business Day) (each
such date, an “Honor Date”), the Borrowers shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency by 1:00 p.m. (or the Applicable Time in
the case of any payment by the relevant L/C Issuer under a Letter of Credit to
be reimbursed in an Alternative L/C Currency) on such Business Day. If the
Borrowers fail to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Appropriate Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative L/C Currency) (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, the Borrowers shall
be deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of the Appropriate Lenders, and
subject to the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar denominated
payments in an amount equal to its Pro Rata Share of any Unreimbursed Amount in
respect of a Letter of Credit not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.04(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrowers
in such amount. The Administrative Agent shall remit the funds so received to
the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrowers shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

 

-65-



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrowers or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 4.02 (other than delivery by
the Borrowers of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrowers to reimburse
the relevant L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
demonstrable error.

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to each Revolving Credit Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in Dollars and in the same
funds as those received by the Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in

 

-66-



--------------------------------------------------------------------------------

its discretion), each Revolving Credit Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate. The obligations of the Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(d) Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative L/C Currency to the Company or any of its Subsidiaries
or in the relevant currency markets generally; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrowers to the extent
permitted by applicable Law) suffered by the Borrowers that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents

 

-67-



--------------------------------------------------------------------------------

presented under a Letter of Credit comply with the terms thereof. The Borrowers
shall promptly examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with the Borrowers’ instructions or other irregularity, the Borrowers will
promptly notify the applicable L/C Issuer.

(e) Role of L/C Issuers. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of any L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable decision); or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrowers hereby assume all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (iii) of this
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful or grossly negligent failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit (in each case as determined by a court of
competent jurisdiction in a final non-appealable decision). In furtherance and
not in limitation of the foregoing, each L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(f) Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrowers to Cash Collateralize the L/C Obligations pursuant to
Section 8.02(a)(iii) or (ii) an Event of Default set forth under Section 8.01(f)
or (g) occurs and is continuing, then the Borrowers shall Cash Collateralize the
then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such Event of Default), and
shall do so not later than 2:00 p.m. on (x) in the case of the immediately
preceding clause (i), (1) the Business Day that the Borrowers receive notice
thereof, if such notice is received on such day prior to 1:00 p.m., or (2) if
clause (1) above does not apply, the Business Day immediately following the day
that the Borrowers receive such notice and (y) in the case of the immediately
preceding clause (ii), the Business Day on which an Event of Default set forth
under Section 8.01(f) or (g) occurs or, if such day is not a Business Day, the
Business Day immediately succeeding such day, in either case, by 1:00 p.m. on
such day. In addition, if the Administrative Agent notifies the Borrowers at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrowers shall Cash Collateralize the
L/C Obligations in an amount equal to the amount by which

 

-68-



--------------------------------------------------------------------------------

the Outstanding Amount of all L/C Obligations exceeds the Letter of Credit
Sublimit. For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Revolving Credit Lenders, as collateral for the L/C Obligations,
cash or deposit account balances (“Cash Collateral”) pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
the relevant L/C Issuer (which documents are hereby consented to by the
Revolving Credit Lenders). Derivatives of such term have corresponding meanings.
The Borrowers hereby grant to the Administrative Agent, for the benefit of the
L/C Issuers and the Revolving Credit Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at Bank of
America and may be invested in readily available Cash Equivalents at its sole
discretion. If at any time the Administrative Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Administrative Agent (on behalf of the Secured Parties) or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the Borrowers will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at Bank of America as aforesaid, an amount equal to
the excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations plus costs incidental thereto and so long as no other Event of
Default has occurred and is continuing, the excess shall be refunded to the
Borrowers. If such Event of Default is cured or waived and no other Event of
Default is then occurring and continuing, the amount of any Cash Collateral and
accrued interest thereon shall be refunded to the Borrowers.

(g) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit issued pursuant to this Agreement equal to the product of (i) Applicable
Rate and (ii) the Dollar Equivalent of the daily maximum amount then available
to be drawn under such Letter of Credit. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. Such
Letter of Credit Fees shall be computed on a quarterly basis in arrears. Such
Letter of Credit Fees shall be due and payable on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrowers shall pay directly to each L/C Issuer for its own account a
fronting fee (a “Fronting Fee”) with respect to each Letter of Credit issued by
it equal to 0.25% per annum of the Dollar Equivalent of the daily maximum amount
then available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Such fronting fees shall be computed on a quarterly basis in
arrears. Such fronting fees shall be due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrowers shall pay directly to each L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.

 

-69-



--------------------------------------------------------------------------------

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrowers, the Administrative Agent
and such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

(k) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit, then (i) if one or more other tranches
of Revolving Credit Commitments in respect of which the maturity date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(f). If, for any reason, such Cash
Collateral is not provided or the reallocation does not occur, the Revolving
Credit Lenders under the maturing tranche shall continue to be responsible for
their participating interests in the Letters of Credit. Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a maturity date with respect to a given tranche of
Revolving Credit Commitments shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed with the Lenders under the extended tranches.

(l) Applicability of ISP and UCP. Unless otherwise expressly agreed by an L/C
Issuer and the Borrowers, when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrowers hereby acknowledge that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrowers, and that the Borrowers’ business derives substantial benefits from
the businesses of such Subsidiaries.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans denominated in Dollars (each such loan, a
“Swing Line Loan”) to the

 

-70-



--------------------------------------------------------------------------------

Borrowers from time to time on any Business Day (other than the Closing Date)
until the Business Day prior to the Maturity Date with respect to the Revolving
Credit Facility in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any Swing Line Loan, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided further that the Borrowers shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowers’ irrevocable notice to the Swing Line Lender, which may be given by
telephone. Each such notice must be received by the Swing Line Lender not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000 (and any amount in excess
thereof shall be an integral multiple of $100,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender of a written Swing
Line Loan Notice, appropriately completed and signed by a Responsible Officer of
the Lead Borrower. Promptly after receipt by the Swing Line Lender of any Swing
Line Loan Notice (by telephone or in writing), the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrowers.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrowers with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Pro Rata

 

-71-



--------------------------------------------------------------------------------

Share of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office for payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent
demonstrable error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans (but not to purchase
and fund risk participations in Swing Line Loans) pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

-72-



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(k)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant the Extended Revolving Credit Commitments which will remain in
effect after the occurrence of such maturity date, then there shall be an
automatic adjustment on such date of the participations in such Swing Line Loans
and same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Credit Commitments, and such Swing Line Loans shall not be so
required to be repaid in full on such earliest maturity date.

Section 2.05 Prepayments.

(a) Optional Prepayments. (i) The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty
(except as set forth below); provided that (1) such notice must be received by
the Administrative Agent not later than 1:00 p.m. (A) three (3) Business Days
(or four (4) Business Days in the case of Loans denominated in Euro) prior to
any date of prepayment of Eurocurrency Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of (i) with respect to Revolving Credit Loans,
$3,000,000 or a whole multiple of $1,000,000 in excess thereof and (ii) with
respect to Term Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, in
each case, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid. The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrowers, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due

 

-73-



--------------------------------------------------------------------------------

and payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of Term
Loans pursuant to this Section 2.05(a) shall be applied to the installments
thereof on a pro rata basis between the Dollar Term B-1 Loans, the Euro Term B-1
Loans and the Term B-2 Loans as directed by the Borrowers (it being understood
and agreed that if the Borrowers do not so direct at the time of such
prepayment, such prepayment shall be applied against the scheduled repayments of
Term Loans under Section 2.07 in direct order of maturity) and shall be paid to
the Appropriate Lenders in accordance with their respective Pro Rata Shares;
provided that, at the Borrowers’ option, prepayments of Term Loans pursuant to
this Section 2.05(a) may be applied to the Term B-2 Loans on a better than pro
rata basis as compared to the Term B-1 Loans.

(ii) Notwithstanding the foregoing provisions of this Section 2.05(a) or
anything in this Agreement or any other Loan Document to the contrary, in the
event that:

(1) on or prior to the first anniversary of the Closing Date, the Borrowers
(i) make any prepayment of Term B-2 Loans in connection with any Repricing
Transaction or (ii) effect any amendment of this Agreement resulting in a
Repricing Transaction with respect to Term B-2 Loans, the Borrowers shall pay to
the Administrative Agent, for the ratable account of each of the applicable Term
B-2 Lenders, (x) in the case of clause (i), a prepayment premium of 1.0% of the
amount of the Term B-2 Loans being prepaid and (y) in the case of clause (ii),
an amount equal to 1.0% of the aggregate amount of the applicable Term B-2 Loans
outstanding immediately prior to such amendment;

(2) on or prior to the first anniversary of the Closing Date, (i) the Borrowers
make any prepayment of Term B-1 Loans pursuant to this Section 2.05(a) or
Section 2.05(b)(iii), or (ii) any Term B-1 Loans are assigned pursuant to
Section 3.07 in connection with an amendment to this Section 2.05(a) or the
definition of the Make-Whole Premium, the Borrowers shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term B-1
Lenders, a prepayment premium equal to the Make-Whole Premium; and

(3) following the first anniversary of the Closing Date but on or prior to the
second anniversary of the Closing Date, the Borrowers (i) make any prepayment of
Term B-1 Loans in connection with any Repricing Transaction or (ii) effect any
amendment of this Agreement resulting in a Repricing Transaction with respect to
Term B-1 Loans, the Borrowers shall pay to the Administrative Agent, for the
ratable account of each of the applicable Term B-1 Lenders, (x) in the case of
clause (i), a prepayment premium of 1.0% of the amount of the Term B-1 Loans
being prepaid and (y) in the case of clause (ii), an amount equal to 1.0% of the
aggregate amount of the applicable Term B-1 Loans outstanding immediately prior
to such amendment.

(iii) The Borrowers may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers may rescind any notice of prepayment under Section 2.05(a) if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

 

-74-



--------------------------------------------------------------------------------

(b) Mandatory Prepayments.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrowers shall cause to be prepaid
an aggregate principal amount of Term Loans equal to (A) 50% (such percentage as
it may be reduced as described below, the “ECF Percentage”) of Excess Cash Flow,
if any, for the fiscal year covered by such financial statements (commencing
with the first full fiscal year ending after the Closing Date), minus (B) the
sum of (i) all voluntary prepayments of Term Loans during such fiscal year and
(ii) all voluntary prepayments of Revolving Credit Loans and Swing Line Loans
during such fiscal year to the extent the Revolving Credit Commitments are
permanently reduced by the amount of such payments, in the case of each of the
immediately preceding clauses (i) and (ii), to the extent such prepayments are
not funded with the proceeds of Indebtedness or any Cure Amount; provided that
(x) the ECF Percentage shall be 25% if the Total Leverage Ratio for the fiscal
year covered by such financial statements was less than 4.25:1.0 and greater
than or equal to 3.25:1.0 and (y) the ECF Percentage shall be 0% if the Total
Leverage Ratio for the fiscal year covered by such financial statements was less
than 3.25:1.0.

(ii) (A) Subject to Section 2.05(b)(ii)(B), if (x) the Company or any Restricted
Subsidiary Disposes of any property or assets (other than any Disposition of any
property or assets permitted by Section 7.05(a), (b), (c), (d) (to the extent
constituting a Disposition to a Loan Party), (e), (f), (g), (j), (k) or (p)), or
(y) any Casualty Event occurs, which in the aggregate results in the realization
or receipt by the Company or such Restricted Subsidiary of Net Cash Proceeds,
the Borrowers shall make a prepayment, in accordance with
Section 2.05(b)(ii)(C), of an aggregate principal amount of Term Loans equal to
100% (such percentage, the “Asset Percentage”) of all such Net Cash Proceeds
realized or received; provided that no such prepayment shall be required
pursuant to this Section 2.05(b)(ii)(A) with respect to such portion of such Net
Cash Proceeds that the Borrowers shall have, on or prior to such date, given
written notice to the Administrative Agent of their intent to reinvest in
accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than (a) any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A) and (b) any Permitted LifeCell Disposition
except, in the case of this clause (b), with respect to any Permitted LifeCell
Net Cash Proceeds) or any Casualty Event, at the option of the Borrowers (as
evidenced in a written notice of reinvestment election (a “Notice of
Reinvestment Election”) delivered to the Administrative Agent within ten
(10) Business Days after the date of realization or receipt of such Net Cash
Proceeds), the Company may reinvest all or any portion of such Net Cash Proceeds
in assets useful for its business (other than working capital, except for
short-term capital assets) within (x) twelve (12) months following receipt of
such Net Cash Proceeds or (y) if the Company enters into a legally binding
commitment to reinvest such Net Cash Proceeds within twelve (12) months
following receipt thereof, within the later of (1) twelve (12) months following
receipt thereof or (2) one hundred and eighty (180) days of the date of such
legally binding commitment; provided that (i) so long as an Event of Default
shall have occurred and be continuing, the Company shall not be permitted to
make any such reinvestments (other than pursuant to a legally binding commitment
that the Company entered into at a time when no Event of Default is continuing)
and (ii) if any Net Cash Proceeds are not so reinvested by the deadline
specified in clause (x) or (y) above, as applicable, or if any such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested (or paid as a
dividend pursuant to Section 7.06(j) or (k), if applicable)

 

-75-



--------------------------------------------------------------------------------

at any time after delivery of a Notice of Reinvestment Election, an amount equal
to the Asset Percentage of any such Net Cash Proceeds shall be applied, in
accordance with Section 2.05(b)(ii)(C), to the prepayment of the Term Loans as
set forth in this Section 2.05.

(C) On each occasion that the Borrowers must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(ii), the Borrowers shall, within ten
(10) Business Days after the date of realization or receipt of such Net Cash
Proceeds (or, in the case of prepayments required pursuant to
Section 2.05(b)(ii)(B), within ten (10) Business Days of the deadline specified
in clause (x) or (y) thereof, as applicable, or of the date the Borrowers
reasonably determine that such Net Cash Proceeds are no longer intended to be or
cannot be so reinvested (or paid as a dividend pursuant to Section 7.06(j) or
(k), if applicable), as the case may be), make a prepayment, in accordance with
Section 2.05(b)(v) below, of the principal amount of Term Loans in an amount
equal to the Asset Percentage of such Net Cash Proceeds realized or received.

(iii) If the Company or any Restricted Subsidiary incurs or issues any
(x) Refinancing Term Loans, (y) Indebtedness pursuant to Section 7.03(x) or
(z) Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrowers shall cause to be prepaid an aggregate principal
amount of Term Loans equal to 100% of all Net Cash Proceeds received therefrom
on or prior to the date which is ten (10) Business Days after the receipt of
such Net Cash Proceeds. If the Borrowers obtain any Refinancing Revolving
Commitments, the Borrowers shall, concurrently with the receipt thereof,
terminate Revolving Credit Commitments in an equivalent amount pursuant to
Section 2.06.

(iv) (X) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied first, to the installments thereof pro rata in direct order of maturity
for the respective next four scheduled payments pursuant to Section 2.07(a)
following the applicable prepayment event and second, to the remaining
installments thereof pro rata; (Y) each such prepayment of Term B Loans shall be
applied to Dollar Term B-1 Loans, Euro Term B-1 Loans and Term B-2 Loans on a
pro rata basis; and (Z) each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares subject to clause (v) of this
Section 2.05(b).

(v) The Borrowers shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii), and (iii) of this Section 2.05(b) at least five (5) Business Days prior to
1:00 p.m. on the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrowers’ prepayment notice and of
such Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate
Lender may reject all or a portion of its Pro Rata Share of any mandatory
prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to clauses (i), (ii), and (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrowers no later than 5:00 p.m. three
(3) Business Days after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory prepayment of
Term Loans to be rejected by such Lender. If a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Term Loans. Any Declined Proceeds shall be
retained by the Borrowers (“Retained Declined Proceeds”).

 

-76-



--------------------------------------------------------------------------------

(vi) Notwithstanding any other provisions of this Section 2.05(b), (i) to the
extent that any of or all the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment pursuant to Section 2.05(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow is
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.05(b)(i), or the Borrowers shall not be required to make a
prepayment at the time provided in Section 2.05(b)(ii), as the case may be.
Instead, such amounts may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (the Company hereby agreeing to cause the applicable
Foreign Subsidiary to promptly take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Cash Proceeds or Excess Cash Flow is permitted under
the applicable local law, such repatriation will be promptly effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than three (3) Business Days after such repatriation) applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.05(b) to the extent
provided herein and (ii) to the extent that the Lead Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Disposition, any Foreign Casualty Event or Excess Cash Flow would have a
material adverse tax cost consequence (taking into account any foreign tax
credit or benefit received in connection with such repatriation) with respect to
such Net Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash
Flow so affected may be retained by the applicable Foreign Subsidiary, provided
that, in the case of this clause (ii), on or before the date on which any Net
Cash Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to this Section 2.05(b) (or such Excess
Cash Flow would have been so required if it were Net Cash Proceeds), (x) the
Borrowers apply an amount equal to such Net Cash Proceeds or Excess Cash Flow to
such reinvestments or prepayments as if such Net Cash Proceeds or Excess Cash
Flow had been received by the Borrowers rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds or Excess Cash Flow had been repatriated (or,
if less, the Net Cash Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess
Cash Flow are applied to the repayment of Indebtedness of a Foreign Subsidiary.

(vii) If the Administrative Agent notifies the Borrowers at any time that the
Total Revolver Outstandings at such time exceed an amount equal to 105% of the
aggregate Revolving Credit Commitments then in effect, then, within two Business
Days after receipt of such notice, the Borrowers shall prepay Loans and/or the
Borrowers shall Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the aggregate Revolving Credit Commitments then in
effect; provided, however, that, subject to the provisions of Section 2.03(f),
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(vi) unless after the prepayment in full of the
Loans the Total Revolver Outstandings exceed the aggregate Revolving Credit
Commitments then in effect.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

 

-77-



--------------------------------------------------------------------------------

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrowers may, in
their sole discretion, deposit with the Administrative Agent the amount of any
such prepayment otherwise required to be made hereunder until the last day of
such Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrowers or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Such deposit shall constitute cash collateral for the
Eurocurrency Rate Loans to be so prepaid, provided that the Borrowers may at any
time direct that such deposit be applied to make the applicable payment required
pursuant to this Section 2.05.

(d) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrowers shall have
the right at any time and from time to time to prepay Term Loans to the Lenders
at a discount to the par value of such Loans and on a non pro rata basis (each,
a “Discounted Voluntary Prepayment”) pursuant to the procedures described in
this Section 2.05(d), provided that (A) no proceeds from Revolving Credit Loans
shall be used to consummate any such Discounted Voluntary Prepayment, (B) any
Discounted Voluntary Prepayment shall be offered to all Term Lenders on a pro
rata basis, (C) after giving effect to the Discounted Voluntary Prepayment, the
aggregate principal amount of all Term Loans that are held by Sponsor Affiliated
Lenders (by assignment) shall not exceed 25% of the aggregate unpaid principal
amount of the Term Loans then outstanding and (D) the Lead Borrower shall
deliver to the Administrative Agent, together with each Discounted Prepayment
Option Notice, a certificate of a Responsible Officer of the Lead Borrower
(1) stating that no Event of Default under Section 8.01(a) or under
Section 8.01(f) or (g) (in each case, with respect to the Lead Borrower) has
occurred and is continuing or would result from the Discounted Voluntary
Prepayment, (2) stating that each of the conditions to such Discounted Voluntary
Prepayment contained in this Section 2.05(d) has been satisfied and
(3) specifying the aggregate principal amount of Term Loans to be prepaid
pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrowers seek to make a Discounted Voluntary Prepayment,
the Borrowers will provide written notice to the Administrative Agent
substantially in the form of Exhibit K hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrowers desire to prepay Term Loans in an aggregate
principal amount specified therein by the Borrowers (each, a “Proposed
Discounted Prepayment Amount”), in each case at a discount to the par value of
such Loans as specified below. The Proposed Discounted Prepayment Amount of any
Loans shall not be less than $25,000,000. The Discounted Prepayment Option
Notice shall further specify with respect to the proposed Discounted Voluntary
Prepayment (A) the Proposed Discounted Prepayment Amount for Loans to be
prepaid, (B) a discount range (which may be a single percentage) selected by the
Borrowers with respect to such proposed Discounted Voluntary Prepayment equal to
a percentage of par of the principal amount of the Loans to be prepaid (the
“Discount Range”), and (C) the date by which Lenders are required to indicate
their election to participate in such proposed Discounted Voluntary Prepayment,
which shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit L hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to

 

-78-



--------------------------------------------------------------------------------

par (the “Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Loans to be prepaid held by such Lender with respect to which such Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Discount
(“Offered Loans”). Based on the Acceptable Discounts and principal amounts of
the Loans to be prepaid specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Borrowers, shall determine the applicable discount for such Loans to be prepaid
(the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Borrowers if the Borrowers have selected a single
percentage pursuant to Section 2.05(d)(ii)) for the Discounted Voluntary
Prepayment or (B) otherwise, the highest Acceptable Discount at which the
Borrowers can pay the Proposed Discounted Prepayment Amount in full (determined
by adding the principal amounts of Offered Loans commencing with the Offered
Loans with the highest Acceptable Discount); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans.
Any Lender with outstanding Loans to be prepaid whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.

(iv) The Borrowers shall make a Discounted Voluntary Prepayment by prepaying
those Loans to be prepaid (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrowers shall prepay such Qualifying Loans
ratably among the Qualifying Lenders based on their respective principal amounts
of such Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrowers shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five (5) Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 3.05), upon irrevocable notice
substantially in the form of Exhibit M hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than
1:00 p.m., three (3) Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal

 

-79-



--------------------------------------------------------------------------------

amount) to but not including such date on the amount prepaid. The par principal
amount of each Discounted Voluntary Prepayment of a Term Loan shall be applied
ratably to reduce the remaining installments of such Class of Term Loans (as
applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(d)(ii) above) established
by the Administrative Agent and the Borrowers.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrowers may withdraw
or modify their offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrowers after the date of such Lender
Participation Notice.

(viii) Nothing in this Section 2.05(d) shall require the Borrowers to undertake
any Discounted Voluntary Prepayment.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrowers may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class; provided that (i) any
such notice shall be received by the Administrative Agent three (3) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $2,500,000 or any whole multiple of
$500,000 in excess thereof, (iii) the Borrowers shall not terminate or reduce
the Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolver Outstandings would exceed
the aggregate Revolving Credit Commitments and (iv) if, after giving effect to
any reduction of the Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess. The amount of any
such Commitment reduction shall not be applied to the Letter of Credit Sublimit
or the Swing Line Sublimit unless otherwise specified by the Borrowers.
Notwithstanding the foregoing, the Borrowers may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the Facilities, which refinancing shall not be consummated
or otherwise shall be delayed.

(b) Mandatory. The Dollar Term B-1 Commitment of each Dollar Term B-1 Lender
shall be automatically and permanently reduced to $0 upon the making of such
Dollar Term B-1 Lender’s Term Loans pursuant to Section 2.01(b)(i). The Euro
Term B-1 Commitment of each Euro Term B-1 Lender shall be automatically and
permanently reduced to $0 upon the making of such Euro Term B-1 Lender’s Term
Loans pursuant to Section 2.01(b)(ii). The Term B-2 Commitment of each Term B-2
Lender shall be automatically and permanently reduced to $0 upon the making of
such Term B-2 Lender’s Term Loans pursuant to Section 2.01(b)(iii). The
Revolving Credit Commitments (other than any Extended Revolving Credit
Commitments) shall terminate on the applicable Maturity Date. The Extended
Revolving Credit Commitments shall terminate on the respective maturity dates
applicable thereto.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of

 

-80-



--------------------------------------------------------------------------------

Credit Sublimit, or the Swing Line Sublimit or the unused Commitments of any
Class under this Section 2.06. Upon any reduction of unused Commitments of any
Class, the Commitment of each Lender of such Class shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Commitments are reduced
(other than the termination of the Commitment of any Lender as provided in
Section 3.07). All Commitment Fees accrued until the effective date of any
termination of the Revolving Credit Commitments shall be paid on the effective
date of such termination.

Section 2.07 Repayment of Loans.

(a) Term B Loans. (i) Subject to adjustment as a result of the application of
prepayments in accordance with Section 2.05, in each case, solely to the extent
of any such amounts applied to the prepayment of the Term Loans, (1) the
Borrowers shall repay to the Administrative Agent for the ratable account of the
Dollar Term B-1 Lenders on each date set forth below a principal amount of
Dollar Term B-1 Loans equal to (x) the outstanding principal amount of Dollar
Term B-1 Loans immediately after the Closing Date multiplied by (y) the
percentage set forth below opposite such date and (2) the Borrowers shall repay
to the Administrative Agent for the ratable account of the Euro Term B-1 Lenders
on each date set forth below a principal amount of Euro Term B-1 Loans equal to
(x) the outstanding principal amount of Euro Term B-1 Loans immediately after
the Closing Date multiplied by (y) the percentage set forth below opposite such
date:

 

Date

   Dollar Term B-1 Loan
and Euro Term B-1 Loan
Repayment Amount  

March 31, 2012

     0.25 % 

June 30, 2012

     0.25 % 

September 30, 2012

     0.25 % 

December 31, 2012

     0.25 % 

March 31, 2013

     0.25 % 

June 30, 2013

     0.25 % 

September 30, 2013

     0.25 % 

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

December 31, 2017

     0.25 % 

March 31, 2018

     0.25 % 

May 4, 2018

     93.75 % 

 

-81-



--------------------------------------------------------------------------------

(ii) Subject to adjustment as a result of the application of prepayments in
accordance with Section 2.05, in each case, solely to the extent of any such
amounts applied to the prepayment of the Term Loans, the Borrowers shall repay
to the Administrative Agent for the ratable account of the Term B-2 Lenders on
each date set forth below a principal amount of Term B-2 Loans equal to (x) the
outstanding principal amount of Term B-2 Loans immediately after the Closing
Date multiplied by (y) the percentage set forth below opposite such date:

 

Date

   Term B-2 Loan
Repayment Amount  

March 31, 2012

     0.25 % 

June 30, 2012

     0.25 % 

September 30, 2012

     0.25 % 

December 31, 2012

     0.25 % 

March 31, 2013

     0.25 % 

June 30, 2013

     0.25 % 

September 30, 2013

     0.25 % 

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

November 4, 2016

     95.25 % 

(b) Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the Revolving Credit Facility the aggregate principal amount of all of its
Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrowers shall repay its Swing Line Loans on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan denominated in Euro of any Lender which is lent from an Applicable
Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
relevant Applicable Rate for Revolving Credit Loans.

 

-82-



--------------------------------------------------------------------------------

(b) The Borrowers shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(g) and
(h):

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each (i) Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee (the “Commitment Fee”) equal to 0.50% per annum on the
actual daily amount by which the aggregate Revolving Credit Commitment exceeds
the sum of (A) the Outstanding Amount of Revolving Credit Loans and (B) the
Outstanding Amount of L/C Obligations (disregarding for the purposes of such
calculation, the Outstanding Amount of any Swing Line Advances). The Commitment
Fee shall be reduced to 0.375% per annum if the First Lien Senior Secured
Leverage Ratio for any fiscal quarter (as evidenced by financial statements
delivered pursuant to Section 6.01 and covering such period) shall be less than
or equal to 2.75:1.00. The Commitment Fee shall accrue at all times from the
Closing Date until the Maturity Date for the Revolving Credit Facility,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date for
the Revolving Credit Facility. The Commitment Fee shall be calculated quarterly
in arrears.

(b) Other Fees. The Borrowers shall pay to the Agents and the Lenders for their
own respective accounts such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever (except
as expressly agreed between the Borrowers and the applicable Agent or Lender).

Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of three hundred sixty-five
(365) days or three hundred sixty-six (366) days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a three hundred sixty (360) day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which such Loan is made, and shall not
accrue on such Loan, or any portion thereof, for the day on which such Loan or
such portion is paid; provided that any such Loan that is repaid on the same day
on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrowers, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent

 

-83-



--------------------------------------------------------------------------------

manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of demonstrable error. Upon the request of
any Lender made through the Administrative Agent, the Borrowers shall execute
and deliver to such Lender (through the Administrative Agent) a Note payable to
such Lender, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(c), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
demonstrable error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and, except with respect to principal of and
interest on Loans denominated in Euro, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 3:00 p.m. on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Loans
denominated in Euro shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Euro and in Same Day Funds not later than 3:00
p.m. London time on the date specified herein. Without limiting the generality
of the foregoing, the Administrative Agent may require that any payments due
under this Agreement be made in the United States. If, for any reason, the
Borrowers are prohibited by any Law from making any required payment hereunder
in Euro, the Borrowers shall make such payment in Dollars in the Dollar
Equivalent of the Euro payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Applicable Lending Office. All payments received by the
Administrative Agent after 3:00 p.m. (or 3:00 p.m. London time in the case of
payments in Euro) shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.

 

-84-



--------------------------------------------------------------------------------

(b) If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(c) (i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender agrees to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrowers, and the Borrowers agree to pay to the
Administrative Agent forthwith upon such demand such corresponding amount in
Same Day Funds with interest thereon, for each day from and including the date
such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at the interest rate applicable to Base
Rate Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Appropriate Lenders, as
the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Appropriate Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Appropriate Lender, in Same Day Funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

-85-



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that (x) if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (y) the provisions of this Section 2.13 shall not be
construed to apply to (1) any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement, (2) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in L/C Obligations to any assignee or
participant or (3) the application of Cash Collateral pursuant to and in
accordance with the express terms of this Agreement. The Borrowers agree that
any Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be

 

-86-



--------------------------------------------------------------------------------

conclusive and binding in the absence of demonstrable error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14 Incremental Credit Extensions.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrowers may, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request to add one or more additional tranches of term loans (the
“Incremental Term Loans”) or one or more increases in the Revolving Credit
Commitments (the “Incremental Revolving Commitments”; together with the
Incremental Term Loans, the “Incremental Facilities”), provided that at the time
of each such request and upon the effectiveness of each Incremental Facility
Amendment no Default or Event of Default has occurred and is continuing or shall
result therefrom. Notwithstanding anything to contrary herein, the aggregate
principal amount of all Incremental Facilities (other than Refinancing Term
Loans and Refinancing Revolving Commitments), together with the aggregate
principal amount of all Permitted First Lien Secured Debt, shall not exceed the
sum of (x) $350,000,000 plus (y) the amount of any voluntary prepayments of the
Term Loans and voluntary permanent reductions of the Revolving Credit
Commitments effected after the Closing Date (it being understood that any
prepayment of Term Loans with the proceeds of substantially concurrent
borrowings of new Loans hereunder or any reduction of Revolving Credit
Commitments in connection with a substantially concurrent issuance of new
revolving commitments hereunder shall not increase the calculation of the amount
under this clause (y)); provided that the Borrowers may incur unlimited
additional Incremental Facilities and Permitted First Lien Secured Debt so long
as, after giving Pro Forma Effect thereto (assuming that any such Incremental
Revolving Commitments are drawn in full) and after giving effect to any
Permitted Acquisition consummated in connection therewith and all other
appropriate Pro Forma Adjustments, the First Lien Senior Secured Leverage Ratio
shall not exceed 3.25:1.00. Each Incremental Facility shall be in an integral
multiple of $1,000,000 and be in an aggregate principal amount that is not less
than $15,000,000 in case of Incremental Term Loans or $15,000,000 in case of
Incremental Revolving Commitments, provided that such amount may be less than
the applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above. Each Incremental Facility shall have
the same guarantees as, and be secured by the same Collateral securing, all of
the other Obligations hereunder.

(b) Any Incremental Term Loans (i) for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the Term B
Loans and (ii) other than amortization, pricing or maturity date, shall have the
same terms as the Term B Loans or such terms as are reasonably satisfactory to
the Administrative Agent, provided that (A) except in the case of Refinancing
Term Loans, if the Applicable Rate (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount (with
original issue discount being equated to interest based on an assumed four-year
life to maturity or, if shorter, the actual Weighted Average Life to Maturity)
payable to all Lenders providing such Incremental Term Loans (but excluding
customary arrangement or commitment fees payable to any arranger or bookrunner
or their Affiliates in connection therewith)) relating to any Incremental Term
Loan exceeds the Applicable Rate (which, for such purposes only, shall be deemed
to include all upfront or similar fees or original issue discount (with original
issue discount being equated to interest based on an assumed four-year life to
maturity or, if shorter, the actual Weighted Average Life to Maturity) payable
to all Lenders providing the Term B Loans (but excluding customary arrangement
or commitment fees payable to any arranger or bookrunner or their Affiliates in
connection therewith)) relating to the Term B Loans immediately prior to the
effectiveness of the applicable Incremental

 

-87-



--------------------------------------------------------------------------------

Facility Amendment by more than 0.50% (or 1.00% in the case of Term B-2 Loans),
the Applicable Rate relating to the Term B Loans shall be adjusted to be equal
to the Applicable Rate (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount (with original
issue discount being equated to interest based on an assumed four-year life to
maturity or, if shorter, the actual Weighted Average Life to Maturity) payable
to all Lenders providing such Incremental Term Loans (but excluding customary
arrangement or commitment fees payable to any arranger or bookrunner or their
Affiliates in connection therewith)) relating to such Incremental Term Loans
minus 0.50% (or 1.00% in the case of Term B-2 Loans); provided that, in the case
of this clause (A), (i) if the Incremental Term Loans include an interest rate
floor greater than the applicable interest rate floor under the Term B Loans,
such differential between interest rate floors shall be equated to the
Applicable Rate for purposes of determining whether an increase to the
Applicable Rate under the Term B Loans shall be required, but only to the extent
an increase in the interest rate floor in the Term B Loans would cause an
increase in the interest rate then in effect thereunder, and in such case the
interest rate floor (but not the Applicable Rate) applicable to the Term B Loans
shall be increased to the extent of such differential between interest rate
floors and (ii) in the case of Permitted First Lien Secured Debt that bears
interest at a fixed rate, for purposes of Section 7.01(ee), such Permitted First
Lien Secured Debt shall be swapped to a floating rate on a customary matched
maturity basis as is reasonably acceptable to the Administrative Agent, and such
swapped rate shall be used to make the calculations set forth in this clause
(A), (B) any Incremental Term Loan shall not have a final maturity date earlier
than the Maturity Date applicable to the Term B-1 Loans and (C) any Incremental
Term Loan shall not have a Weighted Average Life to Maturity that is shorter
than the Weighted Average Life to Maturity of the then-remaining Term B-1 Loans.

(c) Any Incremental Revolving Commitment shall be on terms (other than pricing)
and pursuant to the documentation applicable to the Revolving Credit
Commitments; provided that except in the case of Refinancing Revolving
Commitments, if the Applicable Rate (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount (with
original issue discount being equated to interest based on an assumed four-year
life to maturity or, if shorter, the actual Weighted Average Life to Maturity)
payable to all Lenders providing such Incremental Revolving Commitments (but
excluding customary arrangement or commitment fees payable to any arranger or
bookrunner or their Affiliates in connection therewith)) relating to any
Incremental Revolving Commitments exceeds the Applicable Rate (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount (with original issue discount being equated to interest
based on an assumed four-year life to maturity or, if shorter, the actual
Weighted Average Life to Maturity) payable to all Lenders providing the
Revolving Credit Commitments (but excluding customary arrangement or commitment
fees payable to any arranger or bookrunner or their Affiliates in connection
therewith)) relating to the Revolving Credit Commitments immediately prior to
the effectiveness of the applicable Incremental Facility Amendment by more than
0.50%, the Applicable Rate relating to the Revolving Credit Commitments shall be
adjusted to be equal to the Applicable Rate (which, for such purposes only,
shall be deemed to include all upfront or similar fees or original issue
discount (with original issue discount being equated to interest based on an
assumed four-year life to maturity or, if shorter, the actual Weighted Average
Life to Maturity) payable to all Lenders providing such Incremental Revolving
Commitments (but excluding customary arrangement or commitment fees payable to
any arranger or bookrunner or their Affiliates in connection therewith))
relating to such Incremental Revolving Commitments minus 0.50%; provided that,
in the case of this clause (A), if the Incremental Revolving Commitments include
an interest rate floor greater than the applicable interest rate floor under the
Revolving Credit Commitments, such differential between interest rate floors
shall be equated to the Applicable Rate for purposes of determining whether an
increase to the Applicable Rate under the Revolving Credit Commitments shall be
required, but only to the extent an increase in the interest rate floor in the
Revolving Credit Commitments would cause an increase in the interest rate then
in effect thereunder, and in such case the interest rate floor (but not the
Applicable Rate) applicable to the Revolving Credit Commitments shall be
increased to the extent of such differential between interest rate floors.

 

-88-



--------------------------------------------------------------------------------

(d) Each notice from the Borrowers pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Commitments. Any additional bank, financial
institution, existing Lender or other Person that elects to extend Incremental
Term Loans or Incremental Revolving Commitments shall be reasonably satisfactory
to the Borrowers and the Administrative Agent (any such bank, financial
institution, existing Lender or other Person being called an “Additional
Lender”) and, if not already a Lender, shall become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Parent and
Topco (prior to a Trigger Event), Holdings, the Borrowers, such Additional
Lender and the Administrative Agent. No Incremental Facility Amendment shall
require the consent of any Lenders other than the Additional Lenders with
respect to such Incremental Facility Amendment. No Lender shall be obligated to
provided any Incremental Term Loans or Incremental Revolving Commitments, unless
it so agrees. Commitments in respect of any Incremental Term Loans or
Incremental Revolving Commitments shall become Commitments under this Agreement.
An Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section. The effectiveness of any Incremental Facility Amendment shall, unless
otherwise agreed to by the Administrative Agent and the Additional Lenders, be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 4.02 (it being
understood that (x) all references to “the date of such Credit Extension” in
Section 4.02 shall be deemed to refer to the Incremental Facility Closing Date
and (y) the Incremental Closing Facility Closing Date shall be deemed to be the
initial Credit Extension for purposes of Section 4.02(a) to the extent the
proceeds of the Incremental Facility are being used to finance a Permitted
Acquisition). The proceeds of any Incremental Term Loans will be used only for
general corporate purposes (including Permitted Acquisitions). Upon each
increase in the Revolving Commitments pursuant to this Section, each Revolving
Credit Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Incremental Revolving Commitment (each a “Incremental Revolving Lender”) in
respect of such increase, and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Credit Lender’s participations hereunder in outstanding Letters
of Credit and Swing Line Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Revolving Credit
Lender (including each such Incremental Revolving Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Revolving
Lenders represented by such Revolving Credit Lender’s Revolving Commitment. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

Section 2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Lenders of Term Loans with a like maturity date or Revolving
Credit Commitments with a like maturity date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Credit Commitments with a like maturity date, as the case may
be) and on the same terms to each such Lender, the Borrowers are hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Term Loans and/or Revolving Credit Commitments and
otherwise modify the terms of such Term Loans and/or Revolving Credit
Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the

 

-89-



--------------------------------------------------------------------------------

amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension,” and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a “tranche”; any Extended Term Loans (as defined below) shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted, and any Extended Revolving Credit Commitments (as defined below)
shall constitute a separate tranche of Revolving Credit Commitments from the
tranche of Revolving Credit Commitments from which they were converted), so long
as the following terms are satisfied: (i) no Default or Event of Default shall
have occurred and be continuing at the time the offering document in respect of
an Extension Offer is delivered to the Lenders, (ii) except as to interest
rates, fees and final maturity (which shall be determined by the Borrowers and
set forth in the relevant Extension Offer), the Revolving Credit Commitment of
any Revolving Credit Lender that agrees to an extension with respect to such
Revolving Credit Commitment (an “Extending Revolving Credit Lender”) extended
pursuant to an Extension (an “Extended Revolving Credit Commitment”), and the
related outstandings, shall be a Revolving Credit Commitment (or related
outstandings, as the case may be) with the same terms as the original Revolving
Credit Commitments (and related outstandings); provided that (x) subject to the
provisions of Sections 2.03(k) and 2.04(g) to the extent dealing with Swing Line
Loans and Letters of Credit which mature or expire after a maturity date when
there exist Extended Revolving Credit Commitments with a longer maturity date,
all Swing Line Loans and Letters of Credit shall be participated in on a pro
rata basis by all Lenders with Revolving Credit Commitments in accordance with
their Pro Rata Share of the Revolving Credit Commitments (and except as provided
in Sections 2.03(k) and 2.04(g), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Line Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Credit
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (B) repayments required upon
the maturity date of the non-extending Revolving Credit Commitments) and (y) at
no time shall there be Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments and any original Revolving Credit
Commitments) which have more than three different maturity dates, (iii) except
as to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iv), (v) and (vi), be determined between the
Borrowers and set forth in the relevant Extension Offer), the Term Loans of any
Term Lender that agrees to an extension with respect to such Term Loans (an
“Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the tranche of Term Loans subject to such
Extension Offer, (iv) the final maturity date of any Extended Term Loans shall
be no earlier than the then latest maturity date hereunder and the amortization
schedule applicable to Term Loans pursuant to Section 2.07(a) for periods prior
to the Maturity Date for Term B-1 Loans may not be increased, (v) the Weighted
Average Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans extended thereby,
(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer, (vii) if the aggregate principal amount of Term
Loans (calculated on the face amount thereof) or Revolving Credit Commitments,
as the case may be, in respect of which Term Lenders or Revolving Credit
Lenders, as the case may be, shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Term Loans or Revolving
Credit Commitments, as the case may be, offered to be extended by the Borrowers
pursuant to such Extension Offer, then the Term Loans or Revolving Credit Loans,
as the case may be, of such Term Lenders or Revolving Credit Lenders, as the
case may be, shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term Lenders or Revolving Credit Lenders, as the case may
be, have accepted such Extension Offer, (viii) all documentation in respect of
such Extension shall be consistent with the foregoing, (ix) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrowers
and (x) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent.

 

-90-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (A) if the interest rate margins (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount (with original issue discount being equated to interest
based on an assumed four-year life to maturity or, if shorter, the actual
Weighted Average Life to Maturity) payable to all Lenders providing Extended
Term Loans and any Eurocurrency Rate floor applicable to such Extended Term
Loans (but excluding customary arrangement or commitment fees payable to any
arranger or bookrunner or their Affiliates in connection therewith)) relating to
any Extended Term Loan exceeds the Applicable Rate (which, for such purposes
only, shall be deemed to include all upfront or similar fees or original issue
discount (with original issue discount being equated to interest based on an
assumed four-year life to maturity or, if shorter, the actual Weighted Average
Life to Maturity) payable to all Lenders providing the Term Loans (but excluding
customary arrangement or commitment fees payable to any arranger or bookrunner
or their Affiliates in connection therewith) and any Eurocurrency Rate floor
applicable to the Term Loans) relating to the Term Loans immediately prior to
the effectiveness of the Extension by more than 0.50%, the Applicable Rate
relating to the Term Loans shall be adjusted to be equal to the interest rate
margins (which, for such purposes only, shall be deemed to include all upfront
or similar fees or original issue discount (with original issue discount being
equated to interest based on an assumed four-year life to maturity or, if
shorter, the actual Weighted Average Life to Maturity)) payable to all Lenders
providing such Extended Term Loans (but excluding customary arrangement or
commitment fees payable to any arranger or bookrunner or their Affiliates in
connection therewith) and any Eurocurrency Rate floor applicable to such
Extended Term Loans) relating to such Extended Term Loans minus 0.50% and the
Applicable Rate relating to any Incremental Term Loans (if any) and any Extended
Term Loans which were extended pursuant to one or more prior Extensions (if any)
shall be adjusted so that the difference between the Applicable Rate relating to
the Term Loans (after giving effect to the foregoing adjustment), and the
Applicable Rate relating to such Incremental Term Loans and prior Extended Term
Loans remains the same as immediately prior to the Extension and (B) if the
interest rate margins (which, for such purposes only, shall be deemed to include
all upfront or similar fees or original issue discount (with original issue
discount being equated to interest based on an assumed four-year life to
maturity) payable to all Lenders providing Extended Revolving Credit Commitments
(but excluding customary arrangement or commitment fees payable to any arranger
or bookrunner or their Affiliates in connection therewith) and any Eurocurrency
Rate floor applicable to such Extended Revolving Credit Commitments) or
commitment fee relating to any Extended Revolving Credit Commitments exceeds the
Applicable Rate (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount (with original issue discount
being equated to interest based on an assumed four-year life to maturity)
payable to all Lenders providing the Revolving Credit Commitments (but excluding
customary arrangement or commitment fees payable to any arranger or bookrunner
or their Affiliates in connection therewith) and any Eurocurrency Rate floor
applicable to the Revolving Credit Commitments) or Commitment Fee relating to
the Revolving Credit Commitments immediately prior to the effectiveness of the
Extension by more than 0.50%, the Applicable Rate and Commitment Fee, as
applicable, relating to the Revolving Credit Commitments shall be adjusted to be
equal to the interest rate margins (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount payable
to all Lenders providing such Extended Revolving Credit Commitments and any
Eurocurrency Rate floor applicable to such Extended Revolving Credit
Commitments) relating to such Extended Revolving Credit Commitments minus 0.50%
and the Applicable Rate relating to any Incremental Revolving Commitments (if
any) and any Extended Revolving Credit Commitments which were extended pursuant
to one or more prior Extensions (if any) shall be adjusted so that the
difference between the Applicable Rate relating to the Revolving Credit
Commitments (after giving effect to the foregoing adjustment) and the Applicable
Rate relating such Incremental Revolving Commitments and prior Extended
Revolving Credit Commitments remains the same as immediately prior to the
Extension.

 

-91-



--------------------------------------------------------------------------------

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Borrowers may at their election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrowers’ sole discretion and may be waived by the Borrowers) of Term Loans or
Revolving Credit Commitments (as applicable) of any or all applicable tranches
be tendered and (y) no tranche of Extended Term Loans shall be in an amount of
less than $50,000,000 (the “Minimum Tranche Amount”), unless such Minimum
Tranche Amount is waived by the Administrative Agent. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
Section (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 2.05, 2.12 and 2.13) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments, the consent of the L/C Issuer, which
consent shall not be unreasonably withheld or delayed. All Extended Term Loans,
Extended Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrowers as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrowers in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any Mortgage that has a maturity date prior
to the then latest maturity date so that such maturity date is extended to the
then latest maturity date (or such later date as may be advised by local counsel
to the Administrative Agent).

(d) In connection with any Extension, the Borrowers shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

Section 2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) The Commitment Fee shall cease to accrue on any of the Revolving Credit
Commitments of such Defaulting Lender pursuant to Section 2.09(a);

 

-92-



--------------------------------------------------------------------------------

(b) the Commitment, Outstanding Amount of Term Loans and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.01); provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender disproportionately when compared to the other affected Lenders, or
increases or extends the Commitment of such Defaulting Lender, shall require the
consent of such Defaulting Lender;

(c) if any Swing Line Obligations or L/C Obligations exist at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Obligations or L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swing Line Obligations and L/C Obligations does not exceed the total of
all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swing Line
Obligations and (y) second, Cash Collateralize for the benefit of the L/C Issuer
only the Borrowers’ obligations corresponding to such Defaulting Lender’s L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.03(f) for so
long as such L/C Obligations are outstanding;

(iii) if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 2.03(h) with respect to such Defaulting Lender’s L/C Obligations during
the period such Defaulting Lender’s L/C Obligations are Cash Collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.09(a) and 2.03(h) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the L/C Issuer or any other
Lender hereunder, all letter of credit fees payable under Section 2.03(h) with
respect to such Defaulting Lender’s L/C Obligations shall be payable to the L/C
Issuer until and to the extent that such L/C Obligations are reallocated and/or
Cash Collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it has
received assurances satisfactory to it that non-Defaulting Lenders will cover
the related exposure and/or cash collateral will be provided by the Borrowers in
accordance with Section 2.16(c), and participating interests in any newly made
Swing Line Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.16(c)(i) (and such Defaulting Lender shall not participate therein).

 

-93-



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrowers, the Swing Line Lender
and the L/C Issuer each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Obligations and L/C Obligations of the Revolving Credit Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit Commitment
and on such date such Lender shall purchase at par such of the Revolving Credit
Loans of the other Revolving Credit Lenders (other than Swing Line Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Credit Loans in accordance with its Pro Rata Share.

Section 2.17 Lead Borrower as Agent. KCI USA hereby appoints the Lead Borrower
to act as its agent for all purposes under this Agreement (including, without
limitation, with respect to all matters related to the borrowing and repayment
of Loans) and agrees that (i) Lead Borrower may execute such documents on behalf
of KCI USA as Lead Borrower deems appropriate in its sole discretion and KCI USA
shall be obligated by all of the terms of any such document executed on its
behalf, (ii) any notice or communication delivered by the Administrative Agent
or the Lender to Lead Borrower shall be deemed delivered to all Borrowers and
(iii) the Administrative Agent or the Lenders may accept, and be permitted to
rely on, any document, instrument or agreement executed by Lead Borrower on
behalf of KCI USA. For the avoidance of doubt, each Borrower shall be jointly
and severally liable with the other Borrower for all Obligations hereunder.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the
Borrowers (the term Borrowers under this Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any Taxes. If any applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) if such Taxes are Indemnified Taxes or Other Taxes, the sum payable by the
Borrowers or applicable Guarantor shall be increased as necessary so that after
all required deductions have been made (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such applicable withholding agent shall make such
deductions, (iii) such applicable withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment by such applicable withholding agent (or, if receipts or evidence are
not available within thirty (30) days, as soon as possible thereafter), such
applicable withholding agent shall furnish to Borrowers and such Agent or Lender
(as the case may be) the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt is issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent.

(b) In addition, the Borrowers agree to pay all Other Taxes.

(c) Without duplication of any amounts payable pursuant to Section 3.01(a) or
Section 3.01(b), the Borrowers agree to indemnify each Agent and each Lender for
(i) the full amount of Indemnified

 

-94-



--------------------------------------------------------------------------------

Taxes and Other Taxes (including any Indemnified Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 3.01) payable
by such Agent and such Lender and (ii) any reasonable expenses arising therefrom
or with respect thereto, in each case whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Such Agent or Lender, as the case may be, will, at the
Borrowers’ request, (A) provide the Borrowers with a written statement thereof
setting forth in reasonable detail the basis and calculation of such amounts or
(B) have the amount of such Taxes or Other Taxes verified by an independent
accountant selected by such Agent or Lender. Payment under this Section 3.01(c)
shall be made within ten (10) days after the date such Lender or such Agent
makes a demand therefor.

(d) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrowers or
any Guarantor pursuant to this Section 3.01, it shall promptly remit such refund
as soon as practicable after it is determined that such refund pertains to
Indemnified Taxes or Other Taxes (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrowers or any Guarantor under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund plus any interest included in such refund by the relevant taxing
authority attributable thereto) to the Borrowers, net of all reasonable
out-of-pocket expenses of the Lender or Agent, as the case may be and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund); provided that the Borrowers, upon the request of the
Lender or Agent, as the case may be, agree promptly to return such refund to
such party in the event such party is required to repay such refund to the
relevant taxing authority. Such Lender or Agent, as the case may be, shall, at
the Borrowers’ request, provide the Borrowers with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential).
Nothing herein contained shall interfere with the right of a Lender or Agent to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or Agent to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrowers, use commercially reasonable efforts (subject to
legal and regulatory restrictions) to designate another Applicable Lending
Office for any Loan or Letter of Credit affected by such event; provided that
such efforts are made on terms that, in the judgment of such Lender, cause such
Lender and its Applicable Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage, and provided further that nothing in this
Section 3.01(e) shall affect or postpone any of the Obligations of the Borrowers
or the rights of such Lender pursuant to Section 3.01(a) or (c).

(f) Each Lender shall, at such times as are reasonably requested by the
Borrowers or the Administrative Agent, provide the Borrowers and the
Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Borrowers or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Credit Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any documentation
specifically referenced below) expired, obsolete or inaccurate in any material
respect, deliver promptly to the Borrowers and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrowers
and the Administrative Agent in writing of its inability to do so.

 

-95-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing:

(i) Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding;

(ii) Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the Borrowers or the Administrative Agent) whichever of
the following is applicable:

(A) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(B) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) or the Code, (x) a certificate, in substantially
the form of Exhibit O (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Lead
Borrower within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (y) two
duly completed copies of Internal Revenue Service Form W-8BEN (or any successor
forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

(E) any other documentation prescribed by applicable requirements of U.S.
federal income tax law (including FATCA) as a basis for claiming any applicable
exemption from or reduction in U.S. federal withholding tax duly completed,
together with such supplementary documentation as may be prescribed by
applicable requirements of law or reasonably requested by the Borrowers or the
Administrative Agent to permit the Borrowers and the Administrative Agent to
determine the withholding or deduction required to be made.

 

-96-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this clause (f), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(g) The Administrative Agent shall provide the Borrowers with two duly completed
original copies of Internal Revenue Service Form W-9 certifying that the
Administrative Agent is exempt from U.S. federal backup withholding and shall
update such form periodically upon the reasonable request of the Borrowers.

(h) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer and any Swing Line Lender.

Section 3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority that is a court, statutory board or commission has
asserted that it is unlawful, for any Lender or its Applicable Lending Office to
make, maintain or fund Eurocurrency Rate Loans (whether denominated in Dollars
or Euro), to determine or charge interest rates based upon the Eurocurrency Rate
as contemplated by this Agreement, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, in respect of Eurocurrency Rate
Loans, (A) any obligation of such Lender to make or continue Eurocurrency Rate
Loans or to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist,
(B) upon receipt of such notice, the Borrowers shall upon demand from such
Lender (with a copy to the Administrative Agent), prepay in the case of
Eurocurrency Rate Loans, such Eurocurrency Rate Loans that have become unlawful
or, if applicable and such loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans, and (C) upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Applicable Lending Office if such designation will avoid
the need for any such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

(b) If any provision of this Agreement or any of the other Loan Documents would
obligate the Borrowers to make any payment of interest with respect to any of
the Revolving Credit Exposure, Term Loans or other amount payable to the
Administrative Agent or any Lender in an amount or calculated at a rate which
would be prohibited by any Law then, notwithstanding such provision, such amount
or rates shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by any applicable law or so result in a receipt by the Administrative
Agent or such Lender of interest with respect to its Revolving Credit Exposure
or Term Loans, as applicable, at a criminal rate, such adjustment to be
effected, to the extent necessary, as follows:

(i) first, by reducing the amount or rates of interest required to be paid to
the Administrative Agent or the affected Lender under Section 2.08; and

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Administrative Agent or the affected Lender which
would constitute interest with respect to the Revolving Credit Exposure or Term
Loans, as applicable, for purposes of any applicable law.

 

-97-



--------------------------------------------------------------------------------

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar or Euro deposits, as applicable, are not being offered to banks in
the London interbank eurodollar market for the applicable amount and the
Interest Period of such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrowers and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans in the affected currency
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, in the case of Loans
denominated in Dollars, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that, as a result of any Change in Law or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining any Loan (other
than a Base Rate Loan) or issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from (i) Indemnified Taxes or
Other Taxes indemnified by Section 3.01 and any Excluded Taxes or (ii) reserve
requirements contemplated by Section 3.04(c)), then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Applicable Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrowers shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction within fifteen (15) days after receipt
of such demand.

(c) The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
demonstrable error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error) which in each

 

-98-



--------------------------------------------------------------------------------

case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrowers shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days after receipt of such notice.

(d) Subject to Section 3.06(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrowers, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrowers or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

Section 3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan;

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrowers;

(c) any payment by the Borrowers of any Loan (or interest due thereon or
drawings under any Letter of Credit) denominated in Euro or an Alternative L/C
Currency in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 3.07;

including any loss or expense (including foreign exchange losses but excluding
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for such currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrowers setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
demonstrable error. In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

 

-99-



--------------------------------------------------------------------------------

(b) With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrowers shall not be required
to compensate such Lender for any amount incurred more than one hundred and
eighty (180) days prior to the date that such Lender notifies the Borrowers of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrowers under Section 3.04, the
Borrowers may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurocurrency
Rate Loans from one Interest Period to another, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall, to the extent denominated in
Dollars, be automatically converted into Base Rate Loans on the last day(s) of
the then current Interest Period(s) for such Eurocurrency Rate Loans (or, in the
case of an immediate conversion required by Section 3.02, on such earlier date
as required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.01, Section 3.02,
Section 3.03 or Section 3.04 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall, to the extent
denominated in Dollars, be made or continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be converted into
Eurocurrency Rate Loans shall remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrowers (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01,
Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise to the
conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted to Eurocurrency Rate Loans, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.04 as a result of any condition described
in such Sections or any Lender ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting

 

-100-



--------------------------------------------------------------------------------

Lender, then the Borrowers may, at their sole expense and effort, on prior
written notice to the Administrative Agent and such Lender, replace such Lender
by requiring such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.07(b) (with the assignment fee to be paid by the
Borrowers in such instance) all of its rights and obligations under this
Agreement (or, with respect to clause (iii) above, all of its rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrowers to find a replacement Lender or other such
Person; and provided further that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to the applicable departure, waiver or
amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, as applicable, provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the Register and (ii) deliver
Notes, if any, evidencing such Loans to the Borrowers or Administrative Agent.
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, as applicable, (B) all obligations of the Borrowers owing to the
assigning Lender relating to the Loans and participations so assigned shall be
paid in full by the assignee Lender to such assigning Lender concurrently with
such assignment and assumption, and any amounts owing to the assigning Lender
(other than a Defaulting Lender) under Section 2.05(a)(ii) and Section 3.05 as a
consequence of such assignment shall have been paid by the Borrowers to the
assigning Lender and (C) upon such payment and, if so requested by the assignee
Lender, the assignor Lender shall deliver to the assignee Lender the appropriate
Note or Notes executed by the Borrowers, the assignee Lender shall become a
Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Commitments and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of cash collateral into a
cash collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrowers or the Administrative Agent have
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

-101-



--------------------------------------------------------------------------------

Section 3.08 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

Section 4.01 Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent except as otherwise agreed between the
Lead Borrower and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) a Note executed by the Borrowers in favor of each Lender that has requested
a Note at least five (5) Business Days in advance of the Closing Date;

(iii) each Collateral Document set forth on Schedule 1.01A required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with (except as provided in such Collateral
Documents);

(A) certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the pledged debt referred to therein endorsed in blank;

(B) [reserved]; and

(C) evidence that all other actions, recordings and filings that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent and Collateral Agent;

(iv) such certificates (including a certificate substantially in the form of
Exhibit J) of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

(v) (x) an opinion from Kirkland & Ellis LLP, New York, counsel to the Loan
Parties, substantially in the form of Exhibit H-1, (y) an opinion of Cox Smith
Matthews Incorporated, Texas counsel to the Loan Parties, substantially in the
form of Exhibit H-2 and (z) an opinion of Carey Olsen, Guernsey counsel to the
Loan Parties, substantially in the form of Exhibit H-3;

 

-102-



--------------------------------------------------------------------------------

(vi) a certificate signed by a Responsible Officer of the Lead Borrower
certifying that, since December 31, 2010, there has not been any change, event,
occurrence, development or effect which has had or would reasonably be expected
to have a Closing Date Material Adverse Effect;

(vii) a certificate attesting to the Solvency of the Company and its
Subsidiaries (on a consolidated basis) on the Closing Date after giving effect
to the Transaction, from the Chief Financial Officer of the Company;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect and that the Administrative
Agent and Collateral Agent has been named as loss payee and additional insured
or mortgagee, as applicable, under each insurance policy with respect to such
insurance as to which the Administrative Agent shall have requested to be so
named;

(ix) a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension;

(x) copies of a recent Lien, bankruptcy, judgment, copyright, patent and
trademark search in each jurisdiction reasonably requested by the Collateral
Agent with respect to the Loan Parties; and

(xi) good standing certificates or certificates of status, as applicable and
bring down telegrams or facsimiles, for each Loan Party.

(b) All fees and expenses required to be paid hereunder or pursuant to the Fee
Letter, to the extent invoiced at least three (3) Business Days prior to the
Closing Date shall have been paid in full in cash or will be paid on the Closing
Date out of the initial Credit Extension.

(c) Prior to or simultaneously with the initial Credit Extension, (i) the Equity
Contribution shall have been consummated, (ii) the Acquisition shall be
consummated in all material respects in accordance with the terms of the Merger
Agreement, without giving effect to any modifications, amendments, consents or
waivers of the Merger Agreement that are material and adverse to the Lenders or
the Lead Arrangers as reasonably determined by the Lead Arrangers, without the
prior consent of the Lead Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned) and (iii) the LifeCell Restructuring shall
have been consummated.

(d) To the extent Equity Interests other than common Equity Interests were
issued in connection with the Equity Contribution, such issuance shall be on
terms and conditions, and pursuant to documentation, reasonably satisfactory to
the Lead Arrangers.

(e) The Lead Arrangers shall have received (i) the Audited Financial Statements,
(ii) the Unaudited Financial Statements and (iii) the Pro Forma Financial
Statements.

(f) The Refinancing shall have been consummated, except that the following
Existing Indebtedness shall be permitted to remain outstanding after giving
effect to the Transaction: (a) the Convertible Notes; provided that Holdings
shall have deposited (or caused to be deposited) with a paying agent in
accordance with the Merger Agreement at or prior to the Closing Date an amount
in cash sufficient for the conversion and settlement of the Convertible Notes in
full and (b) other Indebtedness specified on Schedule 4.01(f) hereto.

 

-103-



--------------------------------------------------------------------------------

(g) The Specified Merger Agreement Representations shall be true and correct in
all material respects on and as of the Closing Date; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

(h) The Administrative Agent and the Lead Arrangers shall have received all
documentation and other information about Parent GP, the Borrowers and the
Guarantors as has been reasonably requested in writing at least five days prior
to the Closing Date by the Administrative Agent and the Lead Arrangers that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act.

(i) The Notes Intercreditor Agreement shall have been duly executed and
delivered by each party thereto, substantially in the form of Exhibit N, and
shall be in full force and effect.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document (except, in the case of
the initial Credit Extensions, the representations contained in Section 5.02(b),
Section 5.02(c), Section 5.03, Section 5.05, Section 5.06, Section 5.07,
Section 5.08, Section 5.09, Section 5.10, Section 5.11, Section 5.13,
Section 5.14, Section 5.15, Section 5.16 and Section 5.18 and in any other Loan
Document, it being understood and agreed that such non-excluded representations
are the only representations being made by the Borrowers on the Closing Date)
shall be true and correct in all material respects on and as of the date of such
Credit Extension; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

-104-



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

The Borrowers and, solely with respect to Sections 5.01 through 5.04, the Parent
GP, represent and warrant to the Agents and the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party, each other Restricted Subsidiary and the Parent GP (a) is a Person duly
incorporated, organized or formed, and validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority to (i) own or lease its assets and carry on
its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs, injunctions
and orders and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (c), (d) or (e), to the extent that failure to
do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party and the Parent GP of each Loan Document to which
such Person is a party, and the consummation of the Transaction, are within such
Person’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than under the Loan Documents), or require any payment to be made under
(i) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any material Law; except with respect to any conflict, breach or contravention
or payment (but not creation of Liens) referred to in clause (b)(i), to the
extent that such conflict, breach, contravention or payment could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party or the Parent GP of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto and
the Parent GP. This Agreement and each other Loan Document constitutes a legal,
valid and binding obligation of such Person, enforceable against each such
Person that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

-105-



--------------------------------------------------------------------------------

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements and Unaudited Financial Statements
fairly present in all material respects the financial condition of the Lead
Borrower as of the dates thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise disclosed to the Administrative
Agent prior to the Closing Date.

(ii) The unaudited pro forma consolidated balance sheet of the Lead Borrower and
its Subsidiaries as at June 30, 2011 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
income of the Lead Borrower and its Subsidiaries for the 12 month period ending
on June 30, 2011 (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Transaction. The Pro Forma Financial Statements have been prepared in
good faith, based on assumptions believed by the Lead Borrower to be reasonable
as of the date of delivery thereof, and present fairly in all material respects
on a pro forma basis the estimated financial position of the Lead Borrower and
its Subsidiaries as at June 30, 2011 and their estimated results of operations
for the periods covered thereby, assuming that the events specified in the
preceding sentence had actually occurred at such date or at the beginning of the
periods covered thereby.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Holding Company and its Subsidiaries may be required to restate historical
financial statements as the result of the implementation of changes in GAAP or
the interpretation thereof, and that such restatements will not result in a
Default under the Loan Documents (including any effect on any conditions
required to be satisfied on the Closing Date) to the extent that the
restatements do not reveal any material omission, misstatement or other material
inaccuracy in the reported information from actual results for any relevant
prior period.

Section 5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Lead Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any Restricted Subsidiary or against any of their properties or revenues that
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.07 Ownership of Property; Liens.

Each Loan Party and each of its Subsidiaries has good and defensible title in
fee simple to, or valid leasehold interests in, or easements or other limited
property interests in, all property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted under the Loan
Documents and except where the failure to have such title or other interest
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

-106-



--------------------------------------------------------------------------------

Section 5.08 Environmental Compliance.

(a) There are no pending or, to the knowledge of the Lead Borrower, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings by or against the Company or any Subsidiary
alleging potential liability or responsibility for violation of, or otherwise
relating to, any applicable Environmental Law that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any other Subsidiary; and (ii) there has been no Release of
Hazardous Materials by any of the Loan Parties or any other Subsidiary at, on,
under or from any location in a manner which would reasonably be expected to
give rise to liability under applicable Environmental Laws.

(c) [Reserved].

(d) Neither the Company nor any of its Subsidiaries is undertaking, or has
completed, either individually or together with other persons, any investigation
or response action relating to any actual or threatened Release of Hazardous
Materials at any location, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any applicable Environmental Law
except for such investigation or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(e) All Hazardous Materials transported from any property currently or, to the
knowledge of the Company or its Subsidiaries, formerly owned or operated by any
Loan Party or any other Subsidiary for off-site disposal have been disposed of
in a manner which would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect.

(f) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties nor any other
Subsidiary has contractually assumed any liability or obligation under or
relating to any applicable Environmental Law.

(g) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each other
Subsidiary and their respective businesses, operations and properties are and
have been in compliance with all applicable Environmental Laws.

Section 5.09 Taxes. The Company and each Restricted Subsidiary have timely filed
all federal, provincial, state, municipal, foreign and other tax returns and
reports required to be filed, and have timely paid all federal, provincial,
state, municipal, foreign and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and, except for failures to
file or pay as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. There are no Tax audits,
deficiencies, assessments or other claims with respect to the Company or any
Restricted Subsidiary that could, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

-107-



--------------------------------------------------------------------------------

Section 5.10 Compliance with ERISA.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance in
with the applicable provisions of ERISA, the Code and other federal or state
Laws.

(b) (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10, as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

Section 5.11 Subsidiaries; Equity Interests. As of the Closing Date, neither the
Company nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrowers and each of Parent’s other Subsidiaries have been
validly issued, are fully paid and nonassessable and all Equity Interests owned
by the Holding Company or any other Loan Party are owned free and clear of all
Liens except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.11 sets forth the name and jurisdiction of organization of each
Subsidiary, (b) sets forth the ownership interest of Parent, Topco, Holdings,
the Borrowers and any of their Subsidiaries in each of their Subsidiaries,
including the percentage of such ownership and (c) identifies each Person the
Equity Interests of which are required to be pledged on the Closing Date
pursuant to the Collateral and Guarantee Requirement.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U or Regulation X of the FRB.

(b) None of the Lead Borrower, any Person Controlling the Lead Borrower or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended.

Section 5.13 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent,
any Lead Arranger or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole contains when furnished any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

-108-



--------------------------------------------------------------------------------

Section 5.14 Intellectual Property; Licenses, Etc. Except as set forth on
Schedule 5.14, each of the Loan Parties and the other Restricted Subsidiaries
own, license or possess the right to use, all of the trademarks, service marks,
trade names, domain names, copyrights, patents, patent rights, technology,
software, know-how database rights, design rights and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses as currently conducted, and, to the
knowledge of the Lead Borrower, without violation of the rights of any Person,
except to the extent such violations, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Lead Borrower, no such IP Rights infringe upon any rights held
by any Person except for such infringements, individually or in the aggregate,
which could not reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any such IP Rights, is pending or, to the
knowledge of the Lead Borrower, threatened against any Loan Party or Subsidiary,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 5.15 Solvency. On the Closing Date after giving effect to the
Transaction the Loan Parties, on a consolidated basis, are Solvent.

Section 5.16 Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on, and security interests in, the Collateral
and, (i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable Laws (which filings or recordings
shall be made to the extent required by any Collateral Document) and (ii) upon
the taking of possession or control by the Collateral Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Collateral Document), such Collateral Document will
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Liens permitted under the Loan Documents.

Section 5.17 Use of Proceeds. The proceeds of the Term B Loans and the Revolving
Credit Loans shall be used in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement.

Section 5.18 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or similar term) and “Designated Senior Indebtedness” (or similar
term) of the Borrowers under their Subordinated Debt Documents (if any).

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Company
shall, and shall (except in the case of the covenants set forth in Section 6.01,
Section 6.02 and Section 6.03) cause each Restricted Subsidiary (or, prior to
any Trigger Event, in the case of Section 6.01, Section 6.02 and Section 6.03,
cause the Lead Borrower) to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company, a consolidated balance sheet of the Company
and its Subsidiaries

 

-109-



--------------------------------------------------------------------------------

as at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event, within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Company, a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal quarter, and the related (i) consolidated statements
of income or operations for such fiscal quarter and for the portion of the
fiscal year then ended and (ii) consolidated statements of cash flows for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Company as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes; and

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and (b) above the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Company and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Company that holds all of the
Equity Interests of the Company, (B) the Company’s (or any direct or indirect
parent thereof, as applicable), Form 10-K or 10-Q, as applicable, filed with the
SEC or (C) following an election by the Company pursuant to the definition of
“GAAP”, the applicable financial statements determined in accordance with IFRS;
provided that, with respect to each of clauses (A) and (B), (i) to the extent
such information relates to a parent of the Company, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the Company (or such parent), on
the one hand, and the information relating to the Company and its Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Company;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Company or any of its Subsidiaries files with the SEC or with any Governmental
Authority that may be substituted therefor (other

 

-110-



--------------------------------------------------------------------------------

than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party or any of its Subsidiaries (other
than in the ordinary course of business) that could reasonably be expected to
result in a Material Adverse Effect;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a report setting forth the information required by Section 3.03 of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last Compliance
Certificate), (ii) a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
prepayment under Section 2.05(b), (iii) a list of Subsidiaries that identifies
each Subsidiary as a Material Subsidiary or an Immaterial Subsidiary as of the
date of delivery of such Compliance Certificate or a confirmation that there is
no change in such information since the later of the Closing Date or the date of
the last such list and (iv) such other information required by the Compliance
Certificate;

(e) no later than ninety (90) days following the first day of each fiscal year
of the Company, an annual budget (on a quarterly basis) for such fiscal year in
form customarily prepared with respect to the Lead Borrower;

(f) [Reserved]; and

(g) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) and (b),
Section 6.02(a), or Section 6.02(c) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Lead
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Lead Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the Lead
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders

 

-111-



--------------------------------------------------------------------------------

(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Lead Arrangers, the L/C Issuers
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

Section 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Lead Borrower
proposes to take with respect thereto;

(b) any litigation or governmental proceeding (including, without limitation,
pursuant to any applicable Environmental Laws) pending against the Company or
any of the Subsidiaries that could reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect; and

(c) of the occurrence of any ERISA Event or similar event with respect to a
Foreign Plan that could reasonably be expected to have a Material Adverse
Effect.

Section 6.04 [Reserved].

Section 6.05 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clauses (a) (other than with respect to the Lead Borrower) and (b), (i) to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or Section 7.05.

Section 6.06 Maintenance of Properties. Except if the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

Section 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of

 

-112-



--------------------------------------------------------------------------------

the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Company and its Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons. If any portion of any Mortgaged Property is at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Flood Insurance Laws, the Company shall, or shall cause
each Loan Party to, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount reasonably
satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

Section 6.08 Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions, decrees and judgments applicable
to it or to its business or property (including without limitation Environmental
Laws, ERISA and the USA PATRIOT Act), except if the failure to comply therewith
could not, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the reasonable
expense of the Borrowers and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrowers; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrowers’ expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrowers the
opportunity to participate in any discussions with the Borrowers’ independent
public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Company or any Restricted Subsidiary will be required
to disclose or permit the inspection or discussion of, any document, information
or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

 

-113-



--------------------------------------------------------------------------------

Section 6.11 Covenant to Guarantee Obligations and Give Security. At the
Borrowers’ expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect wholly-owned
Subsidiary (in each case, other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party, the designation in accordance with Section 6.14
of any existing direct or indirect wholly-owned Subsidiary as a Restricted
Subsidiary, or any Immaterial Subsidiary becoming a Material Subsidiary:

(i) within forty-five (45) days after such formation, acquisition, designation
or occurrence or such longer period as the Administrative Agent may agree in its
reasonable discretion:

(A) cause each such Restricted Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Material Real Properties owned by such Restricted
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

(B) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
pledges, assignments, Security Agreement Supplements and other security
agreements and documents or joinders or supplements thereto (including without
limitation, with respect to Mortgages, the documents listed in paragraph (f) of
the definition of Collateral and Guarantee Requirement), as reasonably requested
by and in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent (consistent with the Mortgages, Security Agreement and
other Collateral Documents in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;

(C) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local law) and
instruments evidencing the Indebtedness held by such Restricted Subsidiary and
required to be pledged pursuant to the Collateral Documents, indorsed in blank
to the Collateral Agent; and

(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of financing statements and delivery of stock
and membership interest certificates) may be necessary in the reasonable opinion
of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
Liens required by the Collateral and Guarantee Requirement, enforceable against
all third parties in accordance with their terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law);

 

-114-



--------------------------------------------------------------------------------

(b) after the Closing Date, promptly after the acquisition of any Material Real
Property (other than leasehold interests) by any Loan Party, if such Material
Real Property shall not already be subject to a perfected Lien pursuant to the
Collateral and Guarantee Requirement, the Borrowers shall give notice thereof to
the Administrative Agent and promptly thereafter shall cause such real property
to be subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent or the Collateral Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to in paragraph (f) of the
definition of Collateral and Guarantee Requirement and shall, within forty-five
(45) days after the request therefor by the Administrative Agent or the
Collateral Agent (or such longer period as the Administrative Agent may agree in
its sole discretion), deliver to the Administrative Agent and the Collateral
Agent a signed copy of an opinion of local counsel for such Loan Party in the
jurisdiction of such Material Real Property, addressed to the Administrative
Agent and the Collateral Agent and the other Secured Parties and reasonably
acceptable to the Administrative Agent; and

(c) prior to the acquisition by Parent of any asset to be located in Guernsey,
or the transfer to Guernsey of any asset owned by Parent, in each case that
would under applicable Law require such action, take and cause Parent to take
whatever action (including the recording of Mortgages, the filing of financing
statements and delivery of stock and membership interest certificates) as may be
necessary in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and perfected Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law).

Section 6.12 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement.

Section 6.13 Further Assurances and Post-Closing Covenants.

(a) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the Collateral Documents.

(b) To the extent a Permitted Sale Leaseback transaction with respect to the New
Headquarters is not consummated pursuant to the terms of this Agreement or
Indebtedness permitted pursuant to Section 7.03(y) is incurred or assumed, in
each case by December 31, 2013, the Lead Borrower shall or shall cause the
applicable Loan Parties to deliver to the Collateral Agent Mortgages and
otherwise satisfy paragraph (f) of the definition of Collateral and Guarantee
Requirement with respect to such owned real property by March 31, 2014 unless
waived or extended by the Collateral Agent in its sole discretion.

(c) Within 90 days following the Closing Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the Lead Borrower shall
deliver a pledge agreement in

 

-115-



--------------------------------------------------------------------------------

form and substance reasonably satisfactory to the Administrative Agent and
Collateral Agent, with respect to 65% of the Equity Interests in KCI Medical
Resources, and deliver a legal opinion relating thereto in form and substance
reasonably satisfactory to the Administrative Agent and Collateral Agent.

(d) Within 30 days following the Closing Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the Company shall
deliver or cause its Subsidiaries to deliver an original stock certificate and
corresponding instrument of transfer or, alternatively, if uncertificated, an
issuer’s acknowledgment, in either case, pursuant to the terms of the Security
Agreement and in form and substance reasonably satisfactory to the
Administrative Agent and Collateral Agent, with respect to 65% of the Equity
Interests in LifeCell Medical Resources.

Section 6.14 Designation of Subsidiaries.

(a) Subject to Section 6.14(b) below, the board of directors of the Company may
at any time designate any Restricted Subsidiary (other than the Lead Borrower or
any direct or indirect parent company of the Borrower) as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary. The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Company therein at the date of designation in an
amount equal to the fair market value of the Company’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

(b) The Company may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

(i) no Default or Event of Default exists or would result therefrom;

(ii) the Company shall be in compliance (on a Pro Forma Basis) with the
Financial Covenants as of the end of the most recent Test Period (as if such
designation had occurred on the first day of such Test Period); and

(iii) in the case of clause (x) only, (A) the Subsidiary to be so designated
does not (directly, or indirectly through its Subsidiaries) own any Equity
Interests or Indebtedness of, or own or hold any Lien on any property of, the
Company or any Restricted Subsidiary, and (B) neither the Company nor any
Restricted Subsidiary shall at any time be directly or indirectly liable for any
Indebtedness that provides that the holder thereof may (with the passage of time
or notice or both) declare a default thereon or cause the payment thereof to be
accelerated or payable prior to its stated maturity upon the occurrence of a
default with respect to any Indebtedness, Lien or other obligation of any
Unrestricted Subsidiary (including any right to take enforcement action against
such Unrestricted Subsidiary).

Section 6.15 Payment of Taxes. The Company will pay and discharge, and will
cause each of the Restricted Subsidiaries to pay and discharge, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, may reasonably be expected
to become a lien or charge upon any properties of the Company or any of the
Restricted Subsidiaries not otherwise permitted under this Agreement; provided
that neither the Company nor any of the Restricted Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP or which would not, either
individually or in the aggregate, reasonably be expected to constitute a
Material Adverse Effect.

 

-116-



--------------------------------------------------------------------------------

Section 6.16 Nature of Business. The Company will engage only in material lines
of business substantially similar to those lines of business conducted by the
Company and its Restricted Subsidiaries on the date hereof or any business
reasonably related or ancillary thereto.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Company shall
not, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly (and, (x) in the case of Section 7.11, following a Trigger Event,
Holdings shall not and (y) in the case of Section 7.13, prior to a Trigger Event
or the release of Parent from its obligations under the Guaranty as a result of
a transaction permitted by Section 7.04, the Parent GP shall not):

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and set forth on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled (or if filed have been discharged or stayed) and no other action has
been taken to enforce such Lien or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Company or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not

 

-117-



--------------------------------------------------------------------------------

in any case materially interfere with the ordinary conduct of the business of
the Company or any Restricted Subsidiary and any exception on the final title
policies issued in connection with the Mortgaged Property;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens attach concurrently with or within two hundred seventy (270) days
after the acquisition, construction, repair, replacement or improvement (as
applicable) of the property subject to such Liens, (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits, and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses and Liens on the property covered
thereby, in each case, granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Company or any Restricted Subsidiary, taken as a whole, or (ii) secure any
Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank (including those arising under Section 4-210
of the Uniform Commercial Code) on the items in the course of collection,
(ii) in favor of a banking or other financial institution arising as a matter of
law encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are within the general parameters
customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (n) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens in favor of the Company or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(e) (provided that, solely with respect
to Indebtedness required to be Subordinated Debt under Section 7.03(e), such
Lien shall be subordinated to the Liens on the Collateral securing the
Obligations to the same extent);

(o) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof; provided that (i) such Lien was not created
in contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected

 

-118-



--------------------------------------------------------------------------------

to a Lien securing Indebtedness and other obligations incurred prior to such
time and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(f) or (h);

(p) any interest or title of a lessor or sublessor under leases or subleases
entered into by the Company or any of its Restricted Subsidiaries in the
ordinary course of business;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of its
Restricted Subsidiaries in the ordinary course of business;

(r) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Company or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Company or its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Company or any Restricted Subsidiary in the ordinary course of
business;

(s) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(t) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(u) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Company or
any Restricted Subsidiary;

(v) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
issued for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods; or

(w) the modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i) and (o) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof; and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;

(x) ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Subsidiaries are located;

(y) Liens on property of a Non-Loan Party securing Indebtedness of such Non-Loan
Party permitted to be incurred by Section 7.03;

 

-119-



--------------------------------------------------------------------------------

(z) Liens solely on any cash earnest money deposits made by the Company or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(aa) Liens securing Indebtedness permitted pursuant to Section 7.03(r); provided
that, to the extent such Liens are on Collateral, such Liens shall rank junior
to the Liens on the Collateral securing the Obligations and the beneficiaries
thereof (or an agent on their behalf) shall have entered into an intercreditor
agreement with the Administrative Agent that is reasonably satisfactory to the
Administrative Agent;

(bb) Liens securing Indebtedness permitted pursuant to Section 7.03(m);

(cc) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $100,000,000;

(dd) Liens securing Indebtedness permitted pursuant to Section 7.03(x); provided
that such Liens may be either a first priority Lien on the Collateral that is
pari passu with the Lien securing the Obligations or a Lien ranking junior to
the Lien on the Collateral securing the Obligations (but may not be secured by
any other assets that are not Collateral) and, in any such case, the
beneficiaries thereof (or an agent on their behalf) shall have entered into an
intercreditor agreement with the Administrative Agent that is reasonably
satisfactory to the Administrative Agent;

(ee) Liens securing Indebtedness permitted pursuant to Section 7.03(w); provided
that (i) to the extent such Liens are on Collateral, (A) if such Liens rank pari
passu to the Liens on the Collateral securing the Obligations, then (x) the
Borrowers shall have been permitted to incur such Indebtedness pursuant to, and
such Indebtedness shall be deemed to be incurred in reliance on Section 2.14
(and the terms set forth in the proviso in Section 2.14(b) shall have been
complied with as if such Indebtedness was considered an Incremental Term Loan)
and (y) such Indebtedness shall be in the form of debt securities or other
Indebtedness not in the form of term loans (unless such term loans are
non-amortizing and the terms and conditions of which (excluding pricing and
optional prepayment or redemption terms) reflect market terms on the date of
issuance; provided that if such Indebtedness contains any financial maintenance
covenants, such covenants shall not be tighter than (or in addition to) those
contained in this Agreement) and (B) the beneficiaries thereof (or an agent on
their behalf) shall have entered into an intercreditor agreement with the
Administrative Agent that is reasonably satisfactory to the Administrative Agent
and (ii) after giving Pro Forma Effect to such secured Indebtedness, the Total
Senior Secured Leverage Ratio (calculated on a Pro Forma Basis) is not greater
than 4.25:1.00;

(ff) Liens securing Indebtedness permitted pursuant to Section 7.03(z); provided
that, such Liens shall be junior to the Liens on the Collateral securing the
Obligations on the terms set forth in the Notes Intercreditor Agreement; and

(gg) Liens on the New Headquarters securing Indebtedness permitted pursuant to
Section 7.03(y).

Until the earlier of (x) March 31, 2014 and (y) the date upon which the Lead
Borrower delivers or causes the applicable Loan Parties to deliver to the
Collateral Agent the Mortgages and otherwise satisfies paragraph (f) of the
definition of Collateral and Guarantee Requirement, there shall be no Liens on
the New Headquarters securing Indebtedness for borrowed money other than Liens
securing (i) the Obligations (and, if the Obligations are secured by such Liens,
obligations in respect of the Senior Secured Notes), (ii) Attributable
Indebtedness incurred pursuant to Section 7.03(f)(ii)(x) or (iii) Indebtedness
permitted pursuant to Section 7.03(y).

 

-120-



--------------------------------------------------------------------------------

Section 7.02 Investments. Make any Investments, except:

(a) Investments by the Company or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, partners and employees of Holdings
(or any direct or indirect parent thereof), any Intermediate Holding Company,
the Company or its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (or any direct or indirect parent thereof or after a
Qualifying IPO, any Intermediate Holding Company or the Lead Borrower) (provided
that the amount of such loans and advances shall be contributed to the Lead
Borrower in cash as common equity) and (iii) for purposes not described in the
foregoing clauses (i) and (ii), in an aggregate principal amount outstanding not
to exceed $15,000,000;

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Subsidiary in any Loan Party, (iii) by any Non-Loan Party in any other Non-Loan
Party and (iv) by any Loan Party in any Non-Loan Party; provided that the
aggregate amount of such Investments in Non-Loan Parties pursuant to clause
(iv) shall not exceed in an aggregate amount, as valued at cost at the time each
such Investment is made and including all related commitments for future
Investments, (A) the greater of (x) $250,000,000 and (y) 3.00% of Total Assets
as of the last day of the most recently ended Test Period, plus (B) an amount
equal to any returns of capital or sale proceeds actually received in cash in
respect of any such Investments (which amount shall not exceed the amount of
such Investment valued at cost at the time such Investment was made);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Section 7.01, Section 7.03,
Section 7.04, Section 7.05 (other than Section 7.05(e)) and Section 7.06,
respectively; provided, however, that no Investments may be made solely pursuant
to this Section 7.02(f);

(g) Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the date hereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03(g);

 

-121-



--------------------------------------------------------------------------------

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Company (including
as a result of a merger or consolidation) (each, a “Permitted Acquisition”);
provided that (i) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Default or Event of Default
shall have occurred and be continuing and (ii) after giving Pro Forma Effect to
any such purchase or other acquisition and the assumption or incurrence of any
Indebtedness in connection therewith, the Company shall be in compliance (on a
Pro Forma Basis) with the Financial Covenants as of the end of the most recent
Test Period;

(k) the Transaction;

(l) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) Investments as valued at cost at the time each such Investment is made and
including all related commitments for future Investments, in an amount not
exceeding the Available Amount, provided that (x) at the time of any such
Investment, no Event of Default shall have occurred and be continuing or would
result therefrom, (y) at the time of such Investment and after giving effect
thereto and to the incurrence of any Indebtedness in connection therewith, the
Company complies, on a Pro Forma Basis, with the Financial Covenants as of the
end of the most recent Test Period and (z) in the case of any such Investment in
an amount in excess of $50,000,000, the Lead Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer, together with all
relevant financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) loans and advances to the Lead Borrower (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other such loans or advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to the Lead Borrower (or
such direct or indirect parent) in accordance with Section 7.06(f) or (g);

(q) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a corporation merged into the Company or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

 

-122-



--------------------------------------------------------------------------------

(r) Guarantee Obligations of the Company or any Restricted Subsidiary in respect
of leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(s) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests (other than any Cure Amount) of the Holding
Company (or of the Lead Borrower or any Intermediate Holding Company or any
direct or indirect parent of the Holding Company (or any other entity permitted
to issue Equity Interests pursuant to a Qualifying IPO) after a Qualifying IPO,
or such Intermediate Holding Company or such direct or indirect parent of the
Holding Company (or such other entity) as the case may be);

(t) other Investments in an aggregate amount, as valued at cost at the time each
such Investment is made and including all related commitments for future
Investments, not exceeding (i) the greater of (x) $150,000,000 and (y) 1.75% of
Total Assets as of the last day of the most recently ended Test Period, plus
(ii) an amount equal to any returns of capital or sale proceeds actually
received in cash in respect of any such Investments (which amount shall not
exceed the amount of such Investment valued at cost at the time such Investment
was made);

(u) Investments in JV Entities and Unrestricted Subsidiaries in an aggregate
amount, as valued at cost at the time each such Investment is made and including
all related commitments for future Investments, not exceeding (i) the greater of
(x) $100,000,000 and (y) 1.25% of Total Assets as of the last day of the most
recently ended Test Period, plus (ii) an amount equal to any returns of capital
or sale proceeds actually received in cash in respect of any such Investments
(which amount shall not exceed the amount of such Investment valued at cost at
the time such Investment was made);

(v) client advances or deposits received in the ordinary course of business;

(w) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Company; and

(x) Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary.”

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Company and any of its Subsidiaries under the Loan
Documents;

(b) Indebtedness in respect of the Senior Unsecured Notes in an aggregate
principal amount not to exceed $750,000,000 and any Permitted Refinancing
thereof;

(c) Surviving Indebtedness listed on Schedule 7.03(c) and any Permitted
Refinancing thereof;

(d) Guarantee Obligations of the Company and its Restricted Subsidiaries in
respect of Indebtedness of the Company or any Restricted Subsidiary otherwise
permitted hereunder (except that an Immaterial Subsidiary may not, by virtue of
this Section 7.03(d), guarantee Indebtedness that such Immaterial Subsidiary
could not otherwise incur under this Section 7.03); provided

 

-123-



--------------------------------------------------------------------------------

that, if the Indebtedness being guaranteed is subordinated to the Obligations,
such Guarantee Obligation shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

(e) Indebtedness of the Company or any Restricted Subsidiary owing to the
Company or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be subject to the
subordination terms set forth in Section 5.02 of the Security Agreement;

(f) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of (x) Permitted Sale Leasebacks in
respect of the New Headquarters and (y) other Permitted Sale Leasebacks in an
aggregate principal amount not to exceed $30,000,000 at any one time outstanding
and (iii) any Permitted Refinancing of any Indebtedness set forth in the
immediately preceding clauses (i) and (ii); and provided further that the
aggregate principal amount of Indebtedness (including without limitation
Attributable Indebtedness, but excluding Attributable Indebtedness incurred
pursuant to clause (ii)) under this Section 7.03(f) does not exceed the greater
of (a) $125,000,000 and (b) 1.50% of Total Assets at the time such Indebtedness
is incurred;

(g) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(h) Indebtedness assumed in connection with any Permitted Acquisition, provided
that (i) such Indebtedness was not incurred in contemplation of such Permitted
Acquisition (ii) the only obligors with respect to any Indebtedness incurred
pursuant to this clause (h) shall be those Persons who were obligors of such
Indebtedness prior to such Permitted Acquisition (or in the case of a purchase
of assets, the purchaser of such assets), (iii) both immediately prior and after
giving effect thereto no Default or Event of Default shall exist or result
therefrom and (iv) after giving Pro Forma Effect to any such Permitted
Acquisition and the assumption of such Indebtedness (as well as the incurrence
of any Indebtedness in connection therewith), the Company shall be in compliance
with the Financial Covenants (calculated on a Pro Forma Basis) as of the end of
the most recent Test Period;

(i) Indebtedness representing deferred compensation to employees of the
Borrowers (or any direct or indirect parent of the Borrowers) and their
Restricted Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, partners, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings (or any
direct or indirect parent thereof) permitted by Section 7.06 in an aggregate
amount not to exceed $15,000,000 at any one time outstanding;

(k) Indebtedness incurred by the Company or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case to the extent constituting indemnification
obligations or obligations in respect of purchase price (including earn-outs) or
other similar adjustments;

 

-124-



--------------------------------------------------------------------------------

(l) Indebtedness consisting of obligations of the Company or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts incurred
in the ordinary course;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Company or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, banker’s acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Company or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;

(r) other unsecured or junior lien Indebtedness of the Company or any Restricted
Subsidiary in an aggregate amount not to exceed $50,000,000 at any one time
outstanding; provided that the Company or any Restricted Subsidiary may incur
unlimited additional unsecured or junior lien Indebtedness; provided, that,
after giving effect to such incurrence (i) the Company shall be in compliance
with the Financial Covenants (calculated on a Pro Forma Basis) as of the end of
the most recent Test Period, (ii) the Total Leverage Ratio (calculated on a Pro
Forma Basis) as of the end of the most recent Test Period is not greater than
6.00:1.00 and (iii) if such additional Indebtedness is junior lien Indebtedness,
the Total Senior Secured Leverage Ratio (calculated on a Pro Forma Basis) is not
greater than 4.75:1.00; provided further that, in the case of any Indebtedness
incurred under this clause (r), (1) such Indebtedness shall not mature prior to
the date that is 91 days after the Maturity Date of the Term B-1 Loans or have a
Weighted Average Life to Maturity less than the Weighted Average Life to
Maturity of the Term B-1 Loans plus 91 days, (2) the other terms and conditions
of such Indebtedness (excluding pricing and optional prepayment or redemption
terms) reflect market terms and conditions at the time of incurrence or issuance
of such Indebtedness, (3) if any such Indebtedness contains any financial
maintenance covenants, such financial maintenance covenants shall not be tighter
than (or in addition to) those contained in this Agreement and (4) the maximum
aggregate principal amount of Indebtedness that may be incurred pursuant to this
clause (r), together with any amounts incurred under Section 7.03(w), by
Non-Loan Party Subsidiaries shall not exceed $150,000,000 at any one time
outstanding; provided that any such Indebtedness incurred by Non-Loan Party
Subsidiaries pursuant to this clause (r) may be first lien, junior lien or
unsecured Indebtedness;

 

-125-



--------------------------------------------------------------------------------

(s) Indebtedness incurred by a Non-Loan Party Subsidiary, and guarantees thereof
by Non-Loan Party Subsidiaries, in an aggregate principal amount not to exceed
$150,000,000 at any one time outstanding;

(t) [Reserved];

(u) additional Indebtedness in an aggregate principal amount not to exceed
$150,000,000 at any one time outstanding;

(v) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (p) above;

(w) Indebtedness incurred to finance a Permitted Acquisition, provided that
(i) immediately before and immediately after giving Pro Forma Effect to any such
Permitted Acquisition, no Default or Event of Default shall have occurred and be
continuing, (ii) unless such Indebtedness is comprised entirely of Revolving
Credit Loans and/or Incremental Facilities, after giving Pro Forma Effect to any
such Permitted Acquisition and the incurrence of such Indebtedness (as well as
the assumption of any Indebtedness in connection therewith), (A) the Company
shall be in compliance with the Financial Covenants (calculated on a Pro Forma
Basis) as of the end of the most recent Test Period and (B) the Total Leverage
Ratio (calculated on a Pro Forma Basis) as of the end of the most recent Test
Period is not greater than 6.50:1.00 and (iii) the maximum aggregate principal
amount of Indebtedness that may be incurred pursuant to this clause (w),
together with any amounts incurred under Section 7.03(r), by Non-Loan Party
Subsidiaries shall not exceed $150,000,000 at any one time outstanding;

(x) (i) Indebtedness (in the form of senior secured or unsecured notes or loans)
incurred by the Borrowers to the extent that 100% of the Net Cash Proceeds
therefrom are, immediately after the receipt thereof, applied solely to the
prepayment of Term Loans in accordance with Section 2.05(b)(iii); provided that
(A) such Indebtedness shall not mature earlier than the Maturity Date with
respect to the relevant tranche of Term Loans being refinanced, (B) as of the
date of the incurrence of such Indebtedness, the Weighted Average Life to
Maturity of such Indebtedness shall not be shorter than that of then remaining
Term Loans being refinanced, (C) no Restricted Subsidiary is a borrower or
guarantor with respect to such Indebtedness unless such Restricted Subsidiary is
a Subsidiary Guarantor which shall have previously or substantially concurrently
Guaranteed the Obligations, (D) the other terms and conditions of such
Indebtedness (excluding pricing and optional prepayment or redemption terms)
reflect market terms on the date of issuance; provided that if such Indebtedness
contains any financial maintenance covenants, such covenants shall not be
tighter than (or in addition to) those contained in this Agreement and (E) the
Lead Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer, together with all relevant financial information reasonably
requested by the Administrative Agent, including reasonably detailed
calculations demonstrating compliance with clauses (A), (B), (C) and (D) and
(ii) and Permitted Refinancings thereof;

(y) Indebtedness incurred or assumed to finance the development or construction
of, or the value of the land and improvements related to, the New Headquarters
in an aggregate principal amount not to exceed $55,000,000 and any Permitted
Refinancing thereof; and

(z) Indebtedness in respect of the Senior Secured Notes in an aggregate
principal amount not to exceed $1,750,000,000 and any Permitted Refinancing
thereof incurred in compliance with the Notes Intercreditor Agreement.

 

-126-



--------------------------------------------------------------------------------

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (z) above, the Borrowers shall, in
their sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a) of this Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) Prior to a Trigger Event, (i) Parent may merge with Holdings (it being
understood that either entity may be the continuing or surviving Person),
(ii) Parent may merge with Topco (it being understood that either entity may be
the continuing or surviving Person), (iii) Topco may merge with Holdings (it
being understood that either entity may be the continuing or surviving Person),
(iv) any of Parent, Topco or Holdings may merge with any newly formed Subsidiary
Guarantor that is a direct or indirect parent of the Lead Borrower and
(v) Parent, Topco or Holdings may liquidate or dissolve; provided that, in each
case, (x) after giving effect to any such transaction, at least one of Parent,
Topco, Holdings or such newly formed Subsidiary Guarantor shall remain as an
immediate parent of the Lead Borrower, (y) all of the Equity Interests of the
LifeCell Group then held by Parent and its Subsidiaries shall be held directly
or indirectly by Parent, Topco, Holdings or such newly formed Subsidiary
Guarantor and (z) the Company determines in good faith that such action is in
the best interests of the Company and its Subsidiaries and is not materially
disadvantageous to the Lenders;

(b) any Restricted Subsidiary may merge with (i) the Lead Borrower (including a
merger the purpose of which is to reorganize the Borrower in a new State within
the United States); provided that (x) the Lead Borrower shall be the continuing
or surviving Person, (y) after giving effect to any such transaction, at least
one of Parent, Topco or Holdings shall remain as an immediate parent of the Lead
Borrower and (z) all of the Equity Interests of the LifeCell Group then held by
Parent and its Subsidiaries shall be held directly or indirectly by Parent,
Topco, Holdings or any Subsidiary Guarantor formed in accordance with
Section 7.04(a) that is a direct or indirect parent of the Lead Borrower, or
(ii) any one or more other Restricted Subsidiaries; provided that when any
Restricted Subsidiary that is a Loan Party is merging with another Restricted
Subsidiary, a Loan Party shall be the continuing or surviving Person;

 

-127-



--------------------------------------------------------------------------------

(c) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party, (ii) (A) any Subsidiary
(other than Holdings or Topco) may liquidate or dissolve, or (B) any Restricted
Subsidiary may change its legal form, in each case, if in either case, the
Company determines in good faith that such action is in the best interests of
the Company and its Subsidiaries and is not materially disadvantageous to the
Lenders and (iii) the Company may change its legal form if it determines in good
faith that such action is in the best interests of the Company and its
Subsidiaries, and the Administrative Agent reasonably determines it is not
disadvantageous to the Lenders;

(d) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Section 7.02 and Section 7.03, respectively;

(e) so long as no Default exists or would result therefrom, the Lead Borrower
may merge with any other Person; provided that the Lead Borrower shall be the
continuing or surviving corporation;

(f) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

(g) the Acquisition and the LifeCell Restructuring may be consummated; and

(h) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05, may be effected.

Section 7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Company
and its Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

 

-128-



--------------------------------------------------------------------------------

(d) Dispositions of property to the Company or a Restricted Subsidiary; provided
that if the transferor of such property is a Loan Party (i) the transferee
thereof must be a Loan Party or (ii) to the extent such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

(e) Dispositions permitted by Section 7.02 (other than Section 7.02(f)),
Section 7.04 and Section 7.06 and Liens permitted by Section 7.01;

(f) Dispositions in the ordinary course of business of Cash Equivalents;

(g) leases, subleases, licenses or sublicenses, including licenses or
sublicenses of IP Rights, in each case in the ordinary course of business and
which do not materially interfere with the business of the Company and its
Restricted Subsidiaries, taken as a whole;

(h) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(i) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(j) Dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof;

(k) the unwinding of any Swap Contract pursuant to its terms;

(l) Permitted Sale Leasebacks;

(m) Dispositions not otherwise permitted pursuant to this Section 7.05; provided
that (i) such Disposition shall be for fair market value as reasonably
determined by the Company or the applicable Restricted Subsidiary in good faith
based on sales of similar assets, if available, (ii) the Company or the
applicable Restricted Subsidiary complies with the applicable provisions of
Section 2.05 and (iii) all such Dispositions made under this Section 7.05(m) do
not to exceed in the aggregate 15.0% of Total Assets for the Test Period then
most recently ended;

(n) Specified Dispositions;

(o) Permitted LifeCell Dispositions;

(p) each Loan Party and each of its Subsidiaries may surrender or waive
contractual rights and settle or waive contractual or litigation claims in the
ordinary course of business; and

(q) Dispositions not otherwise permitted pursuant to this Section 7.05 in an
aggregate amount not to exceed $50,000,000.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Company or any Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Lead Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take and shall take any actions deemed appropriate in order to effect the
foregoing.

 

-129-



--------------------------------------------------------------------------------

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Company and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Restricted Subsidiary, to the Company and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) (i) the Company may (or may make Restricted Payments to permit any direct or
indirect parent thereof to) redeem in whole or in part any of its Equity
Interests for another class of its (or such parent’s) Equity Interests or rights
to acquire its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests, provided that any
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Equity Interests are at least as
advantageous to the Lenders as those contained in the Equity Interests redeemed
thereby and (ii) the Company and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

(c) Restricted Payments made on the Closing Date to consummate the Transaction;

(d) to the extent constituting Restricted Payments, the Company and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, Section 7.04 or Section 7.08(e);

(e) repurchases of Equity Interests in the ordinary course of business in the
Company (or any direct or indirect parent thereof) or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

(f) the Company or any Restricted Subsidiary may, in good faith, pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of it or any direct or indirect parent thereof held by any
future, present or former employee, director, officer or consultant (or any
Affiliates, spouses, former spouses, other immediate family members, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of the Company (or any direct or indirect parent of the Company) or
any of its Subsidiaries pursuant to any employee, management or director equity
plan, employee, management or director stock option plan or any other employee,
management or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, officer or
consultant of Holdings (or any direct or indirect parent thereof), the Lead
Borrower or any Subsidiary; provided that such payments do not to exceed
$25,000,000 in any calendar year, provided that any unused portion of the
preceding basket for any calendar year may be carried forward to succeeding
calendar years, so long as the aggregate amount of all Restricted Payments made
pursuant to this Section 7.06(f) in any calendar year (after giving effect to
such carry forward) shall not exceed $50,000,000; provided further that
cancellation of Indebtedness owing to the Company (or any direct or indirect
parent thereof) or any of its Subsidiaries from members of management of the
Company, any of the Company’s direct or indirect parent companies or any of the
Company’s Restricted Subsidiaries in connection with a repurchase of Equity
Interests of any of the Company’s direct or indirect parent companies will not
be deemed to constitute a Restricted Payment for purposes of this covenant or
any other provision of this Agreement;

 

-130-



--------------------------------------------------------------------------------

(g) the Company and its Restricted Subsidiaries may make Restricted Payments to
any direct or indirect holder of an Equity Interest in the Company:

(i) the proceeds of which will be used to pay the portion of any consolidated,
combined or similar income tax liability attributable to the income of the
Company or its Subsidiaries; provided that (x) no such payments shall exceed the
income tax liability that would have been imposed on the Company and/or the
applicable Subsidiaries had such entity(ies) filed on a stand-alone basis and
(y) any such payments attributable to an Unrestricted Subsidiary shall be
limited to the amount of any cash paid by such Unrestricted Subsidiary to the
Company or any Restricted Subsidiary for such purpose;

(ii) the proceeds of which shall be used to pay such equity holder’s operating
costs and expenses incurred in the ordinary course of business, other overhead
costs and expenses and fees (including administrative, legal, accounting and
similar expenses provided by third parties as well as trustee, directors and
general partner fees) which are reasonable and customary and incurred in the
ordinary course of business and attributable to the ownership or operations of
the Company and its Subsidiaries (including any reasonable and customary
indemnification claims made by directors or officers of any direct or indirect
parent of the Company attributable to the direct or indirect ownership or
operations of the Company and its Subsidiaries) and fees and expenses otherwise
due and payable by the Company or any Restricted Subsidiary and permitted to be
paid by the Company or such Restricted Subsidiary under this Agreement not to
exceed $10,000,000 in any fiscal year;

(iii) the proceeds of which shall be used to pay franchise and excise taxes, and
other fees, taxes and expenses, required to maintain its (or any of its direct
or indirect parents’) existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Company or such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be held by or contributed to a
Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into it or a Restricted
Subsidiary in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.11;

(v) the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement; and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company or partner of the Company to the extent such salaries, bonuses
and other benefits are attributable to the ownership or operation of the Company
and its Restricted Subsidiaries;

 

-131-



--------------------------------------------------------------------------------

(h) the Company or any Restricted Subsidiary may pay any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement;

(i) the Company or any Restricted Subsidiary may (a) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(j) within sixty (60) days following the consummation of a Specified
Disposition, the Company or any of its Subsidiaries may pay dividends to the
Holding Company (or any direct or indirect parent thereof) with all or any
portion of the Permitted Specified Disposition Net Cash Proceeds, if any, of
such Disposition so long as a Responsible Officer of the Lead Borrower notifies
the Administrative Agent not later than ten (10) Business Days prior to the
payment of such dividend of the intent of the Company or any of its Subsidiaries
to pay such dividend;

(k) within sixty (60) days following the consummation of a Permitted LifeCell
Disposition, the Company or any of its Subsidiaries may pay dividends to the
Holding Company (or any direct or indirect parent thereof) with all or any
portion of the Permitted LifeCell Net Cash Proceeds, if any, of such Disposition
so long as a Responsible Officer of the Lead Borrower notifies the
Administrative Agent not later than ten (10) Business Days prior to the payment
of such dividend of the intent of the Company or any of its Subsidiaries to pay
such dividend;

(l) the Company or any Restricted Subsidiary may make additional Restricted
Payments in an amount not to exceed the Available Amount, provided that (x) at
the time of any such Restricted Payment, no Event of Default shall have occurred
and be continuing or would result therefrom, (y) at the time of such Restricted
Payment and after giving effect thereto and to the incurrence of any
Indebtedness in connection therewith, (A) the Company shall have been in
compliance, on a Pro Forma Basis, with the Financial Covenants as of the end of
the most recent Test Period and (B) the First Lien Senior Secured Leverage Ratio
as of the end of the most recent Test Period, on a Pro Forma Basis, would be
less than 3.5:1.0 and (z) in the case of any such Restricted Payment in an
amount in excess of $50,000,000, the Lead Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer, together with all
relevant financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount; and

(m) the declaration and payment by the Company of dividends on the common stock
or common equity interests of the Company or the Holding Company following a
public offering of such common stock or common equity interests, in an amount
not to exceed 6% of the proceeds received by or contributed to the Company in or
from any public offering in any fiscal year.

Section 7.07 [Reserved].

Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than:

(a) transactions between or among the Company or any Restricted Subsidiary or
any entity that becomes a Restricted Subsidiary as a result of such transaction;

 

-132-



--------------------------------------------------------------------------------

(b) transactions on terms not less favorable to the Company or such Restricted
Subsidiary as would be obtainable by the Company or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;

(c) the Transaction and the payment of fees and expenses related to the
Transaction;

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Company or any of its Subsidiaries or any direct or indirect
parent of the Company in connection with the Transaction;

(e) the payment of management, advisory, consulting, refinancing, subsequent
transaction and exit fees to the Sponsor in an aggregate amount in any fiscal
year not to exceed the amount permitted to be paid pursuant to the Sponsor
Management Agreement as in effect on the date hereof and any Sponsor Termination
Fees not to exceed the amount set forth in the Sponsor Management Agreement as
in effect on the date hereof and related indemnities and reasonable expenses;
provided that, upon the occurrence and during the continuance of an Event of
Default such amounts may accrue, but not be payable in cash during such period,
but all such accrued amounts (plus accrued interest, if any, with respect
thereto) may be payable in cash upon the cure or waiver of such Event of
Default;

(f) equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Company or any Restricted
Subsidiary permitted under Section 7.06;

(g) loans and other transactions by and among the Company and/or one or more
Subsidiaries to the extent permitted under this Article VII;

(h) employment and severance arrangements between the Company or any of its
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements;

(i) to the extent permitted by Sections 7.06(g)(i) and (iii), payments by the
Lead Borrower (and any direct or indirect parent thereof) and its Restricted
Subsidiaries pursuant to the tax sharing agreements among the Lead Borrower (and
any such direct or indirect parent thereof) and its Subsidiaries on customary
terms to the extent attributable to the ownership or operation of the Company
and its Subsidiaries;

(j) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Company and its Restricted Subsidiaries or any direct or
indirect parent of the Company in the ordinary course of business to the extent
attributable to the ownership or operation of the Company and its Restricted
Subsidiaries;

(k) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect;

(l) dividends permitted under Section 7.06;

(m) customary payments by the Company and any Restricted Subsidiaries to the
Sponsor made for any financial advisory, financing, underwriting or placement
services or in respect

 

-133-



--------------------------------------------------------------------------------

of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved, as applicable
pursuant to requirements of law or the relevant constituent documents of the
Company or such Restricted Subsidiary, by the majority of the members of the
board of directors or a majority of the disinterested members of the board of
directors of the Lead Borrower in good faith and such payments shall not exceed
1% of the transaction value for each such transaction; and

(n) transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to the definition of “Unrestricted Subsidiary.”

Section 7.09 Prepayments, Etc., of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (X) the Senior Unsecured Notes, (Y) the
Senior Secured Notes or (Z) any Subordinated Debt (it being understood that
payments of regularly scheduled interest and mandatory prepayments under the
Senior Unsecured Notes, the Senior Secured Notes or such Subordinated Debt
Documents and payments of AHYDO Amounts (as defined in the Senior Unsecured
Notes Indenture as of the Closing Date) required under the Senior Unsecured
Notes Indenture, shall be permitted), except for (i) the refinancing thereof
with the Net Cash Proceeds of any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing), (ii) the conversion thereof to Equity
Interests (other than Disqualified Equity Interests) of the Lead Borrower or any
of its direct or indirect parents (or, after a Qualifying IPO, any Intermediate
Holding Company), and (iii) prepayments, redemptions, purchases, defeasances and
other payments thereof prior to their scheduled maturity in an aggregate amount
not to exceed the Available Amount, provided that (x) at the time of any such
payment, no Event of Default shall have occurred and be continuing or would
result therefrom, (y) at the time of any such payment and after giving effect
thereto and the incurrence of any Indebtedness in connection therewith, the
Company shall have been in compliance, on a Pro Forma Basis, with the Financial
Covenants as of the end of the most recent Test Period and (z) in the case of
any such payment in an amount in excess of $50,000,000, the Lead Borrower has
delivered to the Administrative Agent a certificate of a Responsible Officer,
together with all relevant financial information reasonably requested by the
Administrative Agent, demonstrating the calculation of the Available Amount.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of the Redemption Notes, Senior Unsecured
Notes Indenture, Senior Secured Notes Indenture or Subordinated Debt Documents
without the consent of the Required Lenders (not to be unreasonably withheld or
delayed).

Section 7.10 Financial Covenants.

(a) Total Leverage Ratio. Permit the Total Leverage Ratio for any Test Period
set forth below to be greater than the ratio set forth opposite such Test Period
below:

 

Test Period Ended

   Total Leverage Ratio

March 31, 2012

   8.50:1.00

June 30, 2012

   8.50:1.00

September 30, 2012

   8.35:1.00

December 31, 2012

   8.30:1.00

March 31, 2013

   8.25:1.00

June 30, 2013

   8.15:1.00

 

-134-



--------------------------------------------------------------------------------

Test Period Ended

   Total Leverage Ratio

September 30, 2013

   8.10:1.00

December 31, 2013

   8.10:1.00

March 31, 2014

   7.75:1.00

June 30, 2014

   7.60:1.00

September 30, 2014

   7.50:1.00

December 31, 2014

   7.40:1.00

March 31, 2015

   7.25:1.00

June 30, 2015

   7.00:1.00

September 30, 2015

   6.90:1.00

December 31, 2015

   6.70:1.00

March 31, 2016

   6.60:1.00

June 30, 2016

   6.50:1.00

September 30, 2016

   6.40:1.00

December 31, 2016

   6.25:1.00

March 31, 2017

   6.15:1.00

June 30, 2017

   6.00:1.00

September 30, 2017

   5.90:1.00

December 31, 2017

   5.75:1.00

March 31, 2018 and thereafter

   5.25:1.00

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio for any Test
Period set forth below to be less than the ratio set forth opposite such Test
Period below:

 

Test Period Ended

   Interest Coverage Ratio

March 31, 2012

   1.10:1.00

June 30, 2012

   1.10:1.00

September 30, 2012

   1.10:1.00

December 31, 2012

   1.10:1.00

March 31, 2013

   1.15:1.00

June 30, 2013

   1.15:1.00

September 30, 2013

   1.15:1.00

December 31, 2013

   1.15:1.00

March 31, 2014

   1.25:1.00

June 30, 2014

   1.25:1.00

September 30, 2014

   1.25:1.00

December 31, 2014

   1.25:1.00

March 31, 2015

   1.30:1.00

June 30, 2015

   1.30:1.00

September 30, 2015

   1.30:1.00

December 31, 2015

   1.30:1.00

March 31, 2016

   1.40:1.00

June 30, 2016

   1.40:1.00

September 30, 2016

   1.40:1.00

December 31, 2016

   1.40:1.00

March 31, 2017

   1.50:1.00

June 30, 2017

   1.50:1.00

September 30, 2017

   1.50:1.00

 

-135-



--------------------------------------------------------------------------------

Test Period Ended

   Interest Coverage Ratio

December 31, 2017

   1.50:1.00

March 31, 2018 and thereafter

   1.60:1.00

Section 7.11 Holdings Covenants.

(a) Holdings shall not own or acquire any assets (other than Equity Interests of
the Lead Borrower, cash and Cash Equivalents) or engage in any business or
activity other than (i) the ownership of all the outstanding Equity Interests of
the Lead Borrower and activities incidental thereto, (ii) the maintenance of its
corporate existence and activities incidental thereto, including general and
corporate overhead, provided that Holdings may change its form of organization,
so long as (A) it is organized under the laws of the United States of America,
any State thereof or the District of Columbia and (B) its Guarantee of the
Obligations and the Lien on or security interest in any Collateral held by it
under the Loan Documents shall remain in effect to the same extent as
immediately prior to such change, (iii) activities required to comply with
applicable Laws, (iv) maintenance and administration of stock option and stock
ownership plans and activities incidental thereto, (v) the receipt of Restricted
Payments to the extent permitted by Section 7.06 and the making of Restricted
Payments, (vi) to the extent not otherwise covered by the other clauses of this
Section 7.11, any of the activities of Holdings referred to in Section 7.06,
(vii) concurrently with any issuance of Qualified Equity Interests, the
redemption, purchase or retirement of any Equity Interests of Holdings using the
proceeds of, or conversion or exchange of any Equity Interests of Holdings for,
such Qualified Equity Interests, (viii) the obtainment of, and the payment of
any fees and expenses for, management, consulting, investment banking and
advisory services to the extent otherwise permitted by this Agreement,
(ix) compliance with its obligations under the Loan Documents, the Senior
Unsecured Notes Indenture (or any Permitted Refinancing thereof), the Senior
Secured Notes Indenture (or any Permitted Refinancing thereof) and any
Subordinated Debt Documents, (x) in connection with, and following the
completion of, a Qualifying IPO, activities necessary or reasonably advisable
for or incidental to the initial registration and listing of Holdings common
stock and the continued existence of Holdings as a public company and
(xi) activities incidental to legal, tax and accounting matters in connection
with any of the foregoing activities.

(b) Holdings shall not create, incur, assume or permit to exist any Indebtedness
or other liabilities except (i) Indebtedness created under the Loan Documents,
the Senior Secured Notes Indenture (or any Permitted Refinancing thereof) and
the Senior Unsecured Notes Indenture (or any Permitted Refinancing thereof),
(ii) Subordinated Debt or unsecured Guarantee Obligation in respect of any
Subordinated Debt, provided that such Guarantee Obligations shall be
subordinated to the Obligations to the same extent and on the same terms as the
Indebtedness so guaranteed is subordinated to the Obligations, (iii) other
unsecured Indebtedness in an aggregate principal amount not exceeding
$150,000,000 at any time outstanding and (iv) liabilities imposed by law,
including tax liabilities, and other liabilities incidental to its existence and
permitted business and activities.

(c) Holdings shall not create, incur, assume or permit to exist any Lien (other
than Liens permitted by Sections 7.01(c), (d), (e), (f) and (h)) on any of the
Equity Interests issued by the Lead Borrower to Holdings.

Section 7.12 Negative Pledge. Enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Loan Party to create, incur,
assume or suffer to exist any Lien upon any of their respective properties or
revenues, whether now owned or hereafter acquired, for the benefit of the
Secured Parties with respect to the Obligations or under the Loan Documents;
provided that:

(a) the foregoing shall not apply to restrictions and conditions imposed by
(A) law, (B) any Loan Document, (C) the Senior Unsecured Notes or (D) the Senior
Secured Notes;

 

-136-



--------------------------------------------------------------------------------

(b) the foregoing shall not apply to restrictions and conditions existing on the
Closing Date or to any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement expands the scope of any such restriction or condition;

(c) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary or assets that is or are to be sold and such sale is permitted
hereunder;

(d) the foregoing shall not apply to customary provisions in leases, licenses
and other contracts restricting the assignment thereof;

(e) the foregoing shall not apply to restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent such
restriction applies only to the property securing such Indebtedness;

(f) the foregoing shall not apply to any restrictions or conditions set forth in
any agreement in effect at any time any Person becomes a Restricted Subsidiary
(but not any modification or amendment expanding the scope of any such
restriction or condition), provided that such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary and the
restriction or condition set forth in such agreement does not apply to the
Company or any other Restricted Subsidiary;

(g) restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.03 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Debt, are market terms at the time of issuance or, in
the case of Indebtedness of any Non-Loan Party, are imposed solely on such
Non-Loan Party and its Subsidiaries, provided that any such restrictions or
conditions permit compliance with the Collateral and Guarantee Requirement and
Section 6.11; and

(h) restrictions on cash or other deposits imposed by agreements entered into in
the ordinary course of business.

Section 7.13 Parent GP Covenants.

(a) The Parent GP shall not (A) own or acquire any assets (other than Equity
Interests of Parent, cash and Cash Equivalents) or engage in any business or
activity or incorporate or establish any Subsidiary or (B) undertake any
business or activity in respect of which any approval, consent or license is
necessary or required as a matter of Guernsey law whether from the Guernsey
Financial Services Commission or otherwise, other than (i) the ownership of
Equity Interests of Parent and activities incidental thereto, (ii) acting as
general partner of Parent, including holding title to the assets of Parent as
general partner of Parent on trust for and as an asset of Parent and activities
incidental thereto, (iii) the maintenance of its existence and activities
incidental thereto, including general and corporate overhead, (iv) activities
required to comply with applicable Laws, (v) compliance with its and Parent’s
obligations under the Loan Documents, the Senior Unsecured Notes Indenture (or
any Permitted Refinancing thereof), the Senior Secured Notes Indenture (or any
Permitted Refinancing thereof) and any Subordinated Debt Documents,
(vi) activities in connection with or incidental to its role in the equity
structure of the group relating

 

-137-



--------------------------------------------------------------------------------

to the Sponsors’ and their Affiliates’ investment in the Company (including
collecting and distributing any cash or other assets it receives as dividends
and investing any capital it receives from any of its equity holders), (vii) the
merger or consolidation of the Parent GP with or into another Person so long as
the Parent GP is the surviving Person or the surviving Person assumes the
obligations of the Parent GP hereunder, acts as the general partner of Parent
and is organized in the United States, Guernsey or another jurisdiction
reasonably acceptable to the Administrative Agent and (viii) activities
incidental to legal, tax and accounting matters in connection with any of the
foregoing activities.

(b) The Parent GP shall not create, incur, assume or permit to exist any
Indebtedness or other liabilities except (i) Indebtedness created under the Loan
Documents, the Senior Secured Notes Indenture (or any Permitted Refinancing
thereof) and the Senior Unsecured Notes Indenture (or any Permitted Refinancing
thereof), (ii) Indebtedness owing to holders of Equity Interests of the Parent
GP; provided that such Equity Interests were not issued in order to effect the
issuance of such Indebtedness hereunder and (iii) liabilities imposed by law,
including tax liabilities, and other liabilities incidental to its existence and
permitted business and activities.

(c) The Parent GP, in its capacity as general partner of Parent, shall not take
any action that would violate its duty of trust owing to Parent.

(d) The Parent GP shall not create, incur, assume or permit to exist any Lien on
any of its assets or the assets of Parent, title to which is held, or deemed to
be held, by Parent GP on trust for and as an asset of Parent.

ARTICLE VIII

Events of Default and Remedies

Section 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (k) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 6.03(a) or Section 6.05
(solely with respect to the Lead Borrower), Section 6.12, Section 6.14 or
Article VII (other than Section 7.10) or (ii) Section 7.10; provided that an
Event of Default under Section 7.10 is subject to a cure pursuant to
Section 8.05; or

(c) Other Defaults. Any Loan Party or the Parent GP fails to perform or observe
any other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Borrowers of written
notice thereof by the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party or
the Parent GP herein, in any other Loan Document, or in any document required to
be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed

 

-138-



--------------------------------------------------------------------------------

made and such incorrect or misleading representation, warranty, certification or
statement of fact, if capable of being cured, remains so incorrect or misleading
for thirty (30) days after receipt by the Borrowers of written notice thereof by
the Administrative Agent or the Required Lenders; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, (i) with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and (ii) any event requiring
prepayment of Senior Unsecured Notes or Senior Secured Notes pursuant to
Section 3.5, Section 3.9 or Section 5.8 of the Senior Unsecured Notes Indenture
or Section 3.5, Section 3.9 or Section 5.8 of the Senior Secured Notes
Indenture, respectively), the effect of which default or other event is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, all such Indebtedness to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem all such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(e)(B) shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided further that such failure is
unremedied and is not waived by the holders of such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

 

-139-



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or ERISA Affiliate under Title IV of ERISA in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, (iii) any Loan Party or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Loan Parties and the ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or (iv) a termination, withdrawal or noncompliance with
applicable law or plan terms or termination, withdrawal or other event similar
to an ERISA Event occurs with respect to a Foreign Plan that could reasonably be
expected to result in a Material Adverse Effect; or

(j) Invalidity of Collateral Documents. Any material provision of any Collateral
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or as a result of acts
or omissions by the Administrative Agent or any Lender or the satisfaction in
full of all the Obligations, ceases to be in full force and effect or ceases to
create a valid and perfected first priority lien on the Collateral covered
thereby; or any Loan Party contests in writing the validity or enforceability of
any material provision of any Collateral Document; or any Loan Party denies in
writing that it has any or further liability or obligation under any Collateral
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Collateral Document, or any Lien securing or purporting to secure
Indebtedness or other obligations owing under the Senior Secured Notes Indenture
shall cease to be junior to all Liens created under the Collateral Documents
securing the Obligations other than as expressly permitted hereunder or
thereunder, solely as a result of acts by the Administrative Agent, to the
extent that the loss of such priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code financing statements or continuation statements or other
equivalent filings or as a result of the satisfaction in full of all the
Obligations; or

(k) Change of Control. There occurs any Change of Control.

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

 

-140-



--------------------------------------------------------------------------------

(iii) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Section 8.01(f)
with respect to the Lead Borrower, the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Company, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless the Consolidated EBITDA of such Subsidiary together with the
Consolidated EBITDA of all other Subsidiaries affected by such event or
circumstance referred to in such clause, shall exceed 5% of the Consolidated
EBITDA of the Company and its Restricted Subsidiaries.

Section 8.04 Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including Attorney Costs payable under
Section 10.04 and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest (including, but not limited to,
post-petition interest), ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans, L/C Borrowings and
Swap Termination Value under Secured Hedge Agreements and Cash Management
Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;

 

-141-



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrowers.

Section 8.05 Permitted Holders’ Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01(b), in
the event that the Company fails to comply with the requirement of one or more
of the Financial Covenants, until the expiration of the tenth day after the date
on which financial statements with respect to the Test Period in which such
covenant is being measured are required to be delivered pursuant to
Section 6.01, any of the Permitted Holders shall have the right to make a direct
or indirect equity investment in the Company in cash in the form of common
Equity Interests (or other Qualified Equity Interests reasonably acceptable to
the Administrative Agent) (the “Cure Right”), and upon the receipt by the
Company of net cash proceeds pursuant to the exercise of the Cure Right (the
“Cure Amount”), the Financial Covenants shall be recalculated, giving effect to
a pro forma increase to Consolidated EBITDA for such Test Period in an amount
equal to such Cure Amount; provided that such pro forma adjustment to
Consolidated EBITDA shall be given solely for the purpose of determining the
existence of a Default or an Event of Default under the Financial Covenants with
respect to any Test Period that includes the fiscal quarter for which such Cure
Right was exercised and not for any other purpose under any Loan Document.

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Company shall then be in compliance with the requirements
of the Financial Covenants during such Test Period (including for purposes of
Section 4.02), the Company shall be deemed to have satisfied the requirements of
the Financial Covenants as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable Default or Event of Default under Section 8.01 that had occurred
shall be deemed cured; provided that (i) the Cure Right may be exercised on no
more than five (5) occasions, (ii) in each four fiscal quarter period, there
shall be at least two fiscal quarters in respect of which no Cure Right is
exercised, (iii) with respect to any exercise of the Cure Right, the Cure Amount
shall be no greater than the amount required to cause the Company to be in
compliance with the Financial Covenants and (iv) the net cash proceeds from the
Cure Right may not reduce the amount of Consolidated Total Debt for purposes of
calculating compliance with the Financial Covenants.

 

-142-



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender and each L/C Issuer hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent, regardless of whether a Default has occurred and is
continuing. Without limiting the generality of the foregoing sentence, the use
of the term “agent” herein and in the other Loan Documents with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The provisions of this Article (other than the provisions of
Section 9.09 and Section 9.11) are solely for the benefit of the Administrative
Agent, the Lenders and each L/C Issuer, and neither the Borrowers nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions (other than the provisions of Section 9.09 and Section 9.11).

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank or Cash Management Bank) and each L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest, charge or other Lien created by the
Collateral Documents for and on behalf of or on trust for) such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) and
Article X as if set forth in full herein with respect thereto.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties and exercise its rights and powers under this Agreement or any other
Loan Document (including

 

-143-



--------------------------------------------------------------------------------

for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through Affiliates, agents, employees or
attorneys-in-fact, such sub-agents as shall be deemed necessary by the
Administrative Agent, and shall be entitled to advice of counsel, both internal
and external, and other consultants or experts concerning all matters pertaining
to such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any Affiliates, agents, employees or
attorneys-in-fact, such sub-agents that it selects in the absence of gross
negligence or willful misconduct. The exculpatory provisions of this Article
shall apply to any such Affiliates, agents, employees or attorneys-in-fact, such
sub-agents, and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable to
any Lender for any action taken or omitted to be taken by any of them under or
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for (or shall have any duty to ascertain
or inquire into) any recital, statement, representation or warranty made by any
Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, the
value or the sufficiency of any Collateral, or for any failure of any Loan Party
or any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

Section 9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that such Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
each Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable law. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

 

-144-



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrowers referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
and each L/C Issuer acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender and each L/C Issuer
represents to each Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Loan Parties hereunder. Each
Lender and each L/C Issuer also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide (and shall not be
liable for the failure to provide) any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all

 

-145-



--------------------------------------------------------------------------------

Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers, provided that
such reimbursement by the Lenders shall not affect the Borrowers’ continuing
reimbursement obligations with respect thereto, if any. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.

Section 9.08 Agents in their Individual Capacities. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Bank of America were
not the Administrative Agent hereunder and without notice to or consent of, or
any duty to account therefor to, the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Loan Party or any Affiliate of a Loan Party (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.

Section 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrowers. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which appointment of a successor agent shall require the consent of the
Borrowers at all times other than during the existence of an Event of Default
under Section 8.01(f) or (g) (which consent of the Borrowers shall not be
unreasonably withheld or delayed). If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrowers, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor administrative agent and/or supplemental administrative agent, as the
case may be (and the term “Collateral Agent” shall mean such successor
collateral agent and/or supplemental agent, as described in Section 9.01(c)),
and the retiring Administrative Agent’s appointment, powers and duties as the
Administrative Agent shall be terminated. After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article IX and Section 10.04 and Section 10.05 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days

 

-146-



--------------------------------------------------------------------------------

following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon the acceptance of any appointment as
the Administrative Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
reasonably request, in order to (a) continue the perfection of the Liens granted
or purported to be granted by the Collateral Documents or (b) otherwise ensure
that the Collateral and Guarantee Requirement is satisfied, the Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Sections 10.04 and
10.05 shall continue in effect for the benefit of such retiring Administrative
Agent and its agents and sub-agents in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment or composition under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.04(e) and (f), Section 2.09 and Section 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due to the Administrative Agent under
Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

-147-



--------------------------------------------------------------------------------

Section 9.11 Collateral and Guaranty Matters. The Lenders (including in their
respective capacities as potential Cash Management Banks or Hedge Banks) and the
L/C Issuer irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than the Company or any of its Restricted
Subsidiaries, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) or
(d) below;

(b) that the Administrative Agent is authorized to release or subordinate any
Lien on any property granted to or held by the Administrative Agent or the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i) and (o);

(c) that KCI USA and any Subsidiary Guarantor shall be automatically released
from its obligations under the Guaranty (or hereunder, in the case of KCI USA)
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
or designation permitted hereunder;

(d) if any Subsidiary Guarantor (other than any direct or indirect parent
company of the Lead Borrower) shall cease to be a Material Subsidiary (as
certified in writing by a Responsible Officer), (i) such Subsidiary shall be
automatically released from its obligations under the Guaranty and (ii) any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released;

(e) Parent shall be automatically released from its obligations under the
Guaranty and any Lien granted by Parent shall be automatically released
following any merger permitted hereunder involving Parent in which Parent is not
the surviving entity; and

(f) that, upon the occurrence of any Trigger Event, Parent and Topco shall each
be automatically released from its obligations under the Guaranty and any Liens
granted by such Person or Liens on the Equity Interests of such Person shall be
automatically released; provided that no such release shall occur if such Person
(x) continues to be a guarantor in respect of the Senior Secured Notes or the
Senior Unsecured Notes or (y) is the immediate parent of the Lead Borrower.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly

 

-148-



--------------------------------------------------------------------------------

(and each Lender irrevocably authorizes the Administrative Agent to), at the
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“joint lead arranger and bookrunner,” “syndication agent,” or “co-arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

Section 9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and,
collectively, as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 10.04 and Section 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrowers shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor

 

-149-



--------------------------------------------------------------------------------

thereto, shall die, become incapable of acting, resign or be removed, all the
rights, powers, privileges and duties of such Supplemental Administrative Agent,
to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Administrative
Agent.

Section 9.14 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of, withholding Tax ineffective or for any other reason), such Lender shall
indemnify and hold harmless the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties, additions to Tax or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred, whether or not such Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14. The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, (1) the term
“Lender” shall, for purposes of this Section 9.14, include any L/C Issuer and
any Swing Line Lender and (2) this Section 9.14 shall not limit or expand the
obligations of the Borrowers or any Guarantor under Section 3.01 or any other
provision of this Agreement.

Section 9.15 Cash Management Obligations; Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Cash Management Obligations or
Obligations arising under Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE X

Miscellaneous

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

 

-150-



--------------------------------------------------------------------------------

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of First Lien
Senior Secured Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in the rate of interest; provided that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest at the Default
Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders,” “Required Revolving Credit Lenders” or “Pro Rata Share” or
Section 2.05(b)(iv)(Y), Section 2.05(d)(iv) (with respect to the requirement to
make ratable payments), Section 2.06(c) or Section 8.04 without the written
consent of each Lender affected thereby;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (e) to the extent such transaction does not result
in the release of all or substantially all of the Collateral;

(f) release all or substantially all of the Guarantees in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (f) to the extent such transaction does not result
in the release of all or substantially all of the Guarantees; or

(g) make any Loan, interest, fee or other amount payable in any currency other
than as expressly provided herein;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
change any provision of Section 1.10 or affect the rights or duties of an L/C
Issuer under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (iv) Section 10.07(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) any amendment or waiver that by its terms affects the
rights or duties of Lenders holding Loans or Commitments of a particular Class

 

-151-



--------------------------------------------------------------------------------

(but not the Lenders holding Loans or Commitments of any other Class) will
require only the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto if such Class of Lenders were
the only Class of Lenders. Notwithstanding the foregoing, (x) the Letter of
Credit Sublimit may be increased with the consent of the Required Revolving
Credit Lenders, each L/C Issuer and the Administrative Agent, (y) the Swing Line
Sublimit may be increased with the consent of the Required Revolving Credit
Lenders, the Swing Line Lender and the Administrative Agent and (z) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (a) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans, the Revolving Credit
Loans, the Incremental Term Loans, if any, and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrowers without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.

Section 10.02 Notices and Other Communications; Electronic Communications.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to Parent, Topco, Holdings, the Borrowers, Parent GP, the Administrative
Agent, an L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II

 

-152-



--------------------------------------------------------------------------------

if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to Parent, Topco,
Holdings, the Borrowers, any Lender, any L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrowers’ or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Parent, Topco, Holdings, the Borrowers, any Lender, any L/C Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Parent, Topco, Holdings, the Borrowers,
Parent GP, the Administrative Agent, any L/C Issuer and the Swing Line Lender
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrowers, the Administrative
Agent, the L/C Issuers and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agents from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrowers or their securities for purposes of
United States Federal or state securities laws.

 

-153-



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrowers even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers other
than those arising as a result of such Person’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision). All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties, the Parent GP or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all the Lenders and the L/C Issuers; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Each of Parent and Parent GP waives any right which it may have under the
existing or future law of Guernsey, whether by virtue of the “droit de division”
or otherwise, to require that any liability under or in connection with any Loan
Document be divided or apportioned with any other person or reduced in any
manner whatsoever and, whether by virtue of the “droit de discussion” or
otherwise, to require that recourse be had to the assets of another person
before any claim is enforced against Parent and/or Parent GP in respect of the
obligations hereby assumed by Parent and/or Parent GP.

Section 10.04 Attorney Costs and Expenses. The Borrowers agree (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent and the Lead Arrangers for all reasonable and documented or
invoiced out-of-pocket costs and expenses associated with the syndication of the
Term B Loans and Revolving Credit Loans and the preparation, execution and
delivery,

 

-154-



--------------------------------------------------------------------------------

administration, amendment, modification, waiver and/or enforcement of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of Cahill Gordon & Reindel LLP (and any other counsel retained with the
Borrowers’ consent (such consent not to be unreasonably withheld or delayed))
and one local and foreign counsel in each relevant jurisdiction, and (b) to pay
or reimburse the Administrative Agent, the Syndication Agent, the Lead Arrangers
and each Lender for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all costs and
expenses incurred in connection with any workout or restructuring in respect of
the Loans, all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of counsel to the Administrative Agent). The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within ten (10) Business Days of receipt by the Borrowers of an
invoice relating thereto setting forth such expenses in reasonable detail. If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

Section 10.05 Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall indemnify and hold
harmless each Agent-Related Person, each L/C Issuer, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents,
advisors, and other representatives (collectively, the “Indemnitees”) from and
against any and all losses, liabilities, damages, claims, and reasonable and
documented or invoiced out-of-pocket fees and expenses (including reasonable
Attorney Costs of one counsel for all Indemnitees and, if necessary, one firm of
local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all Indemnitees (and, in
the case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs the Borrowers of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnitee)) of any such Indemnitee arising out of or relating to any claim or
any litigation or other proceeding (regardless of whether such Indemnitees is a
party thereto and whether or not such proceedings are brought by the Borrowers,
their equity holders, their Affiliates, creditors or any other third person)
that relates to the Transaction, including the financing contemplated hereby) of
any kind or nature whatsoever which may at any time be imposed on, incurred by
or asserted against any such Indemnitee in any way relating to or arising out of
or in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or Release or threat of Release of Hazardous Materials on,
at, under or from any property currently or formerly owned or operated by the
Borrowers, any Subsidiary or any other Loan Party, or any Environmental
Liability related in any way to the Borrowers, any Subsidiary or any other Loan
Party, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding), (all
the foregoing, collectively, the “Indemnified Liabilities”), IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties,

 

-155-



--------------------------------------------------------------------------------

claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from (x) the gross negligence or willful misconduct of such Indemnitee
or of any of its controlled Affiliates or controlling Persons or any of the
officers, directors, employees, agents, advisors or members of any of the
foregoing, in each case who are involved in or aware of the Transaction (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (y) a material breach of the Loan Documents by such Indemnitee or one
of its Affiliates or (z) disputes solely between and among such Indemnitees to
the extent such disputes do not arise from any act or omission of the Borrowers
or any of their Affiliates (other than with respect to a claim against an
Indemnitee acting in its capacity as an Agent or Lead Arranger or similar role
under the Loan Documents unless such claim arose from the gross negligence, bad
faith or willful misconduct of such Indemnitee. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, partners, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents is consummated. All amounts due under
this Section 10.05 shall be paid within ten (10) Business Days after demand
therefor; provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification or contribution rights
with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes other than Taxes that represent
liabilities, obligations, losses, damages, etc., with respect to a non-Tax
claim.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders and the L/C Issuers under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), none of Parent, Topco,
Holdings, Parent GP or the Borrowers may assign or otherwise transfer any of its
rights or obligations

 

-156-



--------------------------------------------------------------------------------

hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee, (ii) by way of participation in accordance with the
provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment of any Term Loan to any other Lender, any Affiliate of a
Lender or any Approved Fund or, if an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing, any Assignee; provided, however, that
during the thirty (30) day period following the Closing Date, the Borrowers
shall be deemed to have consented to an assignment to any Lender if such Lender
was previously identified in the initial allocations of the Loans provided by
the Lead Arrangers to the Borrowers and reviewed and approved by the Borrowers
(such approval not to be unreasonably withheld or delayed) in writing on or
prior to the Closing Date;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

(C) each L/C Issuer at the time of such assignment, provided that no consent of
such L/C Issuers shall be required for any assignment of a Term Loan or any
assignment to an Agent or an Affiliate of an Agent; and

(D) in the case of any assignment of any of the Revolving Credit Facility, the
Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facility), $1,000,000 (in the
case of a Dollar Term B-1 Loan, Term B-2 Loan or Incremental Term Loan) or
€1,000,000 (in the case of a Euro Term B-1 Loan) unless the Borrowers and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrowers shall be required if an Event of Default under Section 8.01(a), (f) or
(g) has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

 

-157-



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Sections 3.01(f) and (g);

(D) in case of an assignment to a Sponsor Affiliated Lender, (1) after giving
effect to such assignment, to all other assignments with all Sponsor Affiliated
Lenders, the aggregate principal amount of all Term Loans then held by all
Sponsor Affiliated Lenders shall not exceed 25% of the aggregate unpaid
principal amount of the Term Loans then outstanding, (2) no Revolving Credit
Loans or Revolving Credit Commitments shall be assigned to any Sponsor
Affiliated Lender; provided that Revolving Credit Loans and Revolving Credit
Commitments held by a Lender that becomes a Defaulting Lender may be assigned to
a Sponsor Affiliated Lender, (3) no proceeds of Revolving Loans shall be used,
directly or indirectly, to consummate such assignment, (4) any Loans assigned to
the Holding Company or its Restricted Subsidiaries shall be cancelled promptly
upon such assignment, (5) in the event that any proceeding under the Bankruptcy
Code shall be instituted by or against the Borrowers or any other Guarantor,
each Sponsor Affiliated Lender shall acknowledge and agree that they are each
“insiders” under Section 101(31) of the Bankruptcy Code and, as such, the claims
associated with the Loans and Commitments owned by it shall not be included in
determining whether the applicable class of creditors holding such claims has
voted to accept a proposed plan for purposes of Section 1129(a)(10) of the
Bankruptcy Code, or, alternatively, to the extent that the foregoing designation
is deemed unenforceable for any reason, each Sponsor Affiliated Lender shall
vote in such proceedings in the same proportion as the allocation of voting with
respect to such matter by those Lenders who are not Sponsor Affiliated Lenders,
except to the extent that any plan of reorganization proposes to treat the
Obligations held by such Sponsor Affiliated Lender in a manner that is less
favorable in any material respect to such Sponsor Affiliated Lender than the
proposed treatment of similar Obligations held by Lenders that are not Sponsor
Affiliated Lenders; provided that this clause (5) shall not apply to Affiliated
Debt Funds, (6) such Sponsor Affiliated Lender will not receive information
provided solely to Lenders and will not be permitted to attend or participate in
(or receive any notice of) Lender meetings or conference calls, (7) for purposes
of any amendment, waiver or modification of any Loan Document that does not in
each case adversely affect such Sponsor Affiliated Lender (in its capacity as a
Lender) in any material respect as compared to other Lenders, such Sponsor
Affiliated Lender will be deemed to have voted in the same proportion as the
Lenders that are not Sponsor Affiliated Lenders voting on such matter; provided
that an Affiliated Debt Fund will not be subject to such voting limitations and
will be entitled to vote as if it was a Lender and (8) as a condition to each
assignment to a Sponsor Affiliated Lender, the Administrative Agent shall have
been provided a notice in the form of Exhibit E-2 to this Agreement in
connection with each assignment to a Sponsor Affiliated Lender or a Person that
upon effectiveness of such assignment would constitute a Sponsor Affiliated
Lender pursuant to which such Sponsor Affiliated Lender shall indicate whether
such Lender is an Affiliated Debt Fund and waive any right to bring any action
in connection with such Term Loans against the Administrative Agent in its
capacity as such;

(E) the Assignee shall not be a Defaulting Lender; and

(F) the Assignee shall not be a Disqualified Lender.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

 

-158-



--------------------------------------------------------------------------------

Each Sponsor Affiliated Lender agrees to notify the Administrative Agent
promptly (and in any event within 10 Business Days) if it acquires any Person
who is also a Lender, and each Lender agrees to notify the Administrative Agent
promptly (and in any event within ten (10) Business Days) if it becomes a
Sponsor Affiliated Lender. Such notice shall contain the type of information
required and be delivered to the same addressee as set forth in Exhibit E-2.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500
(provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment) from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note (if any), the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this clause (c) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(e). For greater certainty, any assignment by a
Lender pursuant to this Section 10.07 shall not in any way constitute or be
deemed to constitute a novation, discharge, recession, extinguishment or
substitution of the existing Indebtedness and any Indebtedness so assigned shall
continue to be the same obligation and not a new obligations.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders (including, for the avoidance of doubt,
any Sponsor Affiliated Lender), and the Commitments of, and principal amounts
(and related interest amounts) of the Loans, L/C Obligations (specifying the
Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.04, owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent demonstrable error, and
the Borrowers, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Notwithstanding the foregoing, in no event shall the Administrative
Agent be obligated to ascertain, monitor or inquire as to whether any Lender is
a Sponsor Affiliated Lender nor shall the Administrative Agent be obligated to
monitor the aggregate amount of Term Loans or Incremental Term Loans held by
Sponsor Affiliated Lenders. Upon request by the Administrative Agent, the Lead
Borrower shall (i) promptly (and in any case, not less than 5 Business Days (or
shorter period as agreed to by the Administrative Agent) prior to the proposed
effective date of any amendment, consent or waiver pursuant to Section 10.01)
provide to the Administrative Agent, a complete list of all Sponsor Affiliated
Lenders holding Term Loans or Incremental Term Loans at such time and (ii) not
less than 5 Business Days (or shorter period as agreed to by the Administrative
Agent) prior to the proposed effective date of any amendment, consent or waiver
pursuant to Section 10.01, provide to the Administrative Agent, a complete list
of all Affiliated Debt Funds holding Term Loans or Incremental Term Loans at
such time.

 

-159-



--------------------------------------------------------------------------------

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or a Defaulting Lender) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.01(a), (b), (c),
(e) or (f) that directly affects such Participant. Subject to Section 10.07(f),
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (through the applicable Lender), subject to the
requirements and limitations of such Sections (including Sections 3.01(e) and
(f)) and Sections 3.06 and 3.07, to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.07(b). To the
extent permitted by applicable Law, each Participant also shall be entitled to
the benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender. Any
Lender that sells participations shall maintain a register on which it enters
the name and the address of each Participant and the principal and interest
amounts of each Participant’s participation interest in the Commitments and/or
Loans (or other rights or obligations) held by it (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent demonstrable
error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation interest as the owner
thereof for all purposes notwithstanding any notice to the contrary. In
maintaining the Participant Register, such Lender shall be acting as the agent
of the Borrowers solely for purposes of applicable United States federal income
tax law and undertakes no duty, responsibility or obligation to the Borrowers
(without limitation, in no event shall such Lender be a fiduciary of the
Borrowers for any purpose, except that such Lender shall maintain the
Participant Register provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
in connection with a Tax audit that such commitment, loan, or other obligation
is in registered form under Section 5f.103(c) of the United States Treasury
Regulations or, if different, under Sections 871(h) or 881(c) of the Code.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent or except to the extent such entitlement to a greater
payment results from a Change in Law after the Participant became a Participant.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time

 

-160-



--------------------------------------------------------------------------------

to time by the Granting Lender to the Administrative Agent and the Borrowers (an
“SPC”) the option to provide all or any part of any Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. Each party hereto hereby agrees
that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04 and
3.05, subject to the requirements and limitations of such Sections (including
Sections 3.01(e) and (f)) and Sections 3.06 and 3.07, to the same extent as if
such SPC were a Lender, but neither the grant to any SPC nor the exercise by any
SPC of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrowers under this Agreement (including its
obligations under Section 3.01, 3.04 or 3.05) except to the extent any
entitlement to greater amounts results from a Change in Law after the grant to
the SPC occurred, (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable and
such liability shall remain with the Granting Lender, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrowers and the Administrative Agent, assign all or any portion of its right
to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee Obligation or credit or liquidity enhancement to such
SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrowers and
the Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrowers, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrowers shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrowers to
appoint any such successor shall affect the resignation of the relevant L/C
Issuer or the Swing Line Lender, as the case may be. If an L/C Issuer resigns as
an L/C Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make, Base Rate Loans
or fund risk participations in outstanding

 

-161-



--------------------------------------------------------------------------------

Swing Line Loans pursuant to Section 2.04(c). Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to such L/C Issuer to effectively assume the
obligations of such L/C Issuer with respect to such Letters of Credit.

(k) Notwithstanding anything herein to the contrary (if applicable, after giving
effect to any proposed assignment to a Sponsor Affiliated Lender), if all
Sponsor Affiliated Lenders own or would own, in the aggregate, more than 25% of
the principal amount of all then outstanding Term Loans (i) in the event that a
Sponsor Affiliated Lender has acquired any Term Loans, the assignment of such
Term Loans that would cause the aggregate principal amount of Term Loans owned
by Sponsor Affiliated Lenders to be in excess of 25% of the principal amount of
all then outstanding Term Loans shall be null and void ab initio to the extent
of the principal amount of such Term Loans that are in excess of such 25%
threshold and (ii) if such threshold is exceeded solely as a result of a Lender
becoming a Sponsor Affiliated Lender after it has acquired Term Loans, such
Sponsor Affiliated Lender shall use commercially reasonable efforts to assign
sufficient Term Loans within thirty (30) days of the date such threshold is
exceeded so that Sponsor Affiliated Lenders in the aggregate own less than 25%
of the aggregate principal amount of Term Loans then outstanding; provided that
in order to comply with the obligation to use commercially reasonable efforts to
assign Term Loans, such Sponsor Affiliated Lender shall offer to assign the
relevant Term Loans to the then-current Term Lenders in addition to potential
new lenders; provided, further that there shall be no obligation for such
Sponsor Affiliated Lender to assign such Term Loans at a price lower than the
price such Lender paid when acquiring such Term Loans. The Administrative Agent
may conclusively rely upon any list provided by the Lead Borrower pursuant to
the last sentence of Section 10.07(d) in connection with any amendment or waiver
hereunder and shall not have any responsibility for monitoring any acquisition
or disposition of Term Loans by any Sponsor Affiliated Lender or liability for
any losses suffered by any Person as a result of any purported assignment to or
from a Sponsor Affiliated Lender.

Section 10.08 Confidentiality. Each of the Agents, L/C Issuer and the Lenders
agrees to maintain the confidentiality of the Information and to not use or
disclose such information, except that Information may be disclosed (a) to its
Affiliates and its and its Affiliates’ respective partners, directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel, other advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority,
including any self-regulatory authority such as the National Association of
Insurance Commissioners; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrowers), to any pledgee referred to in
Section 10.07(g) or Section 10.07(i), counterparty to a Swap Contract, Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement; (f) with
the written consent of the Borrowers; (g) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 10.08 or (y) is or was received by any Agent, any Lender, any L/C Issuer
or any of their respective Affiliates from a third party that is not, to such
party’s knowledge, subject to contractual or fiduciary confidentiality
obligations owing to the Borrowers or any of their Affiliates; (h) to the extent
such information is independently developed by such Agent, such Lender, such L/C
Issuer or any of their respective Affiliates; (i) to any Governmental Authority
or examiner regulating any Lender; (j) to any rating agency when required by it
(it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender); or (k) in connection with the

 

-162-



--------------------------------------------------------------------------------

exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party or its Affiliates or its Affiliates’ directors, officers, employees,
trustees, investment advisors or agents, relating to Parent, Topco, Holdings,
the Borrowers or any of their subsidiaries or their business, other than any
such information that is publicly available to any Agent, the L/C Issuer or any
Lender prior to disclosure by any Loan Party other than as a result of a breach
of this Section 10.08, including, without limitation, information delivered
pursuant to Section 6.01, 6.02 or 6.03 hereof; it being understood that all such
information received after the date hereof shall be deemed confidential unless
such information is clearly identified at the time of delivery as not being
confidential.

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrowers or any other Loan Party, any such notice being waived by the Borrowers
(on their own behalf and on behalf of each Loan Party and its Subsidiaries) to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of any Loan Party against any and all Obligations
owing to such Lender and its Affiliates or such L/C Issuer and its Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender and
L/C Issuer agrees promptly to notify the Borrowers and the Administrative Agent
after any such set off and application made by such Lender or L/C Issuer, as the
case may be; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
each Lender and each L/C Issuer under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, such Lender and such L/C Issuer may have.

Section 10.10 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

Section 10.11 Integration. This Agreement, together with the other Loan
Documents and the Fee Letter, comprises the complete and integrated agreement of
the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

-163-



--------------------------------------------------------------------------------

Section 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.14 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE (PROVIDED THAT IF NONE
OF SUCH COURTS CAN AND WILL EXERCISE SUCH JURISDICTION, SUCH EXCLUSIVITY SHALL
NOT APPLY), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWERS,
HOLDINGS, TOPCO, PARENT, PARENT GP, EACH AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. THE BORROWERS, HOLDINGS, TOPCO, PARENT, PARENT GP, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

Section 10.15 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUCH

 

-164-



--------------------------------------------------------------------------------

CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH
PARTY HERETO (A) CERTIFIES THAT, TO ITS KNOWLEDGE, NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND AGREEMENT AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by Parent, Topco, the Borrowers and Holdings and the
Administrative Agent shall have been notified by each Lender, Swing Line Lender
and L/C Issuer that each such Lender, Swing Line Lender and L/C Issuer has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrowers, each Agent and each Lender and their respective successors and
assigns, except that the Borrowers shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

Section 10.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable Law).

Section 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 10.18 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

Section 10.19 USA PATRIOT Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that,
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the USA PATRIOT
Act.

 

-165-



--------------------------------------------------------------------------------

Section 10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 10.21 Notes Intercreditor Agreement. REFERENCE IS MADE TO THE NOTES
INTERCREDITOR AGREEMENT. EACH LENDER HEREUNDER AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE NOTES INTERCREDITOR
AGREEMENT AND AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT TO ENTER INTO THE NOTES INTERCREDITOR AGREEMENT ON BEHALF OF
SUCH LENDER. THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE
LENDERS UNDER THIS AGREEMENT TO EXTEND CREDIT AND SUCH LENDERS ARE INTENDED
THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE NOTES INTERCREDITOR
AGREEMENT. EACH LOAN PARTY UNDERSTANDS THAT THE NOTES INTERCREDITOR AGREEMENT IS
FOR THE SOLE BENEFIT OF THE SENIOR LENDERS (AS DEFINED IN THE NOTES
INTERCREDITOR AGREEMENT) AND THE TRUSTEE AND SECOND PRIORITY SECURED PARTIES (AS
DEFINED IN THE NOTES INTERCREDITOR AGREEMENT) AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, AND THAT (EXCEPT AS MAY BE EXPRESSLY PROVIDED HEREIN OR THEREIN)
SUCH LOAN PARTY IS NOT AN INTENDED BENEFICIARY OR THIRD PARTY BENEFICIARY
THEREOF.

Section 10.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Parent, Topco, Parent GP, the Borrowers and Holdings
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Lead Arrangers are arm’s-length commercial
transactions between Parent, Topco, Parent GP, the Borrowers, Holdings and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lead Arrangers, on the other hand, (B) each of Parent, Topco, Parent GP, the
Borrowers and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of Parent,
Topco, Parent GP, the Borrowers and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each Lead Arranger each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Parent, Topco, Parent GP, the Borrowers, Holdings or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Lead Arranger has any obligation to Parent, Topco, Parent GP, the Borrowers,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and each Lead
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Parent, Topco,
Parent GP, the Borrowers, Holdings and their respective Affiliates, and neither
the Administrative Agent nor any Lead Arranger has any obligation to disclose
any of such interests to Parent, Topco, Parent GP, the Borrowers, Holdings or
any of their respective Affiliates. To the fullest extent permitted by law, each
of the Borrowers and Holdings hereby waives and releases any claims that it may
have against the Administrative Agent and each Lead Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

-166-



--------------------------------------------------------------------------------

Section 10.23 Guernsey Parent Limited Partnership Acknowledgment. The
Administrative Agent, the Swing Line Lender, each L/C Issuer and each Lender
party hereto from time to time acknowledges that Chiron Guernsey Holdings L.P.
Inc. is a limited partner (and not the general partner) of Parent as of the
Closing Date.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-167-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

KINETIC CONCEPTS, INC.,
as the Lead Borrower

By:  

/s/ Martin J. Landon

  Name:   Martin J. Landon   Title:   Executive Vice President and Chief
Financial Officer

KCI USA, INC.,
as Co-Borrower

By:  

/s/ Martin J. Landon

  Name:   Martin J. Landon   Title:   Executive Vice President and Chief
Financial Officer

CHIRON MERGER SUB, INC.,
as the Initial Borrower

By:  

/s/ William J. Gumina

  Name:   William J. Gumina   Title:   President and Chief Executive Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CHIRON HOLDINGS, INC.,
as Holdings

By:    

/s/ Martin J. Landon

    Name:   Martin J. Landon     Title:   President and Treasurer

CHIRON TOPCO, INC.,
as Topco

By:    

/s/ Martin J. Landon

    Name:   Martin J. Landon     Title:   President and Treasurer CHIRON
GUERNSEY LP, INC., as Parent By:   CHIRON GUERNSEY GP CO. LIMITED,   Its:  
General Partner By:    

/s/ Martin J. Landon

    Name:   Martin J. Landon     Title:   Director

CHIRON GUERNSEY GP CO. LIMITED,
as the Parent GP

By:    

/s/ Martin J. Landon

    Name:   Martin J. Landon     Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent

By:  

/s/ Yasemin Esmer

  Name:   Yasemin Esmer   Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as a Lender and as L/C Issuer and Swing Line Lender

By:  

/s/ Yasemin Esmer

  Name:   Yasemin Esmer   Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,
as Lender

By:  

/s/ Olalekan J. Lewal

  Name:   Olalekan J. Lawal   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Lender

By:  

/s/ Robert Hetu

  Name:   Robert Hetu   Title:   Managing Director By:  

/s/ Kevin Buddhdew

  Name:   Kevin Buddhdew   Title:   Associate

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,
as Lender

By:  

/s/ Sharon M. Liss

  Name:   Sharon M. Liss   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,
as Lender

By:  

/s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director By:  

/s/ Joselin Fernandes

  Name:   Joselin Fernandes   Title:   Associate Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Export Development Canada,
as Lender

By:  

/s/ Vito Di Turi

  Name:   Vito Di Turi   Title:   Project Finance Manager By:  

/s/ Marcos Magalhaes

  Name:   Marcos Magalhaes   Title:   Project Finance Manager

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,
as Lender

By:  

/s/ J. Ben Cumming

  Name:   J. Ben Cumming   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender

By:  

/s/ James C. Colman

  Name:   James C. Colman   Title:   Vice President

[Signature Page to Credit Agreement]